Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Registration No. 333-115269 811-05118 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Pre-Effective Amendment No. Post-Effective Amendment No . 6 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 Amendment No . 88 Principal Life Insurance Company Variable Life Separate Account (Exact Name of Registrant) Principal Life Insurance Company (Name of Depositor) The Principal Financial Group, Des Moines, Iowa 50392 (Address of Depositor's Principal Executive Offices) (Zip Code) (515) 248-3842 Depositor's Telephone Number, including Area Code Sarah J. Pitts Principal Life Insurance Company The Principal Financial Group Des Moines, Iowa 50392-0300 Telephone Number, Including Area Code: (515) 248-3259 (Name and Address of Agent for Service) Please send copies of all communications to John W. Blouch, Esq. Dykema Gossett PLLC Franklin Square, Suite 300 West 1treet, N.W. Washington, DC 20005-3306 Principal Variable Universal Life Income (Title of Securities Being Registered) It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) of Rule 485 on(date) pursuant to paragraph (b) of Rule 485 60 days after filing pursuant to paragraph (a)(1) of Rule 485 on (date) pursuant to paragraph (a)(1) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. No filing fee is due because an indefinite amount of securities is deemed to have been registered in reliance on Section 24(f) of the Investment Company Act of 1940. PRINCIPAL VARIABLE UNIVERSAL LIFE INCOME SM FLEXIBLE PREMIUM VARIABLE UNIVERSAL LIFE INSURANCE POLICY Issued by Principal Life Insurance Company (the "Company") through its Principal Life Insurance Company Variable Life Separate Account This prospectus is dated May 1, 2009. As in the case of other life insurance policies, it may not be in your best interest to buy this Policy as a replacement for, or in addition to, existing insurance coverage. The Policy involves investment risk, including possible loss of principal. This prospectus provides information that you should know before buying a Policy. It is accompanied by current prospectuses for the underlying mutual funds that are available as investment options under the Policy. Please read these prospectuses carefully and keep them for future reference. The Securities and Exchange Commission ("SEC") has not approved or disapproved this security or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Not all the contract provisions, benefits, programs, features and investment options described in this prospectus are available or approved for use in every state. This prospectus offers a Policy which may not be available in all states and is not an offer to sell or solicitation of an offer to buy the Policy in states in which the offer or solicitation may not be lawfully made. No person is authorized to give any information or to make any representation in connection with this Policy other than those contained in this prospectus. Principal Variable Universal Life Income 1 www.principal.com TABLE OF CONTENTS SUMMARY: BENEFITS AND RISKS 4 Policy Benefits 4 Policy Risks 5 SUMMARY: FEE TABLES 7 GLOSSARY 10 CORPORATE ORGANIZATION AND OPERATION 12 CHARGES AND DEDUCTIONS 14 Premium Expense Charge 14 Surrender Charge 15 Monthly Policy Charge 16 Underlying Mutual Fund Charges 17 GENERAL DESCRIPTION OF THE POLICY 17 The Contract 17 Rights Under the Policy 17 Policy Limitations 18 Optional Insurance Benefits 20 Reservation of Rights 22 Right to Exchange 23 Suicide 23 Delay of Payments or Transfers 23 PREMIUMS 23 Payment of Premiums 23 Premiums Affecting Guarantee Provisions 24 Premium Limitations 25 Allocation of Premiums 25 DEATH BENEFITS AND POLICY VALUES 27 Death Proceeds 27 Death Benefit Option 28 Change in Death Benefit Option 28 IRS Definition of Life Insurance 30 Maturity Proceeds 31 Adjustment Options 31 Policy Values 32 2 Principal Variable Universal Life Income 1-800-247-9988 SURRENDERS AND PARTIAL SURRENDERS 33 Surrenders 33 Examination Offer (Free-Look Provision) 35 LOANS 36 Policy Loans 36 Loan Account 36 Loan Payments 37 POLICY TERMINATION AND REINSTATEMENT 37 TAX ISSUES RELATED TO THE POLICY 39 GENERAL PROVISIONS 41 Frequent Trading and Market-Timing (Abusive Trading Practices) 41 Purchase Procedures 42 Distribution of the Policy 43 Payments to Financial Intermediaries 44 Service Arrangements and Compensation 44 Statement of Values 44 Services Available via the Internet and Telephone 45 Misstatement of Age or Gender 46 Non-Participating Policy 46 Incontestability 46 Independent Registered Public Accounting Firm 46 LEGAL PROCEEDINGS 46 TABLE OF SEPARATE ACCOUNT DIVISIONS 47 APPENDIX A - SURRENDER TARGET PREMIUMS 57 APPENDIX B - APPLICABLE PERCENTAGES (LIFE INSURANCE DEFINITION TEST) 59 ADDITIONAL INFORMATION 66 Principal Variable Universal Life Income 3 www.principal.com SUMMARY: BENEFITS AND RISKS This prospectus describes an individual flexible premium variable universal life insurance policy offered by the Company. This is a brief summary of the Policy's features. More detailed information follows later in this prospectus. Principal Variable Universal Life Income Plus. When the Policy is sold with the Surrender Charge Adjustment Rider, it is referred to as Principal Variable Universal Life Income Plus. This rider is only available for business cases (employer sponsored and/or employer owned Policies) and certain trust-owned Policies qualifying under our then current underwriting guidelines. For a description of the rider, please see Optional Insurance Benefits. POLICY BENEFITS Death Benefits and Proceeds The Company guarantees to pay a death benefit for as long as the Policy is in force. The death proceeds are paid to the beneficiary(ies) when the insured dies. Death proceeds are calculated as of the date of death of the insured. The amount of the death proceeds is: the death benefit plus interest (as explained in DEATH BENEFITS AND POLICY VALUES - Death Proceeds); minus loan indebtedness; minus any overdue monthly policy charges (Overdue monthly policy charges arise when a Policy is in a grace period and the net surrender value is insufficient to cover the sum of the cost of insurance and of additional benefits provided by any rider plus other policy charges). Death proceeds are paid in cash or applied under a benefit payment option. The Policy provides for three death benefit options. A death benefit option is elected on the application. Subject to certain conditions, the death benefit option may be changed after the Policy has been issued. Premium Payment Flexibility You may choose the amount and frequency of premium payments (subject to certain limitations). Policy Values The policy value reflects your premium payments, partial surrenders, policy loans, unpaid loan interest, policy expenses, interest credited to the fixed account and/or the investment experience of the divisions. There is no guaranteed minimum division value. Policy Loans A loan may be taken using the Policy as collateral. The maximum loan amount is 90% of the net surrender value. Full Surrender The Policy may be surrendered and any net surrender value paid to the owner. If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. Partial Surrender On or after the first policy anniversary, a Policy may be partially surrendered and the proceeds paid to the owner. The surrender charge does not apply to partial surrenders. Adjustment Options The total face amount may be increased or decreased unless the Policy is in a grace period or if monthly policy charges are being waived under a rider. Total Face Amount Increase The minimum amount of an increase is $50,000 and is subject to our underwriting guidelines in effect at the time the increase is requested. 4 SUMMARY: BENEFITS AND RISKS Principal Variable Universal Life Income 1-800-247-9988 Total Face Amount Decrease On or after the first policy anniversary, a decrease in total face amount may be requested if the request does not decrease the policy face amount below $100,000. Maturity Proceeds If the insured is living on the maturity date, we will pay the owner an amount equal to the net surrender value unless the Extended Coverage rider is in effect. Maturity proceeds are paid in cash lump sum or applied under a benefit payment option. The Policy terminates on the maturity date. POLICY RISKS Risks of Poor Investment Performance Policy charges and surrender charges are among the reasons why the Policy is not intended to be a short-term savings vehicle. It is possible that investment performance could cause a loss of the entire amount allocated to the divisions. Without additional premium payments, investments in the fixed account, the fixed DCA account or a death benefit guarantee rider, it is possible that no death benefit would be paid upon the insured's death. Policy Termination (Lapse) On an ongoing basis, the Policy's net surrender value must be sufficient to cover the monthly policy charges and any loan indebtedness. It is possible that poor investment performance could cause the Policy to terminate unless additional premiums are paid. Partial surrenders or policy loans may increase the risk of the policy terminating because the amount of either or both is not available to generate investment return or pay for policy charges. When the Policy terminates, it has no value and no longer provides any life insurance benefit upon the death of the insured. During the first five policy years, if the no-lapse guarantee premium requirement is met, the Policy will not terminate even if the Policy's net surrender value is insufficient to cover the monthly policy charge. Limitations on Access to Surrender Value Unscheduled Partial Surrenders Two unscheduled partial surrenders may be made in a policy year. The total of the amount(s) surrendered may not be greater than 75% of the net surrender value (as of the date of the request for the first unscheduled partial surrender in that policy year). The face amount may be reduced by the amount of the unscheduled partial surrender. Scheduled Partial Surrender Partial surrenders may be scheduled on a monthly, quarterly, semiannual or annual basis. Each scheduled partial surrender may not be greater than 90% of the net surrender value (as of the date of the scheduled partial surrender). The face amount may be reduced by the amount of the scheduled partial surrender. Full Surrenders If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. Surrender charges are calculated based on the number of years the Policy was in force. Adverse Tax Consequences Termination of the Policy for any reason other than death of the insured may have adverse tax consequences. If the amount received by the owner plus any loan indebtedness exceeds the premiums paid into the Policy, then the excess generally will be treated as taxable income. In certain employer-sponsored life insurance arrangements, participants may be required to report for income tax purposes, one or more of the following: the value each year of the life insurance protection provided; an amount equal to any employer-paid premiums; or some or all of the amount by which the current value exceeds the employer's interest in the Policy. Principal Variable Universal Life Income SUMMARY: BENEFITS AND RISKS 5 www.principal.com Participants should consult with the sponsor or the administrator of the plan, and/or with their personal tax or legal adviser, to determine the tax consequences, if any, of their employer-sponsored life insurance arrangements. There are other tax issues to consider when you own a life insurance policy. These are described in more detail in TAX ISSUES RELATED TO THE POLICY. Risks of Underlying Mutual Funds A comprehensive discussion of the risks of each underlying mutual fund may be found in the underlying mutual fund's prospectus. As with all mutual funds, as the value of an underlying mutual fund's assets rise or fall, the fund's share price changes. If you sell your units in a division (each of which invests in an underlying mutual fund) when their value is less than the price you paid, you will lose money. Equity Funds The biggest risk is that the fund's returns may vary, and you could lose money. The equity funds are each designed for long-term investors who can accept the risks of investing in a portfolio with significant common stock holdings. Common stocks tend to be more volatile than other investment choices. The value of an underlying mutual fund's portfolio may decrease if the value of an individual company in the portfolio decreases. The value of an underlying mutual fund's portfolio could also decrease if the stock market goes down. Income Funds A fundamental risk of fixed-income securities is that their value will fall if interest rates rise. Since the value of a fixed-income portfolio will generally decrease when interest rates rise, the underlying mutual fund's share price may likewise decrease. Another fundamental risk associated with fixed-income securities is credit risk, which is the risk that an issuer will be unable to make principal and interest payments when due. International Funds The international underlying mutual funds have significant exposure to foreign markets. As a result, their returns and price per share may be affected to a large degree by fluctuations in currency exchange rates or political or economic conditions in a particular country. 6 SUMMARY: BENEFITS AND RISKS Principal Variable Universal Life Income 1-800-247-9988 SUMMARY: FEE TABLES The following tables describe the fees and expenses that you will pay when buying, owning, and surrendering the Policy. The first table describes the fees and expenses that you will pay at the time that you buy or surrender the Policy. Transaction Fees Charge Charge is Deducted: Amount Deducted Maximum Sales Charge: Guaranteed from each premium paid 5.00% of premium paid Current - without the Surrender Charge Adjustment from each premium paid 3.00% of premium paid Rider Current - with the Surrender Charge Adjustment Rider from each premium paid 1st policy year 3.25% of premium paid after 1st policy year 3.00% of premium paid Taxes (federal, state and local) from each premium paid 3.25% of premium paid Deferred Surrender Charge* (full surrender of Policy) from surrender proceeds Maximum $48.24 per $1,000 of policy face amount Minimum $2.26 per $1,000 of policy face amount Current Charge for Representative Insured** $19.38 per $1,000 of policy face amount Transfer Fees*** upon each unscheduled transfer after the first unscheduled transfer in a policy year Guaranteed $25.00 per unscheduled transfer Current none Additional Insurance Benefits Life Paid-Up Rider on the rider exercise date Guaranteed Minimum 3.5% of policy value Guaranteed Maximum 7.5% of policy value Current Charge for Representative Insured** 3.5% of policy value * Deferred surrender charges decline over time. ** The Representative Insured is a 45-year old male with a risk classification of preferred non-smoker. *** Please note that in addition to the fees shown, additional transfer fees or restrictions may be imposed by federal regulators, state regulators and/or sponsors of the underlying mutual funds. Principal Variable Universal Life Income SUMMARY: FEE TABLES 7 www.principal.com The next table describes the fees and expenses that you will pay periodically during the time that you own the Policy, not including underlying mutual fund fees and expenses. Periodic Charges Other Than Underlying Mutual Fund Operating Expenses Charge When Charge is Deducted Amount Deducted Cost of Insurance:* monthly Guaranteed Minimum $0.06 per $1,000 of net amount at risk Guaranteed Maximum $83.33 per $1,000 of net amount at risk Current Charge for Representative Insured** $0.28 per $1,000 of net amount at risk Asset-Based Charge monthly equivalent to: Guaranteed: policy years 1-10 0.70% of the total of policy value per year after policy year 10 0.20% of the total of policy value per year Current: policy years 1-10 0.70% of the total of policy value per year after policy year 10 none Administration Charge Guaranteed Maximum $25.00 per month Current: during the first policy year monthly $25.00 per month after the first policy year monthly $10.00 per month Net Policy Loan Charge annually (accrued daily) policy years 1-10 2.20% of the loan balance per year (the difference between the interest charged on the loan balance and the interest credited to the loan account) after policy year 10 none Additional Insurance Benefits*** Accidental Death Benefit Rider monthly Guaranteed Minimum $0.03 per $1,000 of rider benefit Guaranteed Maximum $0.14 per $1,000 of rider benefit Current Charge for Representative Insured** $0.07 per $1,000 of rider benefit Accelerated Benefits Rider annually (accrued daily) policy years 1-10 5.5% of death proceeds advanced per year after policy year 10 4.0% of death proceeds advanced per year Death Benefit Advanced Rider annually (accrued daily) maximum rate permitted by state law**** 8 SUMMARY: FEE TABLES Principal Variable Universal Life Income 1-800-247-9988 Salary Increase Rider monthly $0.13 per $1,000 of rider benefit in excess of $30,000 Supplemental Benefit Rider monthly Guaranteed Minimum $0.08 per $1,000 of net amount at risk Guaranteed Maximum $83.33 per $1,000 of net amount at risk Current Charge for Representative Insured** $0.11 per $1,000 of net amount at risk Waiver of Monthly Policy Charges Rider monthly Guaranteed Minimum $0.01 per $1,000 of net amount at risk Guaranteed Maximum $0.51 per $1,000 of net amount at risk Current Charge for Representative Insured** $0.04 per $1,000 of net amount at risk Waiver of Specified Premium Rider monthly Guaranteed Minimum $0.15 per $100 of planned periodic premium Guaranteed Maximum $0.94 per $100 of planned periodic premium Current Charge for Representative Insured** $0.47 per $100 of planned periodic premium *The cost of insurance rate at issue and for any underwritten total face amount increase is based on the gender, issue age and age at adjustment, duration since issue and since adjustment, smoking status, and risk classification of the insured. The charge shown in the table may not be representative of the charge that a particular owner will pay. Typically, cost of insurance rates are lower for insureds who: are non-smokers; have a risk classification of preferred; are younger; and are fully underwritten. You may obtain more information about the particular cost of insurance charge that would apply to you from your registered representative or by phoning 1-800-247-9988. **The Representative Insured is a 45-year old male with a risk classification of preferred non-smoker. ***The rates shown assume that the insured's risk classification is standard or better. ****The maximum annual lien interest rate applicable to the portion of the lien in excess of the net policy value will not exceed the higher of (a) or (b) where: (a) is the Moody's Corporate Bond Yield Average - Monthly Average Corporates for the calendar month ending two months prior to the date that the rate is determined; and (b) is the current yield on 90-day treasury bills. The interest rate on the portion of the lien equal to the net policy value will be the policy loan interest rate. The next item shows the minimum and maximum total operating expenses charged by the underlying mutual funds that you may pay periodically during the time that you own the contract. More detail concerning the fees and expenses of each underlying mutual fund is contained in its prospectus. Annual Underlying Mutual Fund Operating Expenses as of December 31, 2 Minimum Maximum Total annual underlying mutual fund operating expenses (expenses that are deducted from underlying mutual fund assets, including management fees, distribution and/or service (12b-1) fees and other expenses) 0.30% 1.62% Principal Variable Universal Life Income SUMMARY: FEE TABLES 9 www.principal.com GLOSSARY adjustment - change to your Policy resulting from an increase or decrease in policy face amount or a change in: smoking status; death benefit option; rating or riders. adjustment date - the monthly date on or next following the Company's approval of a requested adjustment. attained age - the insured's issue age plus the number of full policy years since the policy date. business day - any date that the New York Stock Exchange ("NYSE") is open for trading and trading is not restricted. death benefit guarantee premium requirement - a premium which is required to be paid in order to guarantee the Policy will not terminate for a specific number of years. division - a part of the Separate Account which invests in shares of a mutual fund. dollar cost averaging - a program in which premiums are systematically transferred from one account or division, typically the fixed account or money market division, into other division(s). dollar cost averaging duration (DCA duration) - the length of time over which the entire fixed DCA account value is transferred to the fixed account and/or divisions. effective date - the date on which all requirements for issuance of a Policy have been satisfied. face amount - life insurance coverage amount. It is referred to as the total face amount. fixed account - that part of the Policy that is not in the divisions, fixed DCA account or loan account. fixed DCA account - an account to which net premiums may be allocated and from which a portion of the policy value is transferred on a monthly basis over the DCA duration. general account - assets of the Company other than those allocated to any of our Separate Accounts. insured - the person named as the "insured" on the most recent application for the Policy. The insured may or may not be the owner. loan account - that part of the policy value that reflects the value transferred from the division(s), fixed DCA account and/or fixed account as collateral for a policy loan. loan indebtedness - the amount of any policy loan and unpaid loan interest. maturity date - the policy anniversary nearest the insured's 100th birthday. maximum premium expense charge - the maximum charge deducted from premium payments to cover a sales charge and taxes (federal, state and local). monthly date - the day of the month which is the same day as the policy date. Example: If the policy date is September 5, 2005, the first monthly date is October 5, 2005. monthly policy charge - the amount subtracted from the policy value on each monthly date equal to the sum of the cost of insurance and of additional benefits provided by any rider plus the monthly administration charge and asset based charge in effect on the monthly date. 10 GLOSSARY Principal Variable Universal Life Income 1-800-247-9988 net amount at risk - the amount upon which cost of insurance charges are based. It is the result of: the death benefit (as described in the Policy) at the beginning of the policy month, divided by 1.0024663; minus the policy value at the beginning of the policy month calculated as if the monthly policy charge was zero. net policy value - the policy value minus any loan indebtedness. net premium - the gross premium less the deductions for the premium expense charge. It is the amount of premium allocated to the divisions, fixed account and/or fixed DCA account. net surrender value - surrender value minus any loan indebtedness. no lapse guarantee premium - a premium which is required to be paid in order to guarantee the Policy will not terminate in the first five years. notice - any form of communication received in our home office which provides the information we need which may be in writing sent to us by mail, or another manner that we approve in advance. owner - the person, including joint owner, who owns all the rights and privileges of this Policy. policy date - the date from which monthly dates, policy years and policy anniversaries are determined; the policy date may not be in the future and will never be the 29th, 30th, or 31st of any month. policy face amount - the insurance benefit provided by the Policy without any riders. policy value - the sum of the values in the divisions, the fixed account, the fixed DCA account and the loan account. policy year - the one-year period beginning on the policy date and ending one day before the policy anniversary and any subsequent one-year period beginning on a policy anniversary. Example: If the policy date is September 5, 2005, the first policy year ends on September 4, 2006. The first policy anniversary falls on September 5, 2006. premium expense charge - the charge deducted from premium payments to cover a sales charge and state, local and federal taxes. Principal Variable Universal Life Income Plus - the Policy with the Surrender Charge Adjustment Rider (referred to in marketing materials as "Principal Variable Universal Life Income Plus"). For a description of the rider, please see Additional Insurance Benefits. prorated basis - is the proportion that the value of a particular division, the fixed account or the fixed DCA account bears to the total value of all divisions, the fixed account and the fixed DCA account. surrender target premium - a premium amount which is used to determine any applicable surrender charge or premium expense charge under a Policy. Surrender target premiums are provided in Appendix A. surrender value - policy value minus any surrender charge. total face amount - policy face amount plus face amount of the supplemental benefit rider, if any. underlying mutual fund - a registered open-end investment company, or a separate investment account or portfolio thereof, in which a division invests. unit - the accounting measure used to calculate the value of each division. Principal Variable Universal Life Income GLOSSARY 11 www.principal.com valuation period - the period begins at the close of normal trading on the NYSE, generally 4:00 p.m. E.T. on each business day, and ends at the close of normal trading of the NYSE on the next business day. written request - actual delivery to the Company at our home office of a written notice or request, signed and dated, on a form we supply or approve. Your notices may be mailed to us at: Principal Life Insurance Company P O Box 9296 Des Moines, Iowa 50306-9296 Phone: 1-800-247-9988 you - the owner of the Policy. 12 GLOSSARY Principal Variable Universal Life Income 1-800-247-9988 CORPORATE ORGANIZATION AND OPERATION The Company The Company is a stock life insurance company with authority to transact life insurance and annuity business in all states of the United States and the District of Columbia. The Company's home office is located at: Principal Financial Group, Des Moines, Iowa 50392. The Company is a wholly owned subsidiary of Principal Financial Services, Inc., which in turn, is a wholly owned direct subsidiary of Principal Financial Group, Inc., a publicly-traded company. On June 24, 1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. The Company became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911. In 1986, the Company changed our name to Principal Mutual Life Insurance Company. In 1998, the Company became Principal Life Insurance Company, a subsidiary stock life insurance company of Principal Mutual Holding Company, as part of a reorganization into a mutual insurance holding company structure. In 2001, Principal Mutual Holding Company converted to a stock company through a process called demutualization, resulting in the Company's current organizational structure. The Company believes that, consistent with well established industry and SEC practice, the periodic reporting requirements of the Securities and Exchange Act of 1934 do not apply to it as the depositor of one or more variable insurance product separate accounts. If such requirements are deemed to apply to it as such a depositor, the Company intends to rely on the exemption from such requirements provided by Rule 12h-7 under that Act. Principal Life Insurance Company Variable Life Separate Account The Separate Account was established under Iowa law on November 2, 1987 and was registered as a unit investment trust with the SEC. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of the Policy will equal the total of the premiums paid under the Policy. The Separate Account is not affected by the rate of return of our general account or by the investment performance of any of the Company's other assets. Any income, gain, or loss (whether or not realized) from the assets of the Separate Account are credited to or charged against the Separate Account without regard to our other income, gains, or losses. Obligations arising from the Policy are general corporate obligations of the Company. Assets of the Separate Account attributed to the reserves and other liabilities under the Policy may not be charged with liabilities arising from any of the Company's other businesses. The Separate Account is divided into divisions. The assets of each division invest in a corresponding underlying mutual fund. The assets of each division are separate from the others. A division's performance has no effect on the investment performance of any other division. New divisions may be added and made available. Divisions may also be eliminated from the Separate Account following approval from appropriate regulatory authority. The Company does not guarantee the investment results of the Separate Account. There is no assurance that the value of your policy will equal the total of your premium payments. In a low interest rate environment, yields for the Money Market division, after deduction of all applicable Policy and rider charges, may be negative even though the yield for the underlying money market fund, before deducting for such charges, is positive. If you allocate a portion of your Policy value to a Money Market division or participate in a scheduled automatic transfer program where Policy value is allocated to a Money Market division, that portion of your Policy value allocated to the Money Market division may decrease in value. The Funds The funds are mutual funds registered under the Investment Company Act of 1940 as open-end management investment companies. A full description of the funds, their investment objectives, policies and restrictions, charges and expenses and other operational information is contained in the attached prospectuses (which should be read carefully before investing). Additional copies of these documents are available without charge from a sales representative or our home office (1-800-247-9988). The funds are NOT available to the general public directly. The funds are available only as investment options in variable life insurance policies or variable annuity contracts issued by life insurance companies and qualified plans. Some of the funds have Principal Variable Universal Life Income CORPORATE ORGANIZATION AND OPERATION 13 www.principal.com been established by investment advisers that manage publicly traded mutual funds having similar names and investment objectives. While some of the funds may be similar to, and may in fact be modeled after publicly traded mutual funds, you should understand that the funds are not otherwise directly related to any publicly traded mutual fund. Consequently, the investment performance of any underlying mutual fund may differ substantially from the investment performance of a publicly traded mutual fund. The TABLE OF SEPARATE ACCOUNT DIVISIONS later in this prospectus contains a brief summary of the investment objectives of, and advisor and sub-advisor(s), if applicable, for each division. Deletion or Substitution of Investments We reserve the right to make certain changes if, in our judgement, they best serve your interests or are appropriate in carrying out the purpose of the Policy. Any changes are made only to the extent and in the manner permitted by applicable laws. Also, when required by law, we will obtain your approval of the changes and approval from any appropriate regulatory authority. Approvals may not be required in all cases. Examples of the changes we may make include: transfer assets in any division to another division or to the fixed account; add, combine or eliminate divisions; or substitute the shares of a division for shares in another division: if shares of a division are no longer available for investment; or if in our judgement, investment in a division becomes inappropriate considering the purposes of the division. If we eliminate or combine existing divisions or transfer assets from one division to another, you may change allocation percentages and transfer any value in an affected division to another division(s) and/or the fixed account without charge. You may exercise this transfer privilege until the later of 60 days after (a) the effective date of the change, or (b) the date you receive notice of the options available. You may only exercise this right if you have an interest in the affected division(s). Voting Rights We vote shares of the underlying mutual funds owned by the Separate Account according to the instructions of Policy owners. We will notify you of shareholder meetings of the mutual funds underlying the divisions in which you hold units. We will send you proxy materials and instructions for you to provide voting instructions to us. We will arrange for the handling and tallying of proxies received from you and other Policy owners. If you give no voting instructions, we will vote those shares in the same proportion as shares for which we received instructions. We determine the number of fund shares that you may instruct us to vote by allocating one vote for each $100 of policy value in the division. Fractional votes are allocated for amounts less than $100. We determine the number of underlying fund shares you may instruct us to vote as of the record date established by the mutual fund for its shareholder meeting. In the event that applicable law changes or we are required by regulators to disregard voting instructions, we may decide to vote the shares of the underlying mutual funds in our own right. NOTE: Because there is no required minimum number of votes a small number of votes can have a disproportionate effect. The Fixed Account and Fixed DCA Account The fixed account and the fixed DCA account are part of our general account. Because of exemptions and exclusions contained in the Securities Act of 1933 and the Investment Company Act of 1940, the fixed account, the fixed DCA account and any interest in them are not subject to the provisions of these acts. As a result the SEC has not reviewed the disclosures in this prospectus relating to the fixed accounts. However, disclosures relating to them are subject to generally applicable provisions of the federal securities laws relating to the accuracy and completeness of statements made in prospectuses. You may obtain more information regarding the fixed accounts from our home office or from a sales representative. Our obligations with respect to the fixed accounts are supported by our general account. Subject to applicable law, we have sole discretion over the investment of assets in the general account. We guarantee that net premiums allocated to the fixed accounts accrue interest daily at an effective annual rate of 3% compounded annually. We may, in our sole discretion, credit interest at a higher rate. 14 CORPORATE ORGANIZATION AND OPERATION Principal Variable Universal Life Income 1-800-247-9988 We may defer payment of proceeds payable out of the fixed accounts for a period of up to six months. The Fixed Account The value of your fixed account on any business day is:  net premiums allocated to the fixed account  plus transfers from the division(s) and/or fixed DCA account  plus interest credited to the fixed account  minus surrenders, surrender charges and monthly policy charges  minus transfers to the loan account  minus transfers to the division(s). The Fixed Dollar Cost Averaging (DCA) Account You may elect to have net premiums allocated to a fixed DCA account. The fixed DCA account must be selected at the time of application and requires an initial minimum net premium of $1,000. You may select either a 6-month or a 12-month DCA duration. The DCA duration cannot be renewed or extended. During the DCA duration, subsequent net premiums may be allocated to the fixed DCA account. On the 21st day from the effective date, a portion of the value in the fixed DCA account is transferred on each monthly date during the DCA duration. If the monthly date is not a business day, the transfer occurs on the next business day. The transfers are allocated to the divisions and/or to the fixed account according to your Fixed DCA allocation instructions. The transfers do not count against any limitations on the number of free transfers. On each monthly date, the amount of the transfer is (a) divided by (b) where (a) is the value of your fixed DCA account (which includes net premiums and interest credited); and (b) is the number of months remaining in the DCA duration. For example, if your fixed DCA account has a value of $4,000 and four months remain in the DCA duration, the transfer amount would be $1,000 ($4,000 / 4). The credited interest rate on the fixed DCA account is generally higher than the rate on the fixed account. Net premiums are credited at the interest rate in effect on the date the net premium is allocated to the fixed DCA account. The 6-month DCA duration and the 12-month DCA duration generally have different credited interest rates. You may make unscheduled transfers from the fixed DCA account to divisions and/or the fixed account. Transfers into the fixed DCA account are not permitted. After the DCA duration, net premiums may not be allocated to the fixed DCA account. If at the end of the DCA duration your premium allocation percentages include allocating a portion of net premiums to the fixed DCA account, that portion will be allocated to the Money Market Division until you give us instructions otherwise. CHARGES AND DEDUCTIONS We make certain charges and deductions to support operation of the Policy and the Separate Account. Some charges are deducted from premium payments when they are received. Other charges are deducted on a monthly basis while others are deducted at the time a Policy is surrendered or terminated. These charges are intended to cover distribution expenses (commissions paid to registered representatives, printing of prospectuses and advertising), administrative expenses (processing applications; conducting medical examinations; determining insurability; establishing and maintaining records; processing death benefit claims and policy changes, reporting and overhead), mortality expenses and profit. Premium Expense Charge (Combination of Maximum Sales Charge and Taxes) When we receive your premium payment, we deduct a premium expense charge. The sales charge is intended to pay us for distribution expenses including commissions paid to sales representatives, printing of prospectuses and sales literature and advertising. Deductions from premiums equal: Principal Variable Universal Life Income CHARGES AND DEDUCTIONS 15 www.principal.com  sales charge of 3.00% of premiums paid (up to a maximum of 5% of premiums paid)  plus 1.25% (of premiums paid) for federal taxes.  plus 2.00% (of premiums paid) for state and local taxes*. * The actual taxes we pay vary from state to state. We approximate the average tax rate we expect to pay on premiums we receive from all states. Surrender Charge A surrender charge is imposed upon full surrender of the Policy within ten years of the policy date or of a policy face amount increase. In addition, if you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. Surrender charges vary based on the surrender target premium* of the Policy, age at issue or adjustment, state of issue and number of policy years since issue or adjustment. The charge applies only during the first ten policy years unless there is a policy face amount increase. A policy face amount increase has its own surrender charge period that begins on the adjustment date. The total surrender charge on the Policy is the sum of the surrender charges for the policy face amount at issue and each policy face amount increase. The surrender charge is not affected by any decrease in policy face amount or any change in policy face amount resulting from a change of death benefit options. The surrender charge on an early surrender or Policy termination is significant. As a result, you should purchase a Policy only if you have the financial capacity to keep it in force for a substantial period of time. The surrender charge compensates us for expenses relating to the sale of the Policy. * The surrender target premium is based on the gender, if applicable, age and risk classification of the insured (see APPENDIX A- SURRENDER TARGET PREMIUM). The surrender target premium is a calculated premium amount used to determine the surrender charge. The surrender target premium is not a required premium. The surrender charge is (a) multiplied by (b) multiplied by (c) where: (a) is the applicable percentage from Appendix A; (b) is the surrender target premium calculated using the rates in Appendix A; and (c) is the applicable surrender charge percentage shown below: Surrender Charge Percentage Table Number of years since Policy The following percentage of date and/or face amount increase surrender charge is payable 0 through 5 100.00% 6 95.24 7 85.71 8 71.43 9 52.38 10 28.57 11 and later 00.00 For Policies issued with the Surrender Charge Adjustment Rider, the rider provides for a waiver of a portion of the surrender charges for a limited time. For a description of the rider, please see Optional Insurance Benefits. Waiver of Surrender Charge Percentage Table Policy Year Waiver Percentage 1 100.00% CHARGES AND DEDUCTIONS Principal Variable Universal Life Income 1-800-247-9988 2 80.00 3 60.00 4 40.00 Example: The amount of surrender charge waived is determined by multiplying the amount of the surrender charge by the applicable waiver percentage. If the amount of the surrender charge is $200 and you surrender your Policy in year 3, we would waive 60% of that charge ($120). The amount we would collect is $80. Monthly Policy Charge The monthly policy charge is made up of:  a charge for the cost of insurance;  a monthly administration charge;  an asset-based charge; and  any charge for an additional insurance benefit added by rider(s). On the policy date and each monthly date thereafter, we deduct the charge from your policy value in the divisions, fixed account and/or fixed DCA account (but not your loan account). The deduction is made using your current monthly policy charge allocation percentages. Your allocation percentages may be:  the same as allocation percentages for premium payments;  determined on a prorated basis; or  determined by any other allocation method which we agree upon. For each division, the fixed account and/or fixed DCA account, the allocation percentage must be zero or a whole number. The total of the allocation percentages must equal 100. Allocation percentages may be changed without charge. A request for an allocation change is effective once approved by us, as of the next monthly date. If we cannot follow your instructions because of insufficient value in any fixed account, fixed DCA account and/or the division, the monthly policy charge is deducted on a prorated basis. Cost of Insurance Charge This charge compensates us for providing insurance protection under the Policy. The monthly cost of insurance charge is (a) multiplied by (b) where: (a) is the cost of insurance rate (described below) divided by 1,000; and (b) is the net amount at risk. The net amount at risk is the difference between the death benefit and policy value (see Glossary for exact formula). The lower the policy value, the higher the net amount at risk thus higher cost of insurance charges. The net amount at risk is affected by investment performance, policy loans, payment of premiums fees and charges under the Policy, death benefit option chosen, partial surrenders and face amount adjustments. Different cost of insurance rates may apply to policy face amount increases and to supplemental benefit riders. The cost of insurance for the increase is based on the insured's gender*, issue age, duration since issue, smoking status, and risk classification at the time of the increase. The guaranteed maximum cost of insurance rate for the increase is based on the insured's gender*, attained age and risk classification at the time of the increase. * The cost of insurance rate for Policies issued in states which require unisex pricing or in connection with employment related insurance and benefit plans is not based on the gender of the insured. Groups and persons buying Policies under a sponsored arrangement may apply for flexible underwriting. If flexible underwriting is granted, the cost of insurance charge may increase because of higher anticipated mortality experience. Flexible underwriting programs currently available include: batch underwriting, simplified issue underwriting and guaranteed issue underwriting. Special underwriting programs are offered that provide simplified underwriting. The cost of insurance rates for healthy individuals are greater under simplified underwriting than on Policies subjected to full underwriting. Principal Variable Universal Life Income CHARGES AND DEDUCTIONS 17 www.principal.com Monthly Administration Charge This charge reimburses us for the costs of maintaining the Policy, including for accounting and record keeping. Current charges. The current monthly administrative charge is $25.00 per month during the first policy year. After the first policy year, the administrative charge is $10.00 per month. Guaranteed administration charges. In all policy years, the guaranteed maximum monthly administration charge is $25.00 per month. Asset -Based Charge The asset based charge compensates us for distribution and administration expenses. In the first ten policy years, each month we deduct an asset-based charge at an annual rate of 0.70% of the policy value. After the tenth policy year, we do not collect an asset-based charge. We reserve the right to impose an asset-based charge after the tenth policy year but guarantee that the maximum annual rate after the tenth policy year will not exceed 0.20% . Underlying Mutual Fund Charges The assets of each division are used to purchase shares in a corresponding mutual fund at net asset value. The net asset value of the mutual fund reflects management fees and operating expenses already deducted from the assets of the mutual fund. Current management fees and operating expenses for a mutual fund are shown in the prospectus for the underlying mutual fund. GENERAL DESCRIPTION OF THE POLICY The Contract The entire contract is made up of applications, amendments, riders and endorsements attached to the Policy, data pages, copies of any supplemental applications, amendments, and endorsements which are mailed to you. No statement, unless made in an application, is used to void a Policy (or void an adjustment in the case of an adjustment application). Only our corporate officers can agree to change or waive any provisions of a Policy. Any change or waiver must be in writing and signed by an officer of the Company. The Policy is an individual flexible premium variable universal life insurance policy. This prospectus describes the Policy. Your Policy's provisions may differ from the description in this prospectus, and certain riders and options may not be available, because of legal requirements or restrictions in your state. Any significant variations from the information appearing in this prospectus which are required due to individual state requirements are contained in your Policy, or in riders or endorsements attached to your Policy. You should refer to your Policy for these state specific features. Rights Under the Policy Ownership Unless changed, the owner(s) is as named in the application. The owner(s) may exercise every right and privilege of the Policy, subject to the rights of any irrevocable beneficiary(ies) and any assignee(s). All rights and privileges of ownership of a Policy end if: the death proceeds are paid; the maturity proceeds are paid; the Policy is surrendered; or the grace period ends without our receiving the payment required to keep the Policy in force. If an owner dies before the Policy terminates, the surviving owner(s), if any, succeeds to that person's ownership interest, unless otherwise specified. If all owners die before the Policy terminates, the Policy passes to the estate of the last surviving owner. With our consent, you may specify a different arrangement for contingent ownership. 18 GENERAL DESCRIPTION OF THE POLICY Principal Variable Universal Life Income 1-800-247-9988 You may change your ownership designation at any time. Your request must be in writing and approved by us. After approval, the change is effective as of the date you signed the request for change. We reserve the right to require that you send us the Policy so that we can record the change. Beneficiary If the insured dies before the maturity date, we pay death proceeds to your named beneficiary(ies). You have the right to name a beneficiary(ies) and contingent beneficiary(ies). This may be done as part of the application process or by sending us a written request. Unless you have named an irrevocable beneficiary, you may change your beneficiary designation by sending us a written request. After approval, the change is effective as of the date you signed the request for change. We reserve the right to require that you send us the Policy so that we can record the change. If no beneficiary(ies) survives the insured, the death proceeds are paid to the owner(s) or the estate of the owner(s) in equal percentages unless otherwise specified. Assignment You may assign your Policy. Each assignment is subject to any payments made or action taken by the Company prior to our notification of the assignment. We assume no responsibility for the validity of any assignment. An assignment must be made in writing and filed with us at our home office. The irrevocable beneficiary(ies), if any, must authorize any assignment in writing. Your rights, as well as those of the beneficiary(ies), are subject to any assignment on file with us. Policy Limitations Division Transfers You may transfer amounts between the divisions and/or the fixed account. You must specify the dollar amount or whole percentage to transfer from each division. The transfer is made, and the values determined as of the end of the valuation period in which we receive your request. In states where allowed, we reserve the right to reject transfer instructions from someone providing them for multiple Policies for which he or she is not the owner. You may request an unscheduled transfer or set up scheduled transfer by: sending a written request to us; calling us at 1-800-247-9988 (if telephone privileges apply); faxing us at 1-515-235-9720; visiting www.principal.com (if internet privileges apply). You may not make a transfer to the fixed account if: a transfer has been made from the fixed account to a division within six months; or immediately after the transfer, the fixed account value would be more than $1,000,000 (without our prior approval). Unscheduled Transfers. You may make unscheduled transfers from a division to another division or to the fixed account. The minimum transfer amount is the lesser of $100 or the value of your division. We reserve the right to impose a transfer fee on each unscheduled transfer after the first unscheduled transfer in a policy year. Scheduled Transfers. You may elect to have automatic transfers made out of one division into one or more of the other divisions and/or the fixed account. You choose the investment options, the dollar amount and timing of the transfers. There is no transfer fee on scheduled transfers. There is no charge for participation in the scheduled transfer program. Automatic transfers are designed to reduce the risks that result from market fluctuations. They do this by spreading out the allocation of your money to investment options over a longer period of time. This allows you to reduce the risk of investing most of your money at a time when market prices are high. The success of this strategy depends on market trends and is not guaranteed. Principal Variable Universal Life Income GENERAL DESCRIPTION OF THE POLICY 19 www.principal.com Example: Month Amount Invested Share Price Shares Purcha sed January $100 $ 25.00 4 February $100 $ 20.00 5 March $100 $ 20.00 5 April $100 $ 10.00 10 May $100 $ 15.00 6 June $ $ 5 Total $600 $ 110.00 35 In the example above, the average share price is $18.33 (total of share prices ($110.00) divided by number of purchases (6)) and the average share cost is $17.14 (amount invested ($600.00) divided by number of shares purchased (35)). Automatic transfers are made on a periodic basis. The amount of the transfer is: the dollar amount you select (the minimum is the lesser of $100 or the value of the division); or a percentage of the division value as of the date you specify (other than the 29th, 30th or 31st). You select the transfer date (other than the 29th, 30th or 31st) and the transfer frequency (annually, semi-annually, quarterly or monthly). If the selected date is not a business day, the transfer is completed on the next business day. The value of the division must be equal to or more than $2,500 when your scheduled transfers begin. Transfers continue until your interest in the division has a zero balance or we receive notice to stop them. We reserve the right to limit the number of divisions from which simultaneous transfers are made. In no event will it ever be less than two. Fixed Account Transfers Transfers from your investment in the fixed account to your division(s) are subject to certain limitations. You may transfer amounts by making either a scheduled or unscheduled fixed account transfer. You may not make both a scheduled and an unscheduled fixed account transfer in the same policy year. Unscheduled Transfers. You may make one unscheduled fixed account to division(s) transfer within the 30-day period following the policy date and following each policy anniversary. You must specify the dollar amount or percentage to be transferred (not to exceed 25% of the fixed account value as of the most recent policy anniversary). The minimum transfer amount must be at least $100 (or the entire value of your fixed account if less). If your fixed account value is less than $1,000, you may transfer up to 100% of your fixed account. There is no transaction charge imposed on the transfer(s). Scheduled Transfers. You may make scheduled transfers on a monthly basis from the fixed account to your division(s) without an additional charge as follows: The value of your fixed account must be equal to or more than $2,500 when your scheduled transfers begin. We reserve the right to change this amount but it will never be more than $10,000. The amount of the transfer is: the dollar amount you select (minimum of $50); or a percentage of the fixed account value (the maximum amount of the transfer is 2% of the fixed account value as of the specified date) as of the date you specify which may be: the later of the policy date or most recent policy anniversary date; or the date the Company receives your request. Transfers occur on a date you specify (other than the 29th, 30th or 31st of any month). If the specified date is not a business day, the transfer is completed on the next business day. 20 GENERAL DESCRIPTION OF THE POLICY Principal Variable Universal Life Income 1-800-247-9988 Scheduled transfers continue until your value in the fixed account has a zero balance or we receive your notice to stop them. If you stop the transfers, you may not start them again until six months after the last scheduled transfer. You may change the amount of the transfer once each policy year by: sending us a written request; calling us if telephone privileges apply (1-800-247-9988); or visiting www.principal.com (if internet privileges apply). As transfers are made on a monthly basis, a change in the amount of transfer is effective with the scheduled transfer after our receipt of notice of the change Automatic Portfolio Rebalancing (APR) APR allows you to maintain a specific percentage of your policy value in the divisions over time. Example: You may choose to rebalance so that 50% of your policy values are in the Money Market division and 50% in the SmallCap Value I division. At the end of the specified period, market changes may have caused 60% of your value to be in the Money Market division and 40% in the SmallCap Value I division. By rebalancing, units from the Money Market division are sold and the proceeds are used to purchase units in the SmallCap Value I division so that 50% of the policy values are once again invested in each division. You may elect APR at the time of application or after the Policy has been issued. There is no charge for participation in the APR program. The APR transfers: do not begin until the later of expiration of the examination offer period or the DCA duration, if applicable; are done without charge; may be done on the frequency you specify: quarterly (on a calendar year or policy year basis); or semiannual or annual (on a policy year basis). may be done by: calling us (if telephone privileges apply (1-800-247-9988)); mailing us your written request; faxing your request to us; or visiting www.principal.com (if internet privileges apply). are made at the end of the next valuation period after we receive your instruction; are not available for values in the fixed account; and are not available if you have scheduled transfers from the same divisions. Optional Insurance Benefits Subject to certain conditions, you may add one or more additional insurance benefits to your Policy. Detailed information concerning additional insurance benefits may be obtained from an authorized agent or our home office. Not all optional insurance benefits are available in all states. Some provisions may vary from state to state. The cost, if any, of an additional insurance benefit is deducted from your policy value. Accelerated Benefits Rider This rider provides the option of receiving an advance of a portion of the death proceeds if the insured becomes terminally ill. Up to 75 percent of the total face amount, minus any outstanding policy loans and unpaid loan interest and previously paid accelerated benefit, may be requested, up to a maximum of $1,000,000, provided that the insured has been diagnosed as terminally ill and has a life expectancy of less than 12 months. The death proceeds payable upon the death of the insured will be reduced by the amount of the death proceeds advanced plus interest charged. The rider is available to all Policies at issue or may be elected at any time prior to the insured's death. There is no charge for this rider other than interest charged during the time period death proceeds are advanced. Receipt of a death benefit advance may be taxable. Before you make a claim for a death benefit advance, you should seek assistance from your personal tax advisor. Accidental Death Benefit Rider This rider provides an additional death benefit if the insured's death is caused by accidental means. The rider may be elected at the time of application, or may be added after issue subject to our then current underwriting guidelines. There is a charge for this rider. Principal Variable Universal Life Income GENERAL DESCRIPTION OF THE POLICY 21 www.principal.com Change of Insured Rider This rider is available on business cases only and allows the business to change the insured when an employee leaves employment or ownership of the business changes. The rider may be added at any time prior to the proposed insured's age 69. Until the effective date of the change of insured application, coverage remains in effect on the life of the prior insured. We must receive satisfactory evidence of insurability (according to our underwriting guidelines then in effect) for the newly named insured. Future cost of insurance rates are based on the gender, issue age, smoking status, and risk classification of the newly named insured. The death proceeds are paid when the newly named insured dies. There is no charge for this rider. Cost of Living Increase Rider This rider provides increases in the face amount every three years, to the insured's age 55, without requiring evidence of insurability. This rider is added automatically to all Policies with a risk classification of standard or better and where the insured's issue age is 52 or younger. When exercised, the monthly policy charge and surrender charge will be increased to cover the costs and charges for any increase in the total face amount made under this rider. There is no charge for this rider. Death Benefit Advance Rider This rider provides the option of receiving an advance of a portion of the death benefit if the insured is diagnosed with a terminal illness or catastrophic health condition (as defined in the rider) or is permanently confined to a nursing home. The maximum amount available is based on the death benefit as of the date the claim is approved. The death proceeds payable upon the death of the insured will be reduced by any loan indebtedness and the amount of the death benefit advanced (the lien) plus interest charged on the lien. This rider is added automatically to all Policies issued on or after February 20, 2006 with a risk classification of standard or better. Currently, there is no charge for this rider other than the interest charge during the time period death proceeds are advanced. However, we may, in the future, charge an administrative fee for each death benefit advance. You should consult your tax advisor prior to this rider being exercised. Death Benefit Guarantee Rider This rider extends the no-lapse guarantee provision if premiums paid equal or exceed the death benefit guarantee premium requirement. This rider is automatically made a part of the Policy at issue as long as the premium (planned or paid) is equal to or greater than the annual death benefit guarantee premium requirement. The level of premium (planned or paid) at issue determines whether the no-lapse guarantee is extended to the insured's attained age 65, attained age 85 or attained age 100. An illustration (available at no charge from your sales representative or our home office) will provide the death benefit guarantee premium requirement applicable to your Policy. The death benefit guarantee premium requirement is described in the section "PREMIUMS." The use of this rider disqualifies the use of the Supplemental Benefit Rider. There is no charge for this rider. If on any monthly date, the death benefit guarantee premium is not met, we send you a notice stating the premium required to keep the rider in effect. If the premium required to maintain the rider is not received in our home office before the expiration of the 61 days (which begins when the notice is mailed), the death benefit guarantee is no longer in effect and the rider is terminated. If the rider terminates, it may not be reinstated. The rider may not be added after the Policy has been issued. Extended Coverage Rider This rider extends the Policy beyond the maturity date as long as the Policy is still in-force and the insured is living on the maturity date. The Policy will then terminate upon the insured's death. No monthly policy charges are deducted after the maturity date. No additional premium payments are allowed, adjustment options are not available and the death benefit option is changed to Death Benefit Option 1. All investment account and fixed account values will be transferred to the Money Market division and no further transfers are allowed. This rider is added automatically to all Policies when issued. You may choose not to extend the maturity date and instead receive the maturity proceeds by requesting the rider not be attached to your Policy. There is no charge for this rider. Life Paid-Up Rider Under certain circumstances, this rider can guarantee the Policy will not lapse when there is a large loan outstanding. The rider benefit begins on the monthly date when the loan balance reaches 96% on a current basis, 92% on a guaranteed basis of the surrender value. There is a one-time current charge of 3.5% (guaranteed not to exceed 7.5% of policy value) taken from the policy 22 GENERAL DESCRIPTION OF THE POLICY Principal Variable Universal Life Income 1-800-247-9988 value on the date the rider is exercised. Afterwards, no further monthly policy charges are deducted for the remaining death benefit. Adjustments or changes to the Policy are not allowed once the rider benefit goes into effect. The Internal Revenue Service has not taken a position on the Life Paid-Up rider. You should consult your tax advisor prior to this rider being exercised. The rider may be elected at the time of application or anytime prior to the maturity date. Return of Cost of Insurance Rider This rider provides for the return of the cost of insurance charges. The returned charges are credited to the policy value annually on the policy anniversary in equal amounts over a period of five years. The total amount credited is the sum of the cost of insurance charges for the total face amount paid up to the time this benefit begins. The benefits begin as of the later of the last day of the 20th policy year or the last day of the insured's attained age 59 policy year. The benefit is applied according to the premium allocation instructions in effect at that time. If the policy terminates or becomes paid-up due to the Life Paid-Up Rider, any benefit not credited is forfeited. This rider is added automatically to all Policies where the insured's issue age is 75 or younger. There is no charge for this rider. Salary Increase Rider This rider is available on business cases only and provides increases in the face amount based on salary adjustments without requiring evidence of insurability. When exercised, the monthly policy charge and surrender charge will be increased to cover the costs and charges for any increase in the total face amount made under this rider. The rider must be elected at the time of application or any time prior to issue. There is a charge for this rider. Supplemental Benefit Rider This rider provides additional insurance (face amount) at a reduced cost. The use of this rider disqualifies the use of the Death Benefit Guarantee Rider. Our approval, under our then current underwriting guidelines, is required to add this rider. The rider may be added at anytime that the insured's attained age is at least 20 but no more than 80 (75 in New York). There is a charge for this rider. Surrender Charge Adjustment Rider This rider provides for a waiver of a portion of the surrender charges for a limited time. If you fully surrender your Policy within the first four policy years, we will adjust the amount of surrender charge we collect. The rider is available for all Policies issued for business cases (employer sponsored and/or employer owned Policies) and certain trust-owned Policies, subject to our then current underwriting guidelines. The rider may not be added after the Policy has been issued. If the Policy is issued with the rider, an additional sales charge is imposed in the first policy year. Waiver of Monthly Policy Charges Rider This rider pays the monthly policy charges of the Policy if the insured becomes disabled and loses his/her ability to earn an income. Our approval, under our then current underwriting guidelines, is required to add this rider. The rider may be added at anytime that the insured's attained age is not greater than 59. There is a charge for this rider. Waiver of Specified Premium Rider This rider pays the planned scheduled premium on the Policy if the insured becomes disabled and loses his/her ability to earn an income. Our approval, under our then current underwriting guidelines, is required to add this rider. The rider may be added at anytime that the insured's attained age is not greater than 59. There is a charge for this rider. Reservation of Rights We reserve the right to change the Policy to assure it continues to qualify as life insurance for tax purposes. However, we cannot make any guarantee regarding the future tax treatment of any Policy. We also reserve the right to amend or terminate the special plans described in this prospectus, for example preauthorized premium payments. You would be notified of any such action to the extent required by law. Right to Exchange During the first 24 months after the effective date (except during a grace period), you have the right to make an irrevocable, onetime election to transfer all of your division and fixed DCA account values to the fixed account. No charge is imposed on this Principal Variable Universal Life Income GENERAL DESCRIPTION OF THE POLICY 23 www.principal.com transfer. The policy value immediately after the transfer will be the same as immediately before the transfer. From the exchange date forward, the policy value will no longer be affected by the investment performance of the divisions. Your request must be in writing and be signed by the owner(s). The request must be postmarked or delivered to our home office before the end of the 24-month period. The transfer is effective when we receive your written request. Suicide Death proceeds are not paid if the insured dies by suicide, while sane or insane, within two years of the policy date (or two years from the date of policy face amount increase with respect to such increase). In the event of the suicide of the insured within two years of the policy date, our only liability is a refund of premiums paid, without interest, minus any loan indebtedness and partial surrenders. In the event of suicide within two years of a policy face amount increase, our only liability with respect to that increase is a refund of the cost of insurance for the increase. This amount will be paid to the beneficiary(ies). Delay of Payments or Transfers Payment due to exercise of your rights under the examination offer provision, surrenders, policy loans, death or maturity proceeds, and transfers to or from a division are generally made within five days after we receive your instructions in a form acceptable to us. This period may be shorter where required by law. However, payment of any amount upon return of the Policy, full or partial surrender, policy loan, death, maturity or the transfer to or from a division may be deferred during any period when the right to sell mutual fund shares is suspended as permitted under provisions of the Investment Company Act of 1940. The right to sell shares may be suspended during any period when: trading on the NYSE is restricted as determined by the SEC or when the NYSE is closed for other than weekends and holidays; or an emergency exists, as determined by the SEC, as a result of which: disposal by a fund of securities owned by it is not reasonably practicable; it is not reasonably practicable for a fund to fairly determine the value of its net assets; or the SEC permits suspension for the protection of security holders. If a payment or transfer is delayed and you do not cancel your instructions in writing, the transaction will be priced on the first business day following the expiration of the permitted delay. The transaction is made within five days thereafter. In addition, we reserve the right to defer payment of that portion of your policy value that is attributable to a premium payment made by check for a reasonable period of time (not to exceed 15 business days) to allow the check to clear the banking system. We may defer payment of proceeds payable out of the fixed account and/or fixed DCA account for a period of up to six months. PREMIUMS Payment of Premiums The amount and frequency of your premium payments affects the policy value, the net surrender value and how long the Policy remains in force. Generally, the higher the policy face amount the higher the premium should be. You must pay premiums to us at our home office, Principal Life Insurance Company, 801 Grand (IDPC), Des Moines, Iowa 50392. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers checks, credit card checks, and foreign checks. Planned periodic premiums are premiums in the amount and on the frequency you plan to pay. You may set up monthly preauthorized withdrawals to allow us to automatically deduct premium payments from your checking or other financial institution account. We send premium reminder notices if you establish an annual, semiannual or quarterly planned payment schedule. Premium payments may also be made through payroll deduction where permitted by state law and approved by us. You may also make unscheduled premium payments. 24 PREMIUMS Principal Variable Universal Life Income 1-800-247-9988 Premiums Affecting Guarantee Provisions Your initial premium must be at least the no-lapse guarantee premium. After the initial premium, you may determine the amount and timing of subsequent premium payments (with certain restrictions); however, we recommend you continue to pay at least the no-lapse guarantee premium. By meeting the no-lapse guarantee premium requirement, your Policy is guaranteed not to terminate during the first five policy years even if the net surrender value is insufficient to cover the monthly policy charge. The no-lapse guarantee premium requirement is met if ((a) minus (b)) is greater than or equal to (c) where: (a) is the sum of premiums paid; (b) is the sum of all loan indebtedness and partial surrenders; and (c) is the sum of the no-lapse guarantee monthly premiums since the policy date to the most recent monthly date. If the no-lapse premium requirement is not met and the net surrender value is insufficient to cover the monthly policy charge, the Policy may terminate in the first five policy years. If the Death Benefit Guarantee rider is made a part of your Policy and you pay at least the death benefit guarantee premium requirement, the death benefit guarantee period will last longer than the five year period provided by the no-lapse guarantee provision. You choose whether you want the no-lapse guarantee period to extend to the insured's attained age 65, attained age 85 or attained age 100. Generally, a longer death benefit guarantee period will have a higher premium requirement. The annual death benefit guarantee premium is ((a) divided by 1,000) times (b) where: (a) is the policy face amount; and (b) is the premium rate. Example If the policy face amount is $250,000 with Death Benefit Option 2 and the insured is a 45-year old male with a risk classification of preferred non-smoker: Annual Death Benefit Premium Rate Guarantee Premium No-Lapse Guarantee $9.33 $2,332.50 Death Benefit Guarantee to attained age 65 $ 15.02 $3,755.00 Death Benefit Guarantee to attained age 85 $ 25.35 $6,337.50 Death Benefit Guarantee to attained age 100 $ 29.45 $7,362.50 You choose the death benefit guarantee period based on your scheduled premium payments. The death benefit guarantee premium requirement is met if ((a) minus (b)) is greater than or equal to (c) where: (a) is the sum of premiums paid; (b) is the sum of all loan indebtedness and partial surrenders; and (c) is the sum of the death benefit guarantee monthly premiums since the policy date to the most recent monthly date. If the death benefit guarantee premium requirement is not met, the Death Benefit Guarantee Rider will terminate. If in the first five policy years, the Policy will still have the no-lapse guarantee as long as the premiums paid are sufficient to meet the no-lapse guarantee premium requirement. Both the no-lapse guarantee premium and the death benefit guarantee premium rates are per $1,000 of face amount and vary by issue age, gender* and smoking status. The no-lapse guarantee premium and the death benefit guarantee premium are shown on the current data pages. * For Policies issued in states which require unisex pricing or in connection with employment-related insurance and benefit plans, the premiums are not based on the gender of the insured. Premium Limitations In no event may the total of all premiums paid, both scheduled and unscheduled, be more than the maximum premium payments allowed for life insurance under the Internal Revenue Code. If you make a premium payment that would result in total premiums Principal Variable Universal Life Income PREMIUMS 25 www.principal.com exceeding the maximum limitation, we only accept that portion of the payment that makes total premiums equal the maximum. Unless otherwise directed, any excess will be returned and no further premiums are accepted until allowed by the current maximum premium limitations. Allocation of Premiums Your initial net premium (and other net premiums we receive prior to the effective date and twenty days after the effective date) is allocated to the Money Market division at the end of the business day we receive the premium. Twenty-one days after the effective date, the money is reallocated to the divisions, fixed account and/or fixed DCA account according to your instructions. If the twenty-first day is not a business day, the transfer will occur on the first business day following the twenty-first day from the effective date. Example: The effective date of your Policy is February 1st. Your net premium is allocated to the Money Market division at the end of the valuation period we receive the premium. At the close of business on February 21st, the net premium is reallocated to the divisions, fixed account and/or fixed DCA account that you selected. Net premium payments received after the twenty-day period are allocated to the divisions, the fixed account and/or fixed DCA account according to your premium allocation instructions. For each division, fixed account and fixed DCA account, the allocation percentage must be zero or a whole number. The total of all allocation percentages must equal 100. Net premium payments are allocated as of the valuation period in which they are received. At any time, you may change the percentage allocation for future premium payments by:  sending a written request to us;  calling us at 1-800-247-9988 (if telephone privileges apply); or  visiting www.principal.com (if internet privileges apply). The allocation changes are effective at the end of the valuation period in which your new instructions are received. NOTE: We reserve the right to keep the initial premium payment in the Money Market division longer than 20 days to correspond to the examination offer periods of a particular state's replacement requirements. Division Valuation There is no guaranteed minimum division value. Its value reflects the investment experience of the division. It is possible that the investment performance could cause a loss of the entire amount allocated to the division. Without additional premiums payments or a Death Benefit Guarantee rider, it is possible that no death benefit would be paid upon the insured's death. At the end of any valuation period, your value in a division is:  the number of units you have in the division  multiplied by the value of a unit in the division. The number of units is the total of units purchased by allocations to the division from:  your initial premium payment (less premium expense charges);  plus subsequent premium payments (less premium expense charges);  plus transfers from another division, the fixed account or the fixed DCA account minus units sold:  for partial surrenders from the division;  as part of a transfer to another division, the fixed account or the loan account; and  to pay monthly policy charges and any transaction fees. We calculate unit values on days that the NYSE is open for trading and trading is not restricted. We do not calculate unit values on these recognized holidays: New Year's Day; Labor Day; Martin Luther King, Jr. Day; Thanksgiving; President's Day; Christmas; Good Friday; Memorial Day and Independence Day. In addition, we do not calculate unit values if an emergency exists making disposal or valuation of securities held in the underlying mutual funds impracticable or if the SEC, by order, permits a suspension or postponement for the protection of security holders. 26 PREMIUMS Principal Variable Universal Life Income 1-800-247-9988 To calculate the unit value of a division, the unit value from the previous business day is multiplied by the division's net investment factor for the current valuation period. The number of units does not change due to a change in unit value. The net investment factor measures the performance of each division. The net investment factor for a valuation period is calculated as follows: [{the share price of the underlying mutual fund at the end of the valuation period before that day's transactions plus the per share amount of the dividend (or other distribution) made by the mutual fund during the valuation period} divided by the share price of the underlying mutual fund at the end of the previous valuation period after that day's transactions]. When an investment owned by an underlying mutual fund pays a dividend, the dividend increases the net asset value of a share of the underlying mutual fund as of the date the dividend is recorded. As the net asset value of a share of an underlying mutual fund increases, the unit value of the corresponding division also reflects an increase. Payment of a dividend under these circumstances does not increase the number of units you own in the division. Principal Variable Universal Life Income PREMIUMS 27 www.principal.com DEATH BENEFITS AND POLICY VALUES Death Proceeds If coverage is in effect and the insured dies before the maturity date, we pay death proceeds. We must receive: proof of the death of the insured; Beneficiary's Statement (Claim Form)*; and Trust Agreement (if the beneficiary is a trust). * If the beneficiary is a corporation, the Claim Form must be signed by a corporate officer and submitted with a copy of the Articles of Incorporation or By-Laws indicating the authority of the office and a current Board resolution providing the name of the officer authorized to execute the Claim Form. The corporation must also submit a Certificate of Good Standing or Certificate of Existence provided by the state of incorporation. Payment is made to any assignee. The remainder is paid to your named beneficiary(ies) under your designated benefit payment option (see GENERAL DESCRIPTION OF THE POLICY - Rights Under the Policy). The payments are made in cash lump sum or under a fixed benefit payment option. Death proceeds are calculated as of the date of the insured's death and include: the death benefit described below; minus loan indebtedness; minus any overdue monthly policy charges if the insured died during a grace period; plus interest on the death proceeds as required by state law. Benefit Instructions While the insured is alive, you may give us instructions for payment of death proceeds under one of the fixed benefit payment options of the Policy. If at the insured's death, you have not provided benefit payment option instructions, the beneficiary(ies) select the benefit payment option to be used. If a benefit payment option is not selected, the death proceeds are paid in a cash lump sum. These choices are also available if the Policy matures or is surrendered. The instructions or changes to the instructions must be in writing. If you change the beneficiary(ies), prior benefit payment option instructions are revoked. The fixed benefit payment options include:  Custom Benefit Arrangement A customized benefit payment option may be arranged with our approval.  Life Income We pay income during a person's lifetime. Without a guaranteed period, it is possible that only one payment is made under this option if the person dies before the second payment is due. A guaranteed period of from 5 to 30 years may be used (if the person dies before all of the guaranteed payments have been made, the guaranteed remaining payments are made to the beneficiary named in the benefit payment option instructions).  Joint and Survivor Life Income We pay income during the lifetime of two people and continue until the death of the survivor. Without a guaranteed period, it is possible that only one payment is made under this option if both of the people die before the second payment is due. A guaranteed period of from 5 to 30 years may be used (if both of the people die before all of the guaranteed payments have been made, the guaranteed remaining payments are made to the beneficiary named in the benefit payment option instructions). If no beneficiary(ies) survive the insured, the death proceeds will be paid to the owner or the owner's estate unless otherwise specified. Death Benefit Option The death benefit option is selected at the time of application. If a death benefit option is not chosen or you elect the cash value accumulation test, the Policy will be issued with Death Benefit Option 1. The three death benefit options available are:  Death Benefit Option 1 - the death benefit equals the greater of:  the total face amount; or  the amount found by multiplying the policy value by the applicable percentage*.  Death Benefit Option 2 - the death benefit equals the greater of: 28 DEATH BENEFITS AND POLICY VALUES Principal Variable Universal Life Income 1-800-247-9988  the total face amount plus the policy value; or  the amount found by multiplying the policy value by the applicable percentage*.  Death Benefit Option 3 - the death benefit equals the greater of:  the total face amount plus the greater of (a) premiums paid less partial surrenders or (b) zero; or  the amount found by multiplying the policy value by the applicable percentage*. *The applicable percentage tables are in Appendix C and are based on our interpretation of Section 7702 of the Internal Revenue Code as set forth below. The table which applies to your Policy is determined by your choice of either the guideline premium/cash value corridor test or the cash value accumulation test. Example: The following assumptions are made to demonstrate the use of the Tables found in Appendix C. Death Benefit Option: 1 Face Amount: $250,000 Policy Value: $150,000 Definition of Life Insurance Test: Guideline Premium/Cash Value Corridor Test Attained Age: 45 Risk Class: Preferred Non-Smoker Applicable Percentage: 215% Death Benefit $322,500 ($150,000 x 215%) If the Definition of Life Insurance Test was the Cash Value Accumulation Test, the applicable percentage would be 287.78% (assuming the insured is a male) and the death benefit would be $431,670. Change in Death Benefit Option (for Policies using the guideline premium/cash value corridor test) You may change the death benefit option on or after the first policy anniversary. Up to two changes are allowed per policy year. Your request must be made in writing and approved by us. The effective date of the change will be the monthly date that coincides with, or next follows, our approval. If the death benefit option change involves a face amount decrease, you may elect to keep the current face amount, subject to underwriting review and approval. The option may not be changed from Death Benefit Option 1 to Death Benefit Option 3 or from Death Benefit Option 2 to Death Benefit Option 3. We will increase or decrease the total face amount so that the death benefit immediately after the change equals the death benefit before the change. Changing from Death Benefit Option 1 to Death Benefit Option 2 We will decrease the total face amount. The amount of the decrease is equal to the policy value on the effective date of the change. If there have been increases in the total face amount, the decrease of total face amount will be made on a last in, first out basis. Because the death benefit can continue to increase under Death Benefit Option 2, we may require proof of insurability. Cost of insurance charges will likely increase. This example assumes that the policy face amount equals the total face amount. Changing from Death Benefit Option 1 to Death Benefit Option 2 We will decrease the total face amount. The amount of the decrease is equal to the policy value on the effective date of the change. If there have been increases in the total face amount, the decrease of total face amount will be made on a last in, first out basis. Because the death benefit can continue to increase under Death Benefit Option 2, we may require proof of insurability. Cost of insurance charges will likely increase. This example assumes that the policy face amount equals the total face amount. Total Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,000,000 $50,000 after the change after the change after the change $950,000 $1,000,000 $50,000 ($1,000,000 - $50,000) $(950,000 + $50,000) Principal Variable Universal Life Income DEATH BENEFITS AND POLICY VALUES 29 www.principal.com Changing from Death Benefit Option 2 to Death Benefit Option 1 We will increase the total face amount. The amount of the increase is equal to the policy value on the effective date of the change. The total face amount increase will be in the same proportion as the policy face amount to the total face amount. Because the death benefit will not continue to increase under Death Benefit Option 1, no proof of insurability is required. Cost of insurance charges will likely decrease. This example assumes that the policy face amount equals the total face amount. Total Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,050,000 $50,000 $(1,000,000 + $50,000) after the change after the change after the change $1,050,000 $1,050,000 $50,000 $(1,000,000 + $50,000) Changing from Death Benefit Option 3 to Death Benefit Option 1 We will increase the total face amount if the total premiums paid are greater than total partial surrenders as of the effective date of the change. The increase will be in the same proportion as the policy face amount is to the total face amount. Because the death benefit will not continue to increase under Death Benefit Option 1, no proof of insurability is required. Cost of insurance charges will likely decrease. This example assumes total premiums paid are $30,000, total partial surren ders are $10,000 and the policy face amount equals the total face amount. Total Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,020,000 $50,000 ($1,000,000 + ($30,000 - $10,000)) after the change after the change after the change $970,000 $1,020,000 $50,000 ($970,000 + $50,000) ($1,000,000 + ($30,000 - $10,000) - $50,000) Changing from Death Benefit Option 3 to Death Benefit Option 2 We will either increase or decrease the total face amount by subtracting the policy value from the greater of (a) premiums paid less partial surrenders and (b) zero. Because the death benefit can continue to increase under Death Benefit Option 2, we may require proof of insurability. Cost of insurance charges will likely increase. This example assumes that total premiums paid are $30,000, total partial surrenders are $10,000 and the policy face amount equals the total face amount. Total Face Amount Death Benefit Policy Value before the change before the change before the change $1,000,000 $1,020,000 $50,000 ($1,000,000 + ($30,000 - $10,000)) after the change after the change after the change $9,700,000 $1,020,000 $50,000 ($1,000,000 + ($30,000 - ($970,000 + $50,000) $10,000) - $50,000) 30 DEATH BENEFITS AND POLICY VALUES Principal Variable Universal Life Income 1-800-247-9988 IRS Definition of Life Insurance The Policy should qualify as a life insurance contract as long as it satisfies either the guideline premium/cash value corridor test or the cash value accumulation test as defined under Section 7702 of the Internal Revenue Code. One of these tests is chosen on the application. If a test is not chosen, the Policy will comply with the guideline premium/cash value corridor test. Once a test is chosen, it cannot be changed on the Policy. The guideline premium/cash value corridor test places limitations on the amount of premium payments that may be made and on policy values that can accumulate relative to the death benefit. Guideline premium limits are determined when the Policy is issued and can vary by the death benefit option chosen. Guideline premium limits will likely change due to any adjustment to the Policy. If at any time a premium is paid which would result in total premiums exceeding the current guideline premium limits, we accept only that portion of the premium which would make the total premiums equal the guideline premium limits. The cash value accumulation test does not place limitations on the amount of premium payments but limits the amount of policy values that can accumulate relative to the death benefit. To satisfy either test, the ratio of the death benefit to the policy value must be at least as great as the applicable percentage shown in Appendix C. As the policy value increases, the minimum death benefit may be required to increase. Because the cost of insurance you pay is based in part on the amount of the death benefit, an increase in the death benefit increases the cost of insurance. As compared to the cash value accumulation test, the guideline premium/cash value corridor test generally has: smaller applicable percentages; lower minimum death benefit; lower cost of insurance charges; and better policy value growth. The smaller applicable percentages lead to a lower minimum death benefit and thus lower cost of insurance charges. Lower charges result in better policy value growth. This may not be the result in all cases. The specifics of each Policy determine which test is more suitable. Illustrations using each of the tests will help you determine which test meets your objectives. An illustration may be obtained from your registered representative or by calling 1-800- 247-9988. The table below demonstrates the minimum death benefit based on the test chosen. Policy value assumptions may not be realistic. The example below is based on the following: The insured is a male with an attained age of 45 at the time the Policy was issued. He dies at the beginning of the sixth policy year (attained age 50). Face amount is $100,000. Death Benefit Option 1 Policy value at the date of death is $25,000. The minimum death benefit under the guideline premium/cash value corridor test is $46,250 (assuming an applicable percentage of 185% x policy value). The minimum death benefit under the cash value accumulation test is $61,820 (assuming an applicable percentage of 247.28%). The death benefit payable is the larger of these two amounts Net amount at Minimum risk used in Principal Variable Universal Life Income DEATH BENEFITS AND POLICY VALUES 31 www.principal.com Face death calculating the cost amount benefit of insurance charge Guideline Premium/Cash Value Corridor Test $ 100,000 $ 46,250 $ 74,753.98 Cash Value Accumulation Test $ 100,000 $ 61,820 $ 74,753.98 Here's the same example, but with a policy value of $75,000. Because the policy value has increased, the minimum death benefit is now:  $138,750 for the guideline premium/cash value corridor test; and  $185,460 for the cash value accumulation test. The death benefit payable is the larger of these two amounts Net amount at Minimum risk used in Face death calculating the cost amount benefit of insurance charge Guideline Premium/Cash Value Corridor Test $ 100,000 $ 138,750 $ 63,408.64 Cash Value Accumulation Test $ 100,000 $ 185,460 $ 110,003.73 Keep in mind that cost of insurance charges, which affect your Policy's value, increase with the amount of the death benefit, as well as over time. The cost of insurance is charged at a rate per $1,000 of the discounted net amount at risk. As the net amount at risk increases, the cost of insurance increases. Policy value also varies depending on the performance of the investment options in your Policy. All transactions will be subject to the limits as defined under Section 7702 of the Internal Revenue Code. A transaction may not be allowed, or an increase in face amount may be required, if the transaction would cause a refund of premium and/or distribution of the policy value in order to maintain compliance with the Section 7702 limits. Maturity Proceeds The maturity date is the policy anniversary where the insured's attained age is 100 and is shown on your current data pages. If the insured is living on the maturity date, the Policy is in force and you do not want the maturity date extended by the Extended Coverage Rider, maturity proceeds equal to the net surrender value are paid. If the Extended Coverage Rider is attached but you wish to receive the maturity proceeds at the Policy's maturity and avoid conversion to Death Benefit Option 1, you must send notice to our home office. The maturity proceeds are paid either as a cash lump sum on the maturity date or under the benefit payment option you have selected. Only if the Extended Coverage Rider is present on the Policy will the maturity date automatically be extended to the date of the insured's death (as explained in GENERAL DESCRIPTION OF THE POLICY - Additional Insurance Benefits). Adjustment Options Increase in policy face amount You may request an increase at any time provided that the Policy is not in a grace period and monthly policy charges are not being waived under a rider. The minimum increase in policy face amount is $50,000. A policy face amount increase request made in the first 60 policy months will increase the no-lapse guarantee premium for the remainder of the 60 months. The request must be made on an adjustment application. The application must be signed by the owner(s) and the insured. If your request is not approved, no changes are made to your Policy. We will approve your request if:  the insured is alive at the time of your request; and 32 DEATH BENEFITS AND POLICY VALUES Principal Variable Universal Life Income 1-800-247-9988 the attained age of the insured is 85 or less at the time of the request; and we receive evidence satisfactory to us that the insured is insurable under our underwriting guidelines in place at the time of your request. The increase in policy face amount is in a risk classification determined by us. The adjustment is effective on the monthly date on or next following our approval of your request. We calculate an "adjustment conditional receipt premium deposit" (payment that accompanies request) based on your request for an increase. If you make a payment with your adjustment application of at least as much as the adjustment conditional receipt premium deposit, we issue a conditional receipt. The conditional receipt shows receipt of the payment and outlines any interim insurance coverage. Any payment made with the adjustment application is held in our general account without interest for up to 60 days. If we approve the adjustment, on the effective date of the adjustment, the amount of the premium payment being held minus the premium expense charge is moved to the divisions, fixed account and/or fixed DCA account. Your current premium allocation percentages are used to make this allocation. The cost of insurance charge will increase in the event of an increase in a Policy's face amount. If there is insufficient value to pay the higher charges after an increase in face amount, the entire Policy (not just the incremental increase in face amount) will terminate, unless the no-lapse or death benefit guarantees are in effect. Decrease in policy face amount On or after the first policy anniversary, you may request a decrease in the policy face amount. No transaction fee is imposed on decreases in the policy face amount. A decrease in face amount lowers the cost of insurance charges but does not reduce surrender charges nor the no-lapse guarantee premium requirement. A decrease is requested as follows: the request must be made on an adjustment application; the application must be signed by the owner(s); the Policy is not in a grace period; monthly policy charges are not being waived under a waiver rider; the decrease is at least the minimum amount as determined by our underwriting guidelines in place at the time of your request; and the decrease may not reduce the policy face amount below $100,000. A decrease may not be allowed if the decrease would cause a refund of premium and/or the distribution of the policy value in order to maintain compliance with the limits required by the Internal Revenue Code relating to the definition of life insurance. Policy Values Your policy value is equal to the sum of the values in your divisions, fixed account, fixed DCA account and loan account. Your policy value increases as premiums are applied and when interest is credited. Your policy value decreases as policy loans, partial surrenders, unpaid loan interest and policy expenses are deducted. Your policy value can increase or decrease as the investment experience of your chosen divisions fluctuates. SURRENDERS AND PARTIAL SURRENDERS Surrenders You must send us a written request for any surrender. The request must be signed by all owners, irrevocable beneficiary(ies), if any, and any assignees. The surrender is effective and the surrender value calculated as of the end of the valuation period during which we receive the written request for surrender. Partial surrenders may negatively affect your no-lapse guarantee provision and your Death Benefit Guarantee rider, if applicable. Total and partial surrenders from the Policy are generally paid within five business days of our receipt of the written request for surrender. Certain delays in payment are permitted (see GENERAL DESCRIPTION OF THE POLICY - Delay of Payments). Principal Variable Universal Life Income SURRENDERS AND PARTIAL SURRENDERS 33 www.principal.com Full surrender You may surrender the Policy while the Policy is in effect. If the full surrender is within ten years of the policy date or a policy face amount increase, a surrender charge is imposed. There is no refund of any monthly policy charges deducted before the full surrender effective date. We reserve the right to require you to return the Policy to us prior to making any payment though this does not affect the amount of the surrender value. Unscheduled partial surrender On or after the first policy anniversary and prior to the maturity date, you may surrender a part of the net surrender value. Up to two unscheduled partial surrenders may be made during a policy year. The total of your two unscheduled partial surrenders during a policy year may not be greater than 75% of the net surrender value (as of the date of the request for the first unscheduled partial surrender in that policy year). The unscheduled partial surrender may not decrease the policy face amount to less than $100,000. Your policy value is reduced by the amount of the surrender. We surrender units from the divisions and/or values from the fixed account to equal the dollar amount of the surrender request. The surrender is deducted from your division(s) and/or fixed account according to the surrender allocation percentages you specify. If surrender allocation percentages are not specified, the deduction is made using your monthly policy charge allocation percentages. No surrender charge is imposed on an unscheduled partial surrender. An unscheduled partial surrender may cause a reduction in total face amount. If the total face amount had been increased, any reduction of the total face amount is made on a last in, first out basis.  If the Death Benefit Option 1 is in effect and the death benefit equals the total face amount, the total face amount is reduced by the amount of the unscheduled partial surrender that is not deemed to be a preferred partial surrender. In situations where the death benefit is greater than the total face amount, the total face amount is reduced by the amount the unscheduled partial surrender exceeds the difference between the death benefit and total face amount. Preferred Partial Surrender (pertains only if Death Benefit Option 1 is in effect) During policy years two through fifteen, 10% of the net surrender value as of the end of the prior policy year may be surrendered without a subsequent decrease in the total face amount. Any amount surrendered in excess of 10% causes a reduction in the total face amount. The 10% preferred partial surrender privilege is not cumulative from year-to-year and cannot exceed $100,000 in any policy year or $250,000 over the life of the Policy. The maximum amount of preferred partial surrenders in a policy year is the lesser of ((a) plus (b)) or (c) where: (a) is the amount of the unscheduled partial surrender; (b) is the amount of any preferred partial surrenders in the same policy year; and (c) is 10% of the net surrender value at the end of the prior policy year.  If the Death Benefit Option 2 is in effect, there is no reduction in the total face amount upon an unscheduled partial surrender.  If the Death Benefit Option 3 is in effect and the death benefit equals the total face amount, the total face amount is reduced by the greater of (a) or (b) where: (a) is the amount by which the total partial surrenders exceed total premiums paid*; and (b) is zero. In situations where the death benefit is greater than the total face amount, the total face amount is reduced by the amount determined above which exceeds the difference between the death benefit and total face amount. *The face amount reduction will be less if the face amount has already been reduced due to prior partial surrenders. Scheduled Partial Surrender On or after the first policy anniversary and prior to the maturity date, you may elect to receive part of your net surrender value automatically on any monthly date.  You select the amount of the surrender and the surrender frequency (annually, semi-annually, quarterly or monthly (based on policy year)). 34 SURRENDERS AND PARTIAL SURRENDERS Principal Variable Universal Life Income 1-800-247-9988  The surrender is deducted from your division(s) and/or fixed account according to your monthly policy charge allocation percentages.  Each scheduled partial surrender may not be greater than 90% of the net surrender value (as of the date of the scheduled partial surrender).  Scheduled partial surrenders will continue until we receive your instructions to stop them or until the sum of your premiums has been surrendered. When all of your net premiums have been surrendered, policy loans will automatically begin so as to provide you the same dollar amount at the same frequency as you had received under the scheduled partial surrenders.  A scheduled partial surrender may cause a reduction in total face amount:  If Death Benefit Option 1 is in effect and the death benefit equals the total face amount:  on the first monthly date a scheduled partial surrender is effective (and each subsequent policy anniversary) the total face amount is reduced,  the amount of the reduction is the sum of the scheduled partial surrenders planned for that policy year that are not deemed to be a preferred partial surrender.  If the amount of the scheduled partial surrender is increased, the total face amount is reduced on the monthly date the change is effective. If the amount of the scheduled partial surrender is decreased, there is no change to the total face amount. If the death benefit is greater than the total face amount, the total face amount is reduced by the amount determined above which exceeds the difference between the death benefit and total face amount. Preferred Partial Surrender (pertains only if Death Benefit Option 1 is in effect) During policy years two through fifteen, 10% of the net surrender value as of the end of the prior policy year may be surrendered without a subsequent decrease in the total face amount. Any amount surrendered in excess of 10% causes a reduction in the total face amount. The 10% preferred partial surrender privilege is not cumulative from year-to-year and cannot exceed $100,000 in any policy year or $250,000 over the life of the Policy. The maximum amount of preferred partial surrenders in a policy year is the lesser of ((a) plus (b)) or (c) where: (a) is the sum of the scheduled partial surrenders; (b) is the amount of any preferred partial surrenders in the same policy year; and (c) is 10% of the net surrender value at the end of the prior policy year.  If the Death Benefit Option 2 is in effect, there is no reduction in the total face amount due to scheduled partial surrenders.  If the Death Benefit Option 3 is in effect and the death benefit equals the total face amount, on the first monthly date a scheduled partial surrender is effective or changed (and each subsequent policy anniversary) the total face amount is reduced by the greater of (a) or (b) where: (a) is the amount by which the total partial surrenders exceed total premiums paid*; and (b) is zero. In situations where the death benefit is greater than the total face amount, the total face amount is reduced by the amount determined above which exceeds the difference between the death benefit and total face amount. * The face amount reduction will be less if the face amount has already been reduced due to prior partial surrenders. Examination Offer (Free-Look Provision) Under state law, you have the right to return the Policy for any reason during the examination offer period. If you return the Policy, we will refund your premium in states where required. In states where permitted, we will refund the net policy value plus any fees or charges taken (which may be more or less than premiums paid). Your request to return the Policy must be in writing. The request and the Policy must be mailed to us or returned to the agent no later (as determined by the postmark) than the last day of the examination offer period as shown below. The examination offer period is the later of: Principal Variable Universal Life Income SURRENDERS AND PARTIAL SURRENDERS 35 www.principal.com  10 days after the Policy is delivered to you; or  such later date as specified by applicable state law. NOTE: See GENERAL DESCRIPTION OF THE POLICY - Delay of Payments. 36 SURRENDERS AND PARTIAL SURRENDERS Principal Variable Universal Life Income 1-800-247-9988 LOANS Policy Loans While your Policy is in effect (but after the examination offer period) and has a net surrender value, you may borrow money from us with the Policy as the security for the policy loan.  The maximum amount you may borrow is 90% of the net surrender value as of the date we process the policy loan.  You may request a policy loan of $5,000 or less by calling us at 1-800-247-9988. If you are requesting a policy loan of more than $5,000, your request must be made in writing.  Generally, policy loan proceeds are sent within five business days from the date we receive your request (see GENERAL DESCRIPTION OF THE POLICY - Delay of Payments).  Requests for policy loans from any joint owner are binding on all joint owners.  Policy loans may negatively affect your no-lapse guarantee provision and your Death Benefit Guarantee rider, if applicable (see POLICY TERMINATION AND REINSTATEMENT - Policy Termination (Lapse)). You are charged interest on your policy loan. During the first ten policy years, the interest rate is 5.50% per year. After policy year ten, the interest rate is 4.00% per year. Interest accrues daily and is due and payable at the end of the policy year. If interest is not paid when due, it is added to the loan amount. Adding unpaid interest to the policy loan amount causes additional amounts to be withdrawn from your fixed account, fixed DCA account and/or division(s) and transferred to the loan account. Withdrawals are made in the same proportion as the allocation used for the most recent monthly policy charge. A policy loan generally has a permanent effect on policy values. If a policy loan had not been made, the policy value would reflect the investment experience of the division(s) and the interest credited to the fixed account and fixed DCA account. In addition, loan indebtedness is subtracted from:  death proceeds at the death of the insured;  surrender value upon full surrender or termination of a Policy; and  maturity proceeds paid. Policy loans and unpaid loan interest reduce your net surrender value. If the net surrender value is less than the monthly policy charges on a monthly date, the 61-day grace period provision applies (see POLICY TERMINATION AND REINSTATEMENT -Policy Termination (Lapse)). If the Policy terminates with an outstanding loan balance, there may be tax consequences. Loan Account When a policy loan is taken, a loan account is established. An amount equal to the loan is transferred from your division(s), fixed account and fixed DCA account to your loan account. Loan accounts are part of our general account. There are no restrictions from which accounts the loan amount can be transferred. Any loan interest due and unpaid is transferred in the same proportion as the allocation used for the most recent monthly policy charge. Your loan account earns interest from the date of transfer. The loan account interest rate is 4.00% per year. Interest accrues daily and is paid at the end of the policy year. Unscheduled Loans Unscheduled loans are available in all policy years. You may instruct us on the proportions to be taken from your accounts. If you do not provide such instruction, the loan amount is withdrawn in the same proportion as the allocation used for the most recent monthly policy charge. Scheduled Loans After the first policy year, scheduled policy loans are available on any monthly date. Scheduled loans may occur on a monthly, quarterly, semiannual or annual basis (based on the policy year). Before scheduled loans are available, you must have withdrawn, through partial surrenders, an amount equal to or exceeding total premiums paid. The loan amount is withdrawn in the same proportion as the allocation used for the most recent monthly policy charge. Principal Variable Universal Life Income LOANS 37 www.principal.com Loan Payments While the Policy is in force and before the insured dies, you may pay the loan indebtedness as follows:  policy loans may be repaid totally or in part;  repayments are allocated to the division(s), fixed account and fixed DCA account in the proportions used for allocation of premium payments;  payments that we receive that are not designated as premium payments are applied as loan repayments if a policy loan is outstanding;  the repayments are allocated as of the valuation period in which we receive the repayment; and  repayments are to be sent to our home office. POLICY TERMINATION AND REINSTATEMENT Policy Termination (Lapse) If the net surrender value on any monthly date is less than the monthly policy charge, a 61-day grace period begins. However, during the first 60 policy months, the Policy will not enter a grace period if ((a) minus (b)) is greater than or equal to (c) where: (a) is the sum of the premiums paid; (b) is the sum of all loan indebtedness and partial surrenders; and (c) is the sum of the no-lapse guarantee premiums since the policy date to the most recent monthly date. After the first 60 policy months, making premium payments under your planned periodic premium schedule does not guarantee that your Policy will stay in force unless:  your Policy's net surrender value is at least equal to the monthly policy charge on the current monthly date; or  the death benefit guarantee rider is in effect. Grace Period If the net surrender value on a monthly date is less than the current monthly charge and neither the no-lapse guarantee provision nor the death benefit guarantee rider is in effect, we will send you a notice of pending termination and a grace period begins. We will send you a notice at the start of the grace period (to your last known post office address) stating the required premium to avoid policy termination. The grace period will end 61 days after the day the notice is mailed. If the required premium is not received by us by the end of the grace period, the Policy will terminate without value. During the first 60 policy months, the required premium is the greater of (a) or (b) where: (a) is three monthly policy charges divided by (1 minus the maximum premium expense charge); and (b) is three no-lapse guarantee monthly premiums. After the first 60 policy months, the required premium is (a) plus (b) where: (a) is the amount by which the surrender charge is more than the Policy value less loan indebtedness on the monthly date on or immediately preceding the start of the grace period; and (b) is three monthly policy charges divided by (1 minus the maximum premium expense charge). When the required premium is paid during the grace period, monthly charges are not deducted until the monthly anniversary following the payment. Therefore, during the grace period, the net surrender value may be overstated. The determination of three monthly policy charges is made by taking three times the "failed" monthly deduction that could not be made due to insufficient net surrender value. Example: Policy Value: $5,000 Loan Indebtedness: $4,000 Surrender Charge: $500 Net Surrender Value: $500 (Policy Value minus Loan Indebtedness minus Surrender Charge) Monthly Policy Charge: $1,000 No-Lapse Guarantee Premium: $1,200 Maximum Premium Expense Charge in the first policy year: 8.25% (5.0% sales charge, 1.25% federal taxes, 2.0% state and local taxes) 38 POLICY TERMINATION AND REINSTATEMENT Principal Variable Universal Life Income 1-800-247-9988 During the first 60 policy months, the required premium is $3,600 ($1,200 x 3) After the first 60 policy months, the required premium is $3,270 [($1,000 x 3)/(1 - 0.0825)] The required premium is intended to (a) reimburse us for the monthly policy charges during the grace period, and (b) provide enough policy value to pay the monthly policy charge on the first monthly date after the grace period. If the grace period ends before we receive the required premium, we keep any remaining value in the Policy to cover past due policy charges. Adverse market fluctuations may cause the Policy to enter into subsequent grace periods. If the insured dies during a grace period, the death benefit is paid and the amount is reduced by:  all monthly policy charges due and unpaid at the death of the insured; and  any loan indebtedness. The Policy also terminates:  when you make a full Policy surrender;  when death proceeds are paid; and  when the maturity proceeds are paid. When the Policy terminates, all of the owners' Policy rights and privileges end. Neither partial surrenders, face amount adjustments nor policy loans may be made during a grace period. Reinstatement Subject to certain conditions, you may reinstate a Policy that terminated because of insufficient value. The Policy may only be reinstated:  prior to the maturity date and while the insured is alive;  upon our receipt of satisfactory evidence of insurability (according to our underwriting guidelines then in effect);  if you make a payment of a reinstatement premium; and  if the application for reinstatement is mailed to us within three years of the Policy termination (in some states, we must provide a longer period of time for Policy reinstatement). The reinstatement premium is calculated using the required premium formulas found above in the Grace Period section. The required premium formula in effect on the date the Policy was terminated will be used in this calculation. If a policy loan or loan interest was unpaid when the Policy terminated, the policy loan must be reinstated or repaid (loan interest does not accrue over the period the Policy was terminated). We do not require payment of monthly policy charges during the period the Policy was terminated. Reinstatement is effective on the next monthly date following our approval of the reinstatement application. Premiums received with your reinstatement application are held in our general account without interest. If the reinstatement is approved, premiums are allocated to your selected division(s), fixed account and/or fixed DCA account on the reinstatement date. We will use the premium allocation percentages in effect at the time of termination of the Policy unless you provide new allocation instructions. The reinstated Policy has the same policy date as the original Policy. Your rights and privileges as owner(s) are restored upon reinstatement. If you reinstate your Policy and then it is fully surrendered, a surrender charge may be imposed. The surrender charge, if any, is calculated based on the number of years the Policy was in force. The premium expense charge is calculated based on the number of years since the Policy was issued. If you reinstate your Policy, the Return of Cost of Insurance Rider is not reinstated. Principal Variable Universal Life Income POLICY TERMINATION AND REINSTATEMENT 39 www.principal.com TAX ISSUES RELATED TO THE POLICY The following description is a general summary of the tax rules pertaining to life insurance policies. This section relates primarily to federal income taxes rules, regulations and interpretations, which in our opinion are currently in effect but which are subject to change at any time. This summary is not comprehensive and is not intended as tax advice. While we reserve the right to change the Policy to assure it continues to qualify as life insurance for tax purposes, we cannot make any guarantee regarding the future tax treatment of any Policy. NOTE: Due to the complexity of these rules and because they are affected by the facts and circumstances of each Policy, you should consult with legal and tax counsel and other competent advisors regarding these matters. Taxation of Death Proceeds The death proceeds payable under a Policy are generally excludable from the gross income of the beneficiary(ies) under the Internal Revenue Code (IRC). However, if the Policy is transferred for valuable consideration, then a portion of the death proceeds may be includable in the beneficiary's gross income. The Pension Protection Act of 2006 limits the tax-free death proceeds for employer-owned insurance to the amount of premiums paid unless certain requirements are satisfied. This legislation pertains to Policies issued August 17, 2006 and later, and Policies issued prior to August 17, 2006 that have had a material increase in the death benefit or other material change on or after August 17, 2006. The following requirements must be satisfied in order for the death proceeds of employer-owned life insurance to be tax-free: 1) Specific written notice must be provided to the insured, and written consent from the insured must be obtained prior to the policy being issued; and 2) A specific qualifying condition with respect to the insured's status must be met. Some examples are: the insured must be either (i) an employee of the policy holder at any time during the 12-month period before the insured's death, or (ii) a director or a highly compensated employee or a highly compensated individual, as defined by the IRC, at the time the policy was issued. Taxation of Maturity Proceeds A taxable event may occur if the net surrender value at maturity plus any loan indebtedness is greater than premiums paid less partial surrenders and premium refunds. The taxable amount is the difference between the surrender value and the remaining premiums in the policy. Taxation of Growth in Policy Value Any increase in policy value is not included in gross income while the Policy is in-force and continues to meet the definition of life insurance as defined under Section 7702 of the Internal Revenue Code. If a contract does not meet the definition of life insurance, the owner will be subject to income tax on annual increases in cash value. Taxation of Policy Surrenders and Partial Surrenders A surrender or termination of the Policy may have income tax consequences. Upon surrender, the owner(s) is not taxed on the surrender value except for the amount, if any, that exceeds the gross premiums paid less the untaxed portion of any prior surrenders. The amount of any loan indebtedness, upon surrender or termination, is added to the net surrender value and treated, for this purpose, as if it had been received. A loss incurred upon surrender is generally not deductible. The tax consequences of a surrender may differ if the proceeds are received under any benefit payment option. A full surrender of the Policy will, and a partial surrender may, be included in your gross income to the extent that the distribution exceeds your investment in the Policy. Partial surrenders generally are not taxable unless the total of such surrenders exceeds total premiums paid to the date of partial surrender less the untaxed portion of any prior partial surrenders. If within the first fifteen policy years you make a partial surrender with a corresponding reduction in the total face amount, special rules apply. Under those circumstances, the Internal Revenue Code has defined a special formula under which you may be taxed on all or a portion of the surrender amount. 40 TAX ISSUES RELATED TO THE POLICY Principal Variable Universal Life Income 1-800-247-9988 The increase in policy value of the Policy is not included in gross income unless and until there is a full surrender or partial surrender under the Policy. A full surrender of the Policy will, and a partial surrender may, be included in your gross income to the extent the distribution exceeds your investment in the Policy. Transfers between the division(s) fixed account and/or fixed DCA account are not considered as distributions from the Policy and would not be considered taxable income. NOTE: The tax treatment of partial surrenders described above also applies to preferred partial surrenders, see SURRENDERS AND PARTIAL SURRENDERS - Preferred Partial Surrender. Taxation of Policy Loans and Loan Interest If the Policy is not a modified endowment contract, loans received under the Policy are not generally considered to be distributions subject to tax. Interest paid to us as a result of a policy loan may or may not be deductible depending on a number of factors. If the Policy is a modified endowment contract, loans received under the Policy are considered to be distributions subject to tax. If the Policy terminates with an outstanding loan balance, there may be tax consequences. Taxation of Change of Owner Transfer of ownership may have tax consequences to the owner. Please consult with your tax advisor before changing ownership of your life insurance policy. Taxation of Change of Insured For tax purposes, changing the insured is considered to be the same as a surrender of the policy. The taxable amount is generally the difference between the policy value and the net premiums paid. Modified Endowment Contract Status A Policy becomes a Modified Endowment Contract when premiums paid exceed certain premium limits as defined by Section 7702A of the Internal Revenue Code. There is no change regarding the tax-deferred internal build-up of policy value or the income tax-free death benefit to your beneficiary(ies), however, distributions from a Modified Endowment Contract are taxed as if the Policy is a deferred annuity. Thus, taxation on partial surrenders, policy loans and other defined distributions will occur if your policy value is greater than your premiums paid. In addition, taxable distributions are subject to a federal income tax penalty of 10% unless the distribution is made after the owner attains age 59 ½; or attributable to the taxpayer becoming disabled; or part of a series of substantially equal periodic payments (made not less frequently than annually) made for the life or life expectancy of the taxpayer or the joint lives or joint life expectancy of the taxpayer and beneficiary. Once a Policy is classified as a Modified Endowment Contract, the classification cannot be changed. Modified endowment contract classification may be avoided by limiting the amount of premiums paid under the Policy. In the absence of your instructions, we will refund all or part of the premium payment that would make the Policy a modified endowment contract. Taxation of Exchange or Assignment of Policies An exchange or assignment of a Policy may have tax consequences. Please consult with your tax advisor before exchanging or assigning your life insurance policy. Corporate Alternative Minimum Tax Ownership of a Policy by certain corporations may affect the owner's exposure to the corporate alternative minimum tax. In determining whether it is subject to alternative minimum tax, the corporate owner must make two computations. First, the corporation must take into account a portion of the current year's increase in the built-in gain in its corporate owned policies. Second, the corporation must take into account a portion of the amount by which the death benefits received under any Policy exceed the sum of (a) the premiums paid on that Policy in the year of death, and (b) the corporation's basis in the Policy (as measured for alternative minimum tax purposes) as of the end of the corporation's tax year immediately preceding the year of death. The corporate alternative minimum tax does not apply to S Corporations. Such tax also does not apply to "Small Corporations" as defined by Section 55(e) of the Internal Revenue Code. Principal Variable Universal Life Income TAX ISSUES RELATED TO THE POLICY 41 www.principal.com Special Considerations for Corporations Section 264 of the Internal Revenue Code imposes numerous limitations on the interest and other business deductions that may otherwise be available to businesses that own life insurance policies. In addition, the premium paid by a business for a life insurance policy is not deductible as a business expense or otherwise if the business is directly or indirectly a beneficiary of the policy. Other Tax Issues Federal estate taxes and state and local estate, inheritance and other taxes may become due depending on applicable law and your circumstances or the circumstances of the policy beneficiary(ies) if you or the insured dies. Withholding Withholding is generally required on certain taxable distributions under insurance contracts. In the case of periodic payments, the withholding is at graduated rates. With respect to non-periodic distributions, withholding is a flat rate of 10%. You may elect to have either non-periodic or periodic payments made without withholding except if your tax identification number has not been furnished to us or if the IRS has notified us that the number you furnished is incorrect. Non-resident aliens are subject to 30% withholding (or lower treaty rate) on taxable distributions. GENERAL PROVISIONS Frequent Trading and Market-Timing (Abusive Trading Practices) This Policy is not designed for frequent trading or market timing activity of the investment options. If you intend to trade frequently and/or use market timing investment strategies, you should not purchase this Policy. We consider frequent trading and market timing activities to be abusive trading practices because they: Disrupt the management of the underlying mutual funds by; forcing the fund to hold short-term (liquid) assets rather than investing for long term growth, which results in lost investment opportunities for the fund; and causing unplanned portfolio turnover; Hurt the portfolio performance of the underlying mutual funds; and Increase expenses of the underlying mutual fund and separate account due to: increased broker-dealer commissions; and increased recordkeeping and related costs. We have adopted policies and procedures to help us identify and prevent abusive trading practices. In addition, the underlying mutual funds monitor trading activity to identify and take action against abuses. While our policies and procedures are designed to identify and protect against abusive trading practices, there can be no certainty that we will identify and prevent abusive trading in all instances. When we do identify abusive trading, we will apply our policies and procedures in a fair and uniform manner. If we, or an underlying mutual fund that is an investment option with the Contract, deem abusive trading practices to be occurring, we will take action that may include, but is not limited to: Rejecting transfer instructions from a Contract owner or other person authorized by the owner to direct transfers; Restricting submission of transfer requests by, for example, allowing transfer requests to be submitted by 1st class U.S. mail only and disallowing requests made via the internet, by facsimile, by overnight courier or by telephone; Limiting the number of unscheduled transfer during a Contract year to no more than 12; Requiring a holding period of a minimum of thirty days before permitting transfers among the divisions where there is evidence of at least one round-trip transaction by the owner; and Taking such other action as directed by the underlying mutual fund. The underlying mutual funds have reserved the right to accept or reject, without prior written notice, any transfer requests. In some instances, a transfer may be completed prior to a determination of abusive trading. In those instances, we will reverse the transfer and return the Contract to the investment option holdings it had prior to the transfer. We will give you notice in writing in this instance. 42 GENERAL PROVISIONS Principal Variable Universal Life Income 1-800-247-9988 Purchase Procedures A completed application and required supplements must be submitted to us through an agent or broker selling the Policy. The minimum policy face amount when the Policy is originally issued is $100,000. We reserve the right to increase or decrease the minimum policy face amount. The increased minimum face amount would apply only to Policies issued after the effective date of the increase. To issue a Policy, we require that the age of the insured be 85 or younger as of the policy date. Other underwriting restrictions may apply. An applicant for the Policy must: furnish satisfactory evidence of insurability of the insured; and meet our insurance underwriting guidelines and suitability rules. If you want insurance coverage to start at the time the application is submitted, you must send a payment with your completed application. The amount is based on the face amount of the Policy, the death benefit option and the charges and expenses of the Policy. This amount is shown on the policy illustration provided to you by us or your registered representative. If this amount is submitted with the application, a conditional receipt will be given to you. The receipt acknowledges the initial payment and details any interim conditional insurance coverage. Payments are to be made via personal or financial institution check (for example, a bank or cashier's check). We reserve the right to refuse any payment that we feel presents a fraud or money laundering risk. Examples of the types of payments we will not accept are cash, money orders, travelers checks, credit card checks, and foreign checks. We reserve the right to reject any application or related premium if we determine that we have not received complete information and/or instructions or that our underwriting guidelines, suitability rules or procedures have not been met. Any premium submitted will be returned to the owner no later than five business days from the date the application was rejected. Important Information about Customer Identification Procedures To help the government fight the funding of terrorism and money laundering activities, Federal law requires financial institutions to obtain, verify, and record information that identifies each person who opens an account. When you open an account, we will ask for your name, address, date of birth, and other information that will allow us to verify your identity. We may also ask to see your driver's license or other identifying documents. If concerns arise with verification of your identification, no transactions will be permitted while we attempt to reconcile the concerns. If we are unable to verify your identity within 30 days of our receipt of your initial premium payment, the account(s) will be closed and redeemed in accordance with normal redemption procedures. Policy Date If we issue a Policy, a policy date is determined. Policies will not be dated on the 29th, 30th or 31st of any month. Policies that would otherwise be dated on these dates will be dated on the first day of the following month. Policies that are issued on a cash on delivery (COD) basis and that would otherwise be dated on the 29th, 30th or 31st of a month will be dated on the first day of the following month. Your policy date is shown on the current data pages. Current data pages are the most recent policy specification pages issued to an owner and are located in the Policy. Upon specific request and our approval, your Policy may be backdated. The policy date may not be more than six months prior to the date of application (or shorter period if required by state law). Payment of at least the monthly policy charges is required for the backdated period. Monthly policy charges are deducted from the policy value for the backdated period. Effective Date The Policy date and the effective date are the same unless a backdated policy date is requested. Insurance coverage is effective, provided all purchase requirements for the Policy have been satisfied. If the proposed insured dies before the effective date, there is no coverage under the Policy (coverage is determined solely under the terms of the conditional receipt, if any). Principal Variable Universal Life Income GENERAL PROVISIONS 43 www.principal.com Distribution of the Policy The Company has appointed Princor Financial Services Corporation ("Princor") (Des Moines, Iowa 50392-0200), a broker-dealer registered under the Securities Exchange Act of 1934, a member of the Financial Industry Regulatory Authority and affiliate of the Company, as the distributor and principal underwriter of the Policy. The Company pays commissions on sales of the Policy of no more than 50% of premiums received in the first policy year (or the first year following an adjustment) up to the surrender target premium. In addition, a commission of up to 2.5% of premium above the surrender target premium received in the first policy year (or first year following an adjustment) may be paid. In the second through fifth years following the policy date (or adjustment date), commissions range from 0% to 2.5% of premiums received. A service fee up to 0.25% of net policy value is paid in the sixth through tenth policy years and up to 0.15% of net policy value in policy years eleven and beyond. Expense allowances may be paid to agents and brokers based on premiums received. Princor also may receive 12b-1 fees in connection with purchases and sales of mutual funds underlying the Policies. The 12b-1 fees for the underlying mutual funds are shown in this Policy prospectus in Summary: Fee Tables, Annual Underlying Mutual Fund Operating Expenses section of this prospectus. Applications for the Policies are solicited by registered representatives of Princor or such other broker-dealers as have entered into selling agreements with Princor. Such registered representatives act as appointed agents of the Company under applicable state insurance law and must be licensed to sell variable insurance products. The Company intends to offer the Policy in all jurisdictions where it is licensed to do business and where the Policy is approved. Payments to Financial Intermediaries The Company pays compensation to broker-dealers, financial institutions and other parties ("Financial Intermediaries") for the sale of the Policy according to schedules in the sales agreements and other agreements reached between the Company and the Financial Intermediaries. Such compensation generally consists of commissions on premiums paid on the Policy. The Company and/or its affiliates may also pay other amounts ("Additional Payments") that include, but are not limited to, marketing allowances, expense reimbursements and education payments. These Additional Payments are designed to provide incentives for the sale and retention of the Policies as well as other products sold by the Company and may influence the Financial Intermediary or sales representative to recommend the purchase of this Policy over competing policies or over other investment options. You may ask your sales representative about these differing and divergent interests, how she/he is personally compensated and how his/her broker-dealer is compensated for soliciting applications for the Policy. Service Arrangements and Compensation The Company and/or Princor have entered into agreements with the distributors, advisers and/or the affiliates of some of the mutual funds underlying the Policy and receive compensation for providing certain services including, but not limited to, distribution and operational support services, to the underlying mutual fund. Fees for these services are paid periodically (typically, quarterly or monthly) based on the average daily net asset value of shares of each fund held by the Separate Account and purchased at the Policy owners' instructions. Because the Company and Princor receive such fees, they may be subject to competing interests in making these funds available as investment options under the Policy. The Company takes into consideration the anticipated payments from underling mutual funds when it determines the charges assessed under the Policy. Without these payments, charges under the Policy are expected to be higher. Statement of Values You receive an annual statement at the end of each policy year. The statement will show: current death benefit; current policy value and surrender value; all premiums paid since the last statement; all charges since the last statement; any loan indebtedness; any partial surrenders since the last statement; the number of units and unit value; total value of each of your divisions, the fixed DCA account and the fixed account; designated beneficiary(ies); and all riders included in the Policy. You will also receive a statement as of the end of each calendar quarter. At any time, you may request a free current statement by telephoning 1-800-247-9988. 44 GENERAL PROVISIONS Principal Variable Universal Life Income 1-800-247-9988 We also send you the reports required by the Investment Company Act of 1940 (as amended). Services Available via the Internet and Telephone If you elect internet and/or telephone privileges, instructions for the following transactions may be given to us via the internet or telephone: change in allocations of future premium payments; change in allocation of the monthly policy charge; change to your APR instructions; change to your scheduled transfer instructions; unscheduled transfers; and policy loan (not available via the internet) (loan proceeds are mailed to the owner's address of record). If the Policy is owned by a trust, an authorized individual (with the proper password) may use these services and provide us with instructions. Your instructions: may be given by calling us at 1-800-247-9988 between 7 a.m. and 9 p.m. Central Time on any day that the NYSE is open; may be given by accessing us at www.principal.com (For security purposes, you need a password to use any of the internet services, including viewing your Policy information on-line. If you don't have a password, you can obtain one at www.principal.com.); must be received by us before the close of the NYSE (generally 3:00 p.m. Central Time) to be effective the day you call; are effective the next business day if not received until after the close of the NYSE; and from one joint owner are binding on all joint owners. Direct Dial You may receive information about your Policy from our Direct Dial system between 7 a.m. and 9 p.m. Central Time, Monday through Saturday. The Direct Dial number is 1-800-247-9988. Through this automated system, you can: obtain information about unit values and policy values; initiate certain changes to your Policy; and change your password. Instructions from one joint owner are binding on all joint owners. If the Policy is owned by a trust, an authorized individual (with the proper password) may use these services and provide us with instructions. Although neither the Separate Account nor the Company is responsible for the authenticity of telephone transaction or internet requests, the Separate Account and the Company reserve the right to refuse telephone and/or internet orders. You are liable for a loss resulting from a fraudulent telephone or internet order that we reasonably believe is genuine. We use reasonable procedures to assure instructions are genuine. If the procedures are not followed, we may be liable for loss due to unauthorized or fraudulent transactions. The procedures for telephone instructions include: recording all telephone instructions, requesting personal identification information (name, phone number, social security number, birth date, etc.) and sending written confirmation to the owner's address of record. The procedures for internet and Direct Dial include requesting the same personal identification information as well as your password, logging all internet and Direct Dial activity and sending written transaction confirmations to the owner's address of record. Misstatement of Age or Gender If the age or, where applicable, gender of the insured has been misstated, we adjust the death benefit payable under your Policy to reflect the amount that would have been payable at the correct age and gender. Non-Participating Policy The Policies do not share in any divisible surplus of the Company. Incontestability We will not contest the insurance coverage provided by the Policy, except for any increases in face amount, after the Policy has been in force during the lifetime of the insured for a period of two years from the policy date. Any policy face amount increase has its own two-year contestability period that begins on the effective date of the adjustment. In many states, the time limit in the incontestability period does not apply to fraudulent misrepresentations. Principal Variable Universal Life Income GENERAL PROVISIONS 45 www.principal.com Independent Registered Public Accounting Firm The financial statements of the Principal Life Insurance Company Variable Life Separate Account and the consolidated financial statements of the Principal Life Insurance Company are included in the Statement of Additional Information. Those statements have been audited by Ernst & Young LLP, independent registered public accounting firm, 801 Grand Avenue, Des Moines, Iowa 50309, for the periods indicated in their reports. LEGAL PROCEEDINGS There are no legal proceedings pending to which the Separate Account is a party or which would materially affect the Separate Account. 46 LEGAL PROCEEDINGS Principal Variable Universal Life Income 1-800-247-9988 TABLE OF SEPARATE ACCOUNT DIVISIONS The following is a brief summary of the investment objectives of each division. There is no guarantee that the objectives will be met. AIM V.I. Capital Appreciation Division Invests in: AIM V.I. Capital Appreciation Fund - Series II Shares Investment Advisor: Invesco Aim Advisors, Inc. Investment Objective: seeks growth of capital. AIM V.I. Core Equity Division Invests in: AIM V.I. Core Equity Fund - Series II Shares Investment Advisor: Invesco Aim Advisors, Inc. Investment Objective: seeks growth of capital. The Fund invests normally at least 80% of its net assets, plus the amount of any borrowings for investment purposes, in equity securities, including convertible securities, of established companies that have long-term above-average growth in earnings, and growth companies that are believed to have the potential for above-average growth in earnings. AIM V.I. Global Health Care Division Invests in: AIM V.I. Global Health Care Fund - Series I Shares Investment Advisor: Invesco Aim Advisors, Inc. Investment Objective: seeks long-term capital growth. The Fund invests normally 80% of its assets in securities of healthcare industry companies. American Century VP Income & Growth Division Invests in: American Century VP Income & Growth Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks dividend growth, current income and appreciation. The account will seek to achieve its investment objective by investing in common stocks. American Century VP Ultra Division Invests in: American Century VP Ultra Fund - Class II Principal Variable Universal Life Income TABLE OF SEPARATE ACCOUNT DIVISIONS 47 www.principal.com Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks long-term capital growth by investing in stocks of U.S. companies. American Century VP Value Division Invests in: American Century VP Value Fund - Class II Investment Advisor: American Century Investment Management, Inc. Investment Objective: seeks capital growth over time and, secondarily, income by investing primarily in equity securities. Dreyfus VIF Developing Leaders Division Invests in: Dreyfus Variable Investment Fund Developing Leaders Portfolio - Service Class Investment Advisor: The Dreyfus Corporation Investment Objective: seeks capital appreciation by investing in the stocks of companies with small market capitalizations. Fidelity VIP Contrafund Division Invests in: Fidelity VIP Contrafund ® Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks long-term capital appreciation. Fidelity VIP Equity-Income Division Invests in: Fidelity VIP Equity-Income Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks reasonable income. The fund will also consider the potential for capital appreciation. The funds goal is to achieve a yield which exceeds the composite yield on the securities comprising the Standard & Poors 500/SM/Index (S&P 500 ® ). Fidelity VIP Growth Division Invests in: Fidelity VIP Growth Portfolio  Service Class 2 Investment Advisor: Fidelity Management & Research Company 48 TABLE OF SEPARATE ACCOUNT DIVISIONS Principal Variable Universal Life Income 1-800-247-9988 Investment Objective: seeks to achieve capital appreciation. Fidelity VIP High Income Division Invests in: Fidelity VIP High Income Portfolio - Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks a high level of current income, while also considering growth of capital. Fidelity VIP Mid Cap Division Invests in: Fidelity VIP Mid Cap Portfolio  Service Class 2 Investment Advisor: Fidelity Management & Research Company Investment Objective: seeks long-term growth of capital. MFS VIT New Discovery Division Invests in: MFS VIT New Discovery Series - Service Class Investment Advisor: Massachusetts Financial Services Company Investment Objective: seeks capital appreciation. Asset Allocation Division Invests in: Principal Variable Contracts Funds Asset Allocation Account - Class 1 Investment Advisor: Morgan Stanley Investment Management, Inc. (doing business as Van Kampen through a sub- advisory agreement with Principal Management Corporation) Investment Objective: to generate a total investment return consistent with the preservation of capital. The Account intends to pursue flexible investment policy in seeking to achieve this investment objective by investing primarily in equity and flexible-income securities. Balanced Division Invests in: Principal Variable Contracts Funds Balanced Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Principal Variable Universal Life Income TABLE OF SEPARATE ACCOUNT DIVISIONS 49 www.principal.com Investment Objective: to generate a total return consisting of current income and capital appreciation while assuming reasonable risks in furtherance of the objective by investment primarily in equity and fixed- income securities. Bond & Mortgage Securities Division Invests in: Principal Variable Contracts Funds Bond & Mortgage Securities Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to provide as high a level of income as is consistent with preservation of capital and prudent investment risk. Diversified International Division Invests in: Principal Variable Contracts Funds Diversified International Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing in a portfolio of equity securities domiciled in any of the nations of the world. Equity Income Division Invests in: Principal Variable Contracts Funds Equity Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek to provide a relatively high level of current income and long-term growth of income and capital. Government & High Quality Bond Division Invests in: Principal Variable Contracts Funds Government & High Quality Bond Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek a high level of current income, liquidity and safety of principal. 50 TABLE OF SEPARATE ACCOUNT DIVISIONS Principal Variable Universal Life Income 1-800-247-9988 International Emerging Markets Division Invests in: Principal Variable Contracts Funds International Emerging Markets Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital by investing in equity securities of issuers in emerging market countries. International SmallCap Division Invests in: Principal Variable Contracts Funds International SmallCap Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in equity securities of non-U.S. companies with comparatively smaller market capitalizations. LargeCap Blend II Division Invests in: Principal Variable Contracts Funds LargeCap Blend Account II - Class 1 Investment Advisor: T. Rowe Price Associates, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital. LargeCap Growth Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account - Class 1 Investment Advisor: Columbus Circle Investors through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek growth of capital. The Account seeks to achieve its objective through the purchase primarily of common stocks, but the Account may also invest in other securities. LargeCap Growth I Division Invests in: Principal Variable Contracts Funds LargeCap Growth Account I - Class 1 Investment Advisor: T. Rowe Price Associates, Inc. through a sub-advisory agreement with Principal Management Corporation Principal Variable Universal Life Income TABLE OF SEPARATE ACCOUNT DIVISIONS 51 www.principal.com Investment Objective: to provide long-term capital appreciation by investing primarily in growth-oriented common stocks of medium and large capitalization U.S. corporations and, to a limited extent, foreign corporations. LargeCap S&P 500 Index Division Invests in: Principal Variable Contracts Funds LargeCap S&P 500 Index Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing in stocks of large U.S. companies. The Account attempts to mirror the investment results of the Standard & Poors 500 Index. LargeCap Value Division Invests in: Principal Variable Contracts Funds LargeCap Value Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to provide long-term capital appreciation and secondarily growth investment income. The Account seeks to achieve its investment objectives through the purchase primarily of common stocks, but the Account may invest in other securities. LargeCap Value III Division Invests in: Principal Variable Contracts Funds LargeCap Value Account III - Class 1 Investment Advisor: AllianceBernstein, L.P. through a sub-advisory agreement and Westwood Management Corp. through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. MidCap Blend Division Invests in: Principal Variable Contracts Funds MidCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to achieve capital appreciation by investing primarily in securities of emerging and other growth-oriented companies. 52 TABLE OF SEPARATE ACCOUNT DIVISIONS Principal Variable Universal Life Income 1-800-247-9988 MidCap Growth I Division Invests in: Principal Variable Contracts Funds MidCap Growth Account I - Class 1 Investment Advisor: Mellon Capital Management Corporation through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in growth stocks of medium market capitalization companies. MidCap Value II Division Invests in: Principal Variable Contracts Funds MidCap Value Account II - Class 1 Investment Advisor: Jacobs Levy Equity Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks long-term growth of capital by investing primarily in equity securities of companies with value characteristics and medium market capitalizations. Money Market Division Invests in: Principal Variable Contracts Funds Money Market Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek as high a level of current income available from short-term securities as is considered consistent with preservation of principal and maintenance of liquidity by investing all of its assets in a portfolio of money market instruments. Mortgage Securities Division Invests in: Principal Variable Contracts Funds Mortgage Securities Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of current income consistent with safety and liquidity. Principal LifeTime 2010 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2010 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Principal Variable Universal Life Income TABLE OF SEPARATE ACCOUNT DIVISIONS 53 www.principal.com Investment Objective: seeks a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Funds accounts. Principal LifeTime 2020 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2020 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Funds accounts. Principal LifeTime 2030 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2030 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Funds accounts. Principal LifeTime 2040 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2040 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Funds accounts. Principal LifeTime 2050 Division Invests in: Principal Variable Contracts Funds Principal LifeTime 2050 Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks a total return consisting of long-term growth of capital and current income by investing primarily in shares of other Principal Variable Contracts Funds accounts. 54 TABLE OF SEPARATE ACCOUNT DIVISIONS Principal Variable Universal Life Income 1-800-247-9988 Principal LifeTime Strategic Income Division Invests in: Principal Variable Contracts Funds Principal LifeTime Strategic Income Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks high current income by investing primarily in shares of other Principal Variable Contracts Funds accounts. Real Estate Securities Division Invests in: Principal Variable Contracts Funds Real Estate Securities Account - Class 1 Investment Advisor: Principal Real Estate Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek to generate a high total return. The Account will attempt to achieve its objective by investing primarily in equity securities of companies principally engaged in the real estate industry. SAM Balanced Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide as high a level of total return (consisting of reinvested income and capital appreciation) as is consistent with reasonable risk. SAM Conservative Balanced Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Balanced Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income and capital appreciation), consistent with a moderate degree of principal risk. Principal Variable Universal Life Income TABLE OF SEPARATE ACCOUNT DIVISIONS 55 www.principal.com SAM Conservative Growth Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Conservative Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation SAM Flexible Income Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Flexible Income Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide a high level of total return (consisting of reinvestment of income with some capital appreciation). SAM Strategic Growth Portfolio Division Invests in: Principal Variable Contracts Funds Strategic Asset Management Portfolios - Strategic Growth Portfolio - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: seeks to provide long-term capital appreciation. Short-Term Bond Division Invests in: Principal Variable Contracts Funds Short-Term Bond Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to provide current income. Short-Term Income Division Invests in: Principal Variable Contracts Funds Short-Term Income Account - Class 1 Investment Advisor: Edge Asset Management, Inc. through a sub-advisory agreement with Principal Management Corporation 56 TABLE OF SEPARATE ACCOUNT DIVISIONS Principal Variable Universal Life Income 1-800-247-9988 Investment Objective: seeks to provide as high a level of current income as is consistent with prudent investment management and stability of principal. SmallCap Blend Division (re-opened to new investors effective April 24, 2009) Invests in: Principal Variable Contracts Funds SmallCap Blend Account - Class 1 Investment Advisor: Principal Global Investors, LLC through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in equity securities of both growth and value oriented companies with comparatively smaller market capitalizations. SmallCap Growth II Division Invests in: Principal Variable Contracts Funds SmallCap Growth Account II - Class 1 Investment Advisor: Emerald Advisors, Inc. through a sub-advisory agreement; Essex Investment Management Company, LLC through a sub-advisory agreement; UBS Global Asset Management (Americas) Inc. through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital. The Account will attempt to achieve its objective by investing primarily in equity securities of growth companies with comparatively smaller market capitalizations. SmallCap Value I Division Invests in: Principal Variable Contracts Funds SmallCap Value Account I - Class 1 Investment Advisor: J.P. Morgan Investment Management, Inc., through a sub-advisory agreement and Mellon Capital Management Corporation through a sub-advisory agreement with Principal Management Corporation Investment Objective: to seek long-term growth of capital by investing primarily in equity securities of small companies with value characteristics and comparatively smaller market capitalizations. Summit Russell 2000 Small Cap Index Division Invests in: Summit Pinnacle Series - Russell 2000 Small Cap Index Portfolio - Class F Investment Advisor: Summit Investment Partners, Inc. Investment Objective: seeks investment results that correspond to the investment performance of U.S. common stocks, as represented by the Russell 2000 Index. Principal Variable Universal Life Income TABLE OF SEPARATE ACCOUNT DIVISIONS 57 www.principal.com Summit S&P MidCap 400 Index Division Invests in: Summit Pinnacle Series - S&P MidCap 400 Index Portfolio - Class F Investment Advisor: Summit Investment Partners, Inc. Investment Objective: seeks investment results that correspond to the total return performance of U.S. common stocks, as represented by the S&P MidCap 400 Index. Wells Fargo Advantage VT Asset Allocation Division Invests in: Wells Fargo Advantage VT Asset Allocation Fund Investment Advisor: Wells Capital Management Incorporated through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks to earn long-term total return consistent with reasonable risk. The Fund invests in equity and fixed-income securities in varying proportions, with an emphasis on equity securities. Wells Fargo Advantage VT Equity Income Division Invests in: Wells Fargo Advantage VT Equity Income Fund Investment Advisor: Wells Capital Management Incorporated through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks to provide long-term capital appreciation and above average dividend income. The Fund invests in common stocks of large U.S. companies. Wells Fargo Advantage VT Large Company Growth Division Invests in: Wells Fargo Advantage VT Large Company Growth Fund Investment Advisor: Wells Capital Management Incorporated through a sub-advisory agreement with Wells Fargo Funds Management, LLC Investment Objective: seeks to provide long-term capital appreciation. The Fund invests in common stocks of large U.S. companies. 58 TABLE OF SEPARATE ACCOUNT DIVISIONS Principal Variable Universal Life Income 1-800-247-9988 APPENDIX A SURRENDER CHARGE APPLICABLE PERCENTAGE TABLE Age at issue or face Policy written in amount increase approved states 0 - 55 130% 56 130% 57 130% 58 130% 59 130% 60 130% 61 130% 62 130% 63 130% 64 130% 65 130% 66 128% 67 126% 68 124% 69 122% 70 120% 71 118% 72 116% 73 114% 74 112% 75 109% 76 105% 77 101% 78 97% 79 93% 80 90% 81 88% 82 86% 83 84% 84 82% 85 78% Principal Variable Universal Life Income APPENDIX A 59 www.principal.com SURRENDER TARGET PREMIUMS SURRENDER TARGET PREMIUMS (per $1,000 Policy Face Amount) Issue Age Male Female Unisex Issue Age Male Female Unisex 0 $2.18 $1.74 $2.09 43 $13.66 $10.40 $13.01 1 2.18 1.74 2.09 44 14.29 10.88 13.61 2 2.18 1.74 2.09 45 14.91 11.37 14.20 3 2.18 1.74 2.09 46 15.89 11.86 15.08 4 2.18 1.74 2.09 47 16.86 12.35 15.96 5 2.18 1.74 2.09 48 17.84 12.85 16.84 6 2.18 1.74 2.09 49 18.81 13.34 17.72 7 2.18 1.74 2.09 50 19.79 13.83 18.60 8 2.18 1.74 2.09 51 20.77 14.32 19.48 9 2.18 1.74 2.09 52 21.74 14.81 20.35 10 2.18 1.74 2.09 53 22.72 15.30 21.24 11 2.29 1.83 2.20 54 23.69 15.79 22.11 12 2.40 1.91 2.30 55 24.67 16.28 22.99 13 2.51 2.00 2.41 56 25.91 17.56 24.24 14 2.62 2.08 2.51 57 27.16 18.85 25.50 15 2.73 2.17 2.62 58 28.40 20.13 26.75 16 2.96 2.36 2.84 59 29.65 21.42 28.00 17 3.20 2.54 3.07 60 30.89 22.70 29.25 18 3.43 2.73 3.29 61 32.13 23.98 30.50 19 3.67 2.91 3.52 62 33.38 25.27 31.76 20 3.90 3.10 3.74 63 34.62 26.55 33.01 21 3.92 3.11 3.76 64 35.87 27.84 34.26 22 3.94 3.13 3.78 65 37.11 29.12 35.51 23 3.95 3.14 3.79 66 37.47 29.68 35.91 24 3.97 3.16 3.81 67 37.83 30.25 36.31 25 3.99 3.17 3.83 68 38.19 30.81 36.71 26 4.46 3.50 4.27 69 38.55 31.37 37.11 27 4.93 3.84 4.71 70 38.91 31.94 37.52 28 5.39 4.17 5.15 71 39.46 32.50 38.07 29 5.86 4.51 5.59 72 40.02 33.06 38.63 30 6.33 4.84 6.03 73 40.58 33.62 39.19 31 6.80 5.17 6.47 74 41.14 34.19 39.75 32 7.26 5.51 6.91 75 41.70 34.75 40.31 33 7.73 5.84 7.35 76 43.10 35.92 41.66 34 8.19 6.18 7.79 77 44.49 37.08 43.01 35 8.66 6.51 8.23 78 45.88 38.24 44.35 36 9.29 7.00 8.83 79 47.27 39.40 45.70 37 9.91 7.48 9.42 80 48.66 40.56 47.04 38 10.54 7.97 10.03 81 50.05 41.73 48.39 39 11.16 8.45 10.62 82 51.44 42.89 49.73 40 11.79 8.94 11.22 83 52.83 44.05 51.07 41 12.41 9.43 11.81 84 54.22 45.21 52.42 42 13.04 9.91 12.41 85 55.61 46.37 53.76 60 APPENDIX A Principal Variable Universal Life Income 1-800-247-9988 APPENDIX B APPLICABLE PERCENTAGES (FOR LIFE INSURANCE DEFINITION TEST) Guideline Premium/Cash Value Corridor Test Insureds Percentage of Insureds Percentage of Insureds Percentage of Attained Age Policy Value Attained Age Policy Value Attained Age Policy Value 0-40 250.00 53 164.00 66 119.00 41 243.00 54 157.00 67 118.00 42 236.00 55 150.00 68 117.00 43 229.00 56 146.00 69 116.00 44 222.00 57 142.00 70 115.00 45 215.00 58 138.00 71 113.00 46 209.00 59 134.00 72 111.00 47 203.00 60 130.00 73 109.00 48 197.00 61 128.00 74 107.00 49 191.00 62 126.00 75 -90 105.00 50 185.00 63 124.00 91 104.00 51 178.00 64 122.00 92 103.00 52 171.00 65 120.00 93 102.00 94+ 101.00 Cash Value Accumulation Test (percentage of policy value) - Male Preferred or Class: Standard A B C D E F G H Age: 100% 150% 175% 200% 250% 300% 350% 400% 500% 0 1149.84% 925.16% 850.84% 790.94% 699.51% 632.30% 580.34% 538.72% 475.69% 1 1155.45% 937.32% 864.92% 806.45% 716.98% 650.98% 599.80% 558.69% 496.21% 2 1123.44% 913.30% 843.49% 787.10% 700.74% 636.98% 587.51% 547.74% 487.26% 3 1091.06% 888.69% 821.42% 767.05% 683.75% 622.21% 574.43% 535.99% 477.49% 4 1059.18% 864.32% 799.51% 747.12% 666.79% 607.41% 561.28% 524.16% 467.61% 5 1027.61% 840.04% 777.62% 727.14% 649.71% 592.44% 547.93% 512.08% 457.45% 6 996.23% 815.71% 755.61% 706.99% 632.38% 577.17% 534.24% 499.65% 446.90% 7 965.20% 791.49% 733.64% 686.82% 614.95% 561.75% 520.35% 486.99% 436.08% 8 934.41% 767.29% 711.60% 666.53% 597.32% 546.06% 506.17% 474.00% 424.90% 9 904.09% 743.31% 689.72% 646.34% 579.71% 530.34% 491.90% 460.90% 413.55% 10 874.41% 719.75% 668.19% 626.43% 562.29% 514.75% 477.72% 447.85% 402.21% 11 845.46% 696.70% 647.08% 606.91% 545.17% 499.39% 463.73% 434.95% 390.96% 12 817.53% 674.45% 626.72% 588.05% 528.63% 484.56% 450.21% 422.48% 380.08% 13 790.81% 653.19% 607.27% 570.06% 512.87% 470.43% 437.35% 410.63% 369.77% 14 765.52% 633.16% 588.97% 553.18% 498.12% 457.26% 425.39% 399.65% 360.25% 15 741.63% 614.33% 571.83% 537.38% 484.39% 445.04% 414.34% 389.53% 351.55% 16 719.11% 596.70% 555.81% 522.66% 471.66% 433.77% 404.19% 380.29% 343.66% 17 697.84% 580.14% 540.81% 508.92% 459.84% 423.35% 394.87% 371.83% 336.51% 18 677.63% 564.47% 526.65% 495.98% 448.75% 413.64% 386.20% 364.00% 329.95% 19 658.19% 549.43% 513.07% 483.58% 438.15% 404.36% 377.95% 356.57% 323.76% 20 639.37% 534.87% 499.92% 471.57% 427.89% 395.39% 369.97% 349.40% 317.80% 21 621.01% 520.61% 487.03% 459.79% 417.81% 386.56% 362.12% 342.32% 311.91% 22 603.00% 506.56% 474.31% 448.14% 407.80% 377.76% 354.27% 335.24% 305.99% 23 585.25% 492.64% 461.66% 436.52% 397.78% 368.92% 346.35% 328.06% 299.94% 24 567.76% 478.82% 449.08% 424.94% 387.73% 360.02% 338.34% 320.77% 293.76% Principal Variable Universal Life Income APPENDIX B 61 www.principal.com 25 550.50% 465.11% 436.55% 413.38% 377.66% 351.05% 330.24% 313.37% 287.43% 26 533.49% 451.50% 424.08% 401.84% 367.55% 342.01% 322.03% 305.84% 280.93% 27 516.76% 438.04% 411.72% 390.37% 357.45% 332.95% 313.77% 298.23% 274.33% 28 500.37% 424.80% 399.53% 379.03% 347.44% 323.92% 305.52% 290.61% 267.68% 29 484.35% 411.79% 387.54% 367.86% 337.55% 314.98% 297.32% 283.02% 261.02% 30 468.73% 399.07% 375.79% 356.91% 327.82% 306.16% 289.22% 275.50% 254.40% 31 453.53% 386.65% 364.31% 346.19% 318.27% 297.49% 281.25% 268.08% 247.85% 32 438.79% 374.58% 353.14% 335.74% 308.96% 289.03% 273.44% 260.82% 241.42% 33 424.48% 362.84% 342.26% 325.57% 299.87% 280.75% 265.81% 253.70% 235.10% 34 410.64% 351.47% 331.72% 315.71% 291.05% 272.71% 258.38% 246.77% 228.94% 35 397.25% 340.46% 321.50% 306.14% 282.49% 264.90% 251.15% 240.03% 222.94% 36 384.33% 329.81% 311.63% 296.88% 274.20% 257.33% 244.15% 233.49% 217.11% 37 371.86% 319.54% 302.08% 287.94% 266.18% 250.01% 237.38% 227.15% 211.47% 38 359.85% 309.63% 292.89% 279.32% 258.46% 242.95% 230.84% 221.05% 206.02% 39 348.28% 300.10% 284.04% 271.03% 251.02% 236.15% 224.55% 215.17% 200.77% 40 337.17% 290.93% 275.53% 263.05% 243.87% 229.62% 218.50% 209.51% 195.73% 41 326.48% 282.12% 267.35% 255.38% 237.00% 223.35% 212.70% 204.09% 190.90% 42 316.22% 273.67% 259.50% 248.03% 230.41% 217.33% 207.14% 198.89% 186.27% 43 306.36% 265.54% 251.96% 240.97% 224.08% 211.56% 201.79% 193.91% 181.83% 44 296.89% 257.74% 244.72% 234.19% 218.01% 206.02% 196.68% 189.13% 177.58% 45 287.78% 250.25% 237.77% 227.68% 212.19% 200.71% 191.76% 184.54% 173.50% 46 279.04% 243.05% 231.09% 221.43% 206.59% 195.61% 187.05% 180.15% 169.60% 47 270.63% 236.13% 224.68% 215.42% 201.22% 190.71% 182.53% 175.93% 165.85% 48 262.54% 229.48% 218.51% 209.64% 196.05% 186.00% 178.18% 171.87% 162.25% 49 254.76% 223.07% 212.57% 204.08% 191.08% 181.46% 173.99% 167.97% 158.78% 50 247.28% 216.92% 206.86% 198.73% 186.30% 177.11% 169.96% 164.22% 155.45% 51 240.08% 210.99% 201.36% 193.59% 181.69% 172.91% 166.09% 160.60% 152.24% 52 233.17% 205.31% 196.09% 188.65% 177.28% 168.89% 162.38% 157.14% 149.17% 53 226.54% 199.86% 191.04% 183.93% 173.06% 165.04% 158.83% 153.84% 146.24% 54 220.19% 194.64% 186.21% 179.41% 169.02% 161.37% 155.45% 150.69% 143.45% 55 214.12% 189.67% 181.60% 175.10% 165.18% 157.88% 152.23% 147.70% 140.81% 56 208.30% 184.91% 177.20% 170.99% 161.52% 154.56% 149.17% 144.85% 138.30% 57 202.74% 180.36% 172.99% 167.06% 158.03% 151.39% 146.26% 142.15% 135.93% 58 197.41% 176.01% 168.97% 163.31% 154.69% 148.37% 143.49% 139.58% 133.66% 59 192.30% 171.83% 165.11% 159.71% 151.50% 145.48% 140.83% 137.12% 131.50% 60 187.39% 167.83% 161.41% 156.26% 148.43% 142.70% 138.29% 134.76% 129.43% 61 182.68% 163.99% 157.87% 152.96% 145.50% 140.05% 135.86% 132.51% 127.46% 62 178.18% 160.32% 154.48% 149.80% 142.70% 137.52% 133.53% 130.35% 125.57% 63 173.87% 156.81% 151.24% 146.78% 140.03% 135.10% 131.32% 128.31% 123.78% 64 169.75% 153.47% 148.17% 143.92% 137.50% 132.82% 129.23% 126.38% 122.09% 65 165.83% 150.30% 145.24% 141.20% 135.10% 130.66% 127.26% 124.56% 120.51% 66 162.10% 147.29% 142.47% 138.63% 132.83% 128.62% 125.40% 122.85% 119.02% 67 158.55% 144.42% 139.84% 136.18% 130.68% 126.69% 123.65% 121.23% 117.62% 68 155.15% 141.69% 137.33% 133.86% 128.64% 124.86% 121.98% 119.70% 116.30% 69 151.90% 139.08% 134.93% 131.64% 126.68% 123.11% 120.39% 118.25% 115.05% 70 148.80% 136.58% 132.64% 129.51% 124.82% 121.44% 118.88% 116.85% 113.85% 71 145.83% 134.19% 130.45% 127.48% 123.04% 119.85% 117.43% 115.52% 112.70% 72 143.00% 131.93% 128.37% 125.56% 121.35% 118.33% 116.05% 114.26% 111.61% 73 140.33% 129.79% 126.41% 123.74% 119.76% 116.91% 114.76% 113.07% 110.58% 74 137.81% 127.78% 124.58% 122.05% 118.28% 115.59% 113.56% 111.97% 109.63% 75 135.45% 125.92% 122.88% 120.48% 116.91% 114.37% 112.46% 110.97% 108.77% 62 APPENDIX B Principal Variable Universal Life Income 1-800-247-9988 76 133.24% 124.18% 121.30% 119.03% 115.66% 113.26% 111.46% 110.05% 107.99% 77 131.17% 122.56% 119.83% 117.68% 114.50% 112.24% 110.54% 109.22% 107.28% 78 129.21% 121.05% 118.46% 116.43% 113.42% 111.29% 109.70% 108.45% 106.64% 79 127.36% 119.61% 117.16% 115.24% 112.41% 110.40% 108.90% 107.74% 106.04% 80 125.59% 118.24% 115.93% 114.11% 111.44% 109.56% 108.15% 107.06% 105.47% 81 123.91% 116.94% 114.75% 113.04% 110.52% 108.76% 107.44% 106.42% 104.93% 82 122.31% 115.71% 113.64% 112.02% 109.65% 107.99% 106.76% 105.80% 104.42% 83 120.81% 114.55% 112.60% 111.07% 108.83% 107.27% 106.11% 105.22% 103.93% 84 119.41% 113.48% 111.63% 110.19% 108.08% 106.61% 105.52% 104.69% 103.48% 85 118.11% 112.50% 110.75% 109.38% 107.39% 106.01% 104.99% 104.20% 103.07% 86 116.91% 111.61% 109.95% 108.65% 106.77% 105.47% 104.51% 103.77% 102.71% 87 115.79% 110.79% 109.21% 107.99% 106.21% 104.98% 104.08% 103.38% 102.39% 88 114.74% 110.03% 108.55% 107.39% 105.71% 104.55% 103.69% 103.04% 102.11% 89 113.74% 109.32% 107.93% 106.84% 105.25% 104.15% 103.34% 102.73% 101.97% 90 112.77% 108.65% 107.34% 106.32% 104.82% 103.78% 103.02% 102.44% 101.00% 91 111.80% 108.00% 106.78% 105.82% 104.42% 103.44% 102.72% 102.18% 101.00% 92 110.82% 107.34% 106.22% 105.33% 104.02% 103.11% 102.44% 101.97% 101.00% 93 109.79% 106.66% 105.64% 104.82% 103.62% 102.78% 102.16% 101.00% 101.00% 94 108.68% 105.91% 105.00% 104.27% 103.19% 102.42% 101.97% 101.00% 101.00% 95 107.47% 105.07% 104.28% 103.64% 102.69% 102.01% 101.00% 101.00% 101.00% 96 106.16% 104.13% 103.48% 102.92% 102.13% 101.97% 101.00% 101.00% 101.00% 97 104.76% 103.10% 102.60% 102.13% 101.97% 101.00% 101.00% 101.00% 101.00% 98 103.33% 102.02% 101.97% 101.97% 101.00% 101.00% 101.00% 101.00% 101.00% 99 101.97% 101.97% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 100+ 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% Cash Value Accumulation Test (percentage of policy value) - Female Preferred or Class: Standard A B C D E F G H Age: 100% 150% 175% 200% 250% 300% 350% 400% 500% 0 1395.60% 1124.36% 1033.71% 960.39% 848.10% 765.33% 701.27% 649.92% 572.16% 1 1393.15% 1130.47% 1042.37% 970.97% 861.35% 780.29% 717.38% 666.83% 590.05% 2 1354.50% 1101.50% 1016.57% 947.70% 841.88% 763.57% 702.74% 653.83% 579.47% 3 1315.50% 1071.92% 990.08% 923.68% 821.60% 745.99% 687.23% 639.94% 568.00% 4 1276.92% 1042.45% 963.62% 899.63% 801.19% 728.23% 671.48% 625.80% 556.23% 5 1238.81% 1013.17% 937.24% 875.59% 780.70% 710.32% 655.55% 611.43% 544.21% 6 1201.35% 984.24% 911.13% 851.75% 760.31% 692.44% 639.59% 597.01% 532.08% 7 1164.31% 955.44% 885.07% 827.89% 739.79% 674.38% 623.41% 582.33% 519.64% 8 1128.00% 927.08% 859.36% 804.31% 719.46% 656.42% 607.28% 567.65% 507.16% 9 1092.31% 899.07% 833.90% 780.91% 699.21% 638.47% 591.12% 552.91% 494.56% 10 1057.39% 871.55% 808.85% 757.85% 679.19% 620.69% 575.06% 538.23% 481.96% 11 1023.24% 844.54% 784.21% 735.14% 659.42% 603.09% 559.13% 523.64% 469.39% 12 990.07% 818.23% 760.20% 712.98% 640.11% 585.87% 543.52% 509.33% 457.04% 13 958.00% 792.78% 736.96% 691.54% 621.40% 569.18% 528.40% 495.45% 445.06% 14 926.99% 768.15% 714.46% 670.77% 603.27% 553.00% 513.73% 482.00% 433.43% 15 897.15% 744.45% 692.82% 650.78% 585.84% 537.45% 499.64% 469.07% 422.27% 16 868.40% 721.62% 671.97% 631.54% 569.06% 522.48% 486.08% 456.64% 411.55% 17 840.70% 699.61% 651.87% 612.99% 552.88% 508.06% 473.01% 444.66% 401.23% 18 813.97% 678.38% 632.48% 595.09% 537.27% 494.14% 460.41% 433.11% 391.27% 19 788.06% 657.76% 613.64% 577.69% 522.08% 480.59% 448.12% 421.84% 381.55% Principal Variable Universal Life Income APPENDIX B 63 www.principal.com 20 762.99% 637.79% 595.38% 560.82% 507.35% 467.43% 436.19% 410.90% 372.11% 21 738.68% 618.38% 577.63% 544.40% 492.99% 454.60% 424.55% 400.21% 362.87% 22 715.05% 599.48% 560.31% 528.38% 478.96% 442.04% 413.13% 389.71% 353.78% 23 692.09% 581.06% 543.43% 512.74% 465.23% 429.74% 401.94% 379.41% 344.84% 24 669.78% 563.13% 526.97% 497.48% 451.82% 417.70% 390.96% 369.30% 336.05% 25 648.14% 545.70% 510.96% 482.63% 438.74% 405.94% 380.24% 359.41% 327.43% 26 627.11% 528.72% 495.35% 468.13% 425.96% 394.44% 369.73% 349.71% 318.95% 27 606.71% 512.22% 480.16% 454.01% 413.50% 383.20% 359.46% 340.21% 310.64% 28 586.92% 496.17% 465.39% 440.27% 401.34% 372.24% 349.42% 330.92% 302.49% 29 567.76% 480.61% 451.04% 426.91% 389.52% 361.56% 339.63% 321.85% 294.53% 30 549.18% 465.50% 437.10% 413.93% 378.02% 351.15% 330.08% 313.00% 286.74% 31 531.21% 450.86% 423.59% 401.33% 366.84% 341.03% 320.79% 304.38% 279.15% 32 513.81% 436.66% 410.48% 389.10% 355.98% 331.19% 311.75% 295.98% 271.74% 33 496.96% 422.89% 397.75% 377.23% 345.42% 321.61% 302.94% 287.79% 264.51% 34 480.65% 409.53% 385.39% 365.69% 335.14% 312.28% 294.35% 279.80% 257.43% 35 464.89% 396.62% 373.45% 354.53% 325.20% 303.25% 286.03% 272.05% 250.57% 36 449.66% 384.12% 361.87% 343.71% 315.55% 294.48% 277.94% 264.52% 243.89% 37 434.98% 372.07% 350.72% 333.29% 306.25% 286.02% 270.14% 257.26% 237.45% 38 420.85% 360.48% 339.98% 323.25% 297.30% 277.88% 262.63% 250.26% 231.25% 39 407.27% 349.33% 329.66% 313.60% 288.70% 270.06% 255.43% 243.55% 225.29% 40 394.23% 338.64% 319.77% 304.36% 280.46% 262.57% 248.53% 237.14% 219.61% 41 381.72% 328.39% 310.29% 295.51% 272.58% 255.41% 241.94% 231.01% 214.19% 42 369.72% 318.57% 301.21% 287.03% 265.04% 248.58% 235.65% 225.16% 209.03% 43 358.21% 309.16% 292.51% 278.91% 257.83% 242.04% 229.64% 219.58% 204.11% 44 347.14% 300.11% 284.14% 271.11% 250.90% 235.76% 223.88% 214.23% 199.39% 45 336.48% 291.40% 276.10% 263.61% 244.23% 229.72% 218.33% 209.09% 194.87% 46 326.22% 283.02% 268.35% 256.38% 237.82% 223.92% 213.00% 204.14% 190.52% 47 316.33% 274.93% 260.88% 249.41% 231.63% 218.31% 207.86% 199.38% 186.32% 48 306.78% 267.12% 253.67% 242.69% 225.66% 212.91% 202.90% 194.77% 182.27% 49 297.58% 259.60% 246.71% 236.20% 219.90% 207.69% 198.11% 190.33% 178.37% 50 288.71% 252.34% 240.01% 229.94% 214.34% 202.66% 193.49% 186.05% 174.61% 51 280.16% 245.35% 233.54% 223.92% 208.99% 197.82% 189.05% 181.93% 170.99% 52 271.93% 238.60% 227.31% 218.10% 203.83% 193.15% 184.77% 177.97% 167.51% 53 263.99% 232.11% 221.31% 212.50% 198.86% 188.65% 180.65% 174.15% 164.16% 54 256.36% 225.87% 215.54% 207.13% 194.09% 184.34% 176.70% 170.49% 160.96% 55 249.00% 219.85% 209.99% 201.95% 189.50% 180.20% 172.90% 166.98% 157.89% 56 241.92% 214.06% 204.64% 196.96% 185.08% 176.20% 169.25% 163.61% 154.94% 57 235.07% 208.46% 199.46% 192.14% 180.81% 172.34% 165.71% 160.34% 152.09% 58 228.45% 203.02% 194.44% 187.45% 176.65% 168.59% 162.27% 157.16% 149.31% 59 222.01% 197.74% 189.55% 182.88% 172.59% 164.91% 158.90% 154.04% 146.57% 60 215.77% 192.59% 184.78% 178.43% 168.62% 161.31% 155.60% 150.97% 143.88% 61 209.70% 187.58% 180.14% 174.08% 164.75% 157.79% 152.36% 147.96% 141.23% 62 203.84% 182.74% 175.64% 169.87% 160.98% 154.37% 149.21% 145.03% 138.65% 63 198.20% 178.06% 171.30% 165.81% 157.36% 151.07% 146.17% 142.21% 136.15% 64 192.79% 173.59% 167.16% 161.93% 153.90% 147.93% 143.27% 139.52% 133.78% 65 187.61% 169.33% 163.20% 158.24% 150.60% 144.94% 140.53% 136.98% 131.55% 66 182.67% 165.26% 159.43% 154.72% 147.47% 142.11% 137.93% 134.57% 129.45% 67 177.93% 161.37% 155.83% 151.36% 144.49% 139.41% 135.46% 132.29% 127.45% 68 173.38% 157.62% 152.37% 148.12% 141.62% 136.82% 133.09% 130.10% 125.55% 69 168.99% 154.01% 149.02% 145.00% 138.84% 134.30% 130.79% 127.97% 123.69% 70 164.74% 150.50% 145.77% 141.96% 136.14% 131.86% 128.55% 125.89% 121.87% 64 APPENDIX B Principal Variable Universal Life Income 1-800-247-9988 71 160.64% 147.11% 142.63% 139.02% 133.52% 129.48% 126.36% 123.87% 120.10% 72 156.70% 143.86% 139.61% 136.20% 131.00% 127.19% 124.26% 121.91% 118.38% 73 152.93% 140.75% 136.73% 133.50% 128.60% 125.01% 122.25% 120.05% 116.74% 74 149.37% 137.82% 134.02% 130.96% 126.34% 122.96% 120.37% 118.31% 115.21% 75 146.01% 135.06% 131.47% 128.59% 124.23% 121.05% 118.62% 116.69% 113.80% 76 142.84% 132.48% 129.09% 126.37% 122.27% 119.29% 117.01% 115.21% 112.51% 77 139.87% 130.07% 126.87% 124.31% 120.45% 117.66% 115.53% 113.84% 111.33% 78 137.06% 127.80% 124.78% 122.38% 118.76% 116.14% 114.15% 112.58% 110.24% 79 134.40% 125.66% 122.82% 120.56% 117.16% 114.72% 112.86% 111.40% 109.23% 80 131.87% 123.63% 120.96% 118.84% 115.66% 113.38% 111.65% 110.29% 108.28% 81 129.49% 121.72% 119.21% 117.22% 114.24% 112.11% 110.51% 109.24% 107.38% 82 127.23% 119.92% 117.56% 115.69% 112.91% 110.93% 109.43% 108.26% 106.54% 83 125.12% 118.24% 116.03% 114.28% 111.67% 109.82% 108.44% 107.35% 105.76% 84 123.16% 116.70% 114.62% 112.98% 110.54% 108.82% 107.53% 106.53% 105.06% 85 121.34% 115.28% 113.33% 111.79% 109.52% 107.91% 106.71% 105.78% 104.42% 86 119.66% 113.98% 112.15% 110.72% 108.59% 107.09% 105.98% 105.11% 103.86% 87 118.10% 112.79% 111.08% 109.74% 107.75% 106.36% 105.32% 104.52% 103.36% 88 116.64% 111.69% 110.10% 108.85% 107.00% 105.70% 104.73% 103.99% 102.91% 89 115.27% 110.68% 109.20% 108.03% 106.31% 105.10% 104.20% 103.51% 102.51% 90 113.97% 109.73% 108.36% 107.27% 105.67% 104.55% 103.72% 103.07% 102.16% 91 112.71% 108.83% 107.56% 106.56% 105.08% 104.04% 103.27% 102.68% 101.97% 92 111.48% 107.95% 106.80% 105.88% 104.52% 103.57% 102.85% 102.31% 101.00% 93 110.24% 107.08% 106.04% 105.21% 103.98% 103.11% 102.46% 101.97% 101.00% 94 108.97% 106.19% 105.27% 104.53% 103.43% 102.64% 102.06% 101.00% 101.00% 95 107.64% 105.23% 104.44% 103.80% 102.84% 102.16% 101.97% 101.00% 101.00% 96 106.24% 104.21% 103.56% 103.01% 102.21% 101.97% 101.00% 101.00% 101.00% 97 104.79% 103.13% 102.64% 102.17% 101.97% 101.00% 101.00% 101.00% 101.00% 98 103.34% 102.04% 101.97% 101.97% 101.00% 101.00% 101.00% 101.00% 101.00% 99 101.97% 101.97% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 100+ 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% Cash Value Accumulation Test (percentage of policy value) - Unisex Preferred or Class: Standard A B C D E F G H Age: 100% 150% 175% 200% 250% 300% 350% 400% 500% 0 1191.15% 957.67% 880.43% 818.20% 723.24% 653.47% 599.55% 556.37% 491.01% 1 1195.60% 968.93% 893.69% 832.96% 740.05% 671.55% 618.47% 575.85% 511.10% 2 1162.59% 944.21% 871.66% 813.07% 723.38% 657.21% 605.89% 564.66% 501.97% 3 1129.04% 918.72% 848.80% 792.32% 705.80% 641.92% 592.36% 552.50% 491.87% 4 1096.00% 893.49% 826.13% 771.68% 688.25% 626.62% 578.76% 540.26% 481.65% 5 1063.29% 868.33% 803.45% 750.99% 670.57% 611.12% 564.94% 527.77% 471.14% 6 1030.86% 843.22% 780.74% 730.21% 652.72% 595.40% 550.85% 514.98% 460.30% 7 998.77% 818.20% 758.05% 709.39% 634.74% 579.50% 536.54% 501.95% 449.18% 8 967.08% 793.34% 735.45% 688.60% 616.70% 563.48% 522.08% 488.72% 437.81% 9 935.84% 768.70% 712.98% 667.89% 598.66% 547.39% 507.50% 475.34% 426.26% 10 905.25% 744.47% 690.85% 647.45% 580.81% 531.43% 493.00% 462.02% 414.70% 11 875.40% 720.75% 669.16% 627.39% 563.24% 515.70% 478.68% 448.82% 403.21% 12 846.55% 697.79% 648.16% 607.97% 546.21% 500.44% 464.79% 436.02% 392.06% 13 818.96% 675.88% 628.12% 589.45% 530.01% 485.93% 451.59% 423.88% 381.51% 14 792.71% 655.09% 609.14% 571.92% 514.71% 472.27% 439.19% 412.49% 371.65% 15 767.84% 635.49% 591.28% 555.47% 500.40% 459.53% 427.67% 401.93% 362.56% 16 744.34% 617.06% 574.54% 540.08% 487.07% 447.72% 417.02% 392.23% 354.26% Principal Variable Universal Life Income APPENDIX B 65 www.principal.com 17 722.05% 599.66% 558.75% 525.60% 474.59% 436.70% 407.13% 383.24% 346.64% 18 700.81% 583.14% 543.80% 511.91% 462.83% 426.36% 397.89% 374.87% 339.59% 19 680.33% 567.23% 529.41% 498.74% 451.52% 416.43% 389.02% 366.85% 332.86% 20 660.51% 551.81% 515.46% 485.97% 440.56% 406.80% 380.43% 359.09% 326.35% 21 641.23% 536.78% 501.85% 473.50% 429.86% 397.39% 372.02% 351.49% 319.98% 22 622.33% 522.00% 488.43% 461.19% 419.25% 388.04% 363.65% 343.90% 313.59% 23 603.74% 507.36% 475.11% 448.95% 408.64% 378.66% 355.21% 336.24% 307.09% 24 585.45% 492.88% 461.91% 436.78% 398.07% 369.26% 346.74% 328.50% 300.49% 25 567.49% 478.59% 448.84% 424.71% 387.53% 359.86% 338.23% 320.72% 293.81% 26 549.81% 464.44% 435.87% 412.70% 377.00% 350.43% 329.66% 312.84% 287.00% 27 532.48% 450.50% 423.07% 400.82% 366.54% 341.04% 321.09% 304.94% 280.14% 28 515.51% 436.78% 410.45% 389.09% 356.18% 331.69% 312.55% 297.05% 273.24% 29 498.95% 423.35% 398.07% 377.56% 345.97% 322.46% 304.09% 289.21% 266.36% 30 482.82% 410.24% 385.96% 366.27% 335.95% 313.39% 295.75% 281.48% 259.55% 31 467.14% 397.44% 374.14% 355.23% 326.13% 304.48% 287.55% 273.85% 252.82% 32 451.93% 385.01% 362.63% 344.49% 316.55% 295.78% 279.54% 266.40% 246.22% 33 437.18% 372.92% 351.45% 334.03% 307.22% 287.28% 271.70% 259.09% 239.74% 34 422.91% 361.22% 340.61% 323.89% 298.16% 279.03% 264.09% 251.99% 233.43% 35 409.11% 349.88% 330.10% 314.06% 289.36% 271.01% 256.67% 245.08% 227.28% 36 395.79% 338.93% 319.94% 304.55% 280.85% 263.25% 249.50% 238.38% 221.31% 37 382.93% 328.35% 310.13% 295.35% 272.62% 255.74% 242.55% 231.89% 215.53% 38 370.55% 318.17% 300.68% 286.50% 264.70% 248.50% 235.86% 225.64% 209.96% 39 358.64% 308.36% 291.58% 277.98% 257.07% 241.54% 229.41% 219.61% 204.59% 40 347.20% 298.94% 282.84% 269.80% 249.74% 234.85% 223.23% 213.84% 199.45% 41 336.19% 289.89% 274.45% 261.94% 242.71% 228.43% 217.30% 208.30% 194.51% 42 325.63% 281.21% 266.40% 254.40% 235.97% 222.28% 211.62% 203.00% 189.80% 43 315.48% 272.87% 258.66% 247.16% 229.49% 216.38% 206.16% 197.91% 185.27% 44 305.74% 264.86% 251.24% 240.22% 223.28% 210.73% 200.94% 193.04% 180.95% 45 296.37% 257.16% 244.11% 233.54% 217.31% 205.29% 195.92% 188.36% 176.79% 46 287.36% 249.77% 237.25% 227.13% 211.59% 200.07% 191.11% 183.87% 172.81% 47 278.70% 242.66% 230.67% 220.97% 206.08% 195.06% 186.48% 179.56% 168.99% 48 270.37% 235.82% 224.33% 215.04% 200.79% 190.24% 182.03% 175.42% 165.32% 49 262.34% 229.23% 218.22% 209.33% 195.69% 185.59% 177.75% 171.42% 161.77% 50 254.63% 222.89% 212.35% 203.83% 190.78% 181.13% 173.63% 167.58% 158.37% 51 247.20% 216.79% 206.70% 198.55% 186.06% 176.83% 169.66% 163.89% 155.09% 52 240.07% 210.94% 201.28% 193.48% 181.53% 172.71% 165.86% 160.35% 151.96% 53 233.22% 205.32% 196.08% 188.61% 177.19% 168.76% 162.22% 156.96% 148.96% 54 226.66% 199.95% 191.10% 183.96% 173.04% 164.99% 158.75% 153.73% 146.10% 55 220.38% 194.81% 186.34% 179.52% 169.09% 161.40% 155.45% 150.66% 143.39% 56 214.36% 189.89% 181.80% 175.27% 165.31% 157.98% 152.30% 147.74% 140.82% 57 208.60% 185.18% 177.45% 171.22% 161.71% 154.71% 149.30% 144.96% 138.37% 58 203.06% 180.66% 173.27% 167.32% 158.25% 151.58% 146.43% 142.30% 136.04% 59 197.74% 176.32% 169.26% 163.59% 154.93% 148.58% 143.67% 139.74% 133.79% 60 192.62% 172.15% 165.41% 159.99% 151.74% 145.69% 141.02% 137.29% 131.64% 61 187.71% 168.14% 161.71% 156.54% 148.68% 142.92% 138.48% 134.93% 129.57% 62 182.99% 164.30% 158.16% 153.23% 145.74% 140.26% 136.04% 132.67% 127.59% 63 178.47% 160.62% 154.76% 150.07% 142.93% 137.72% 133.72% 130.52% 125.70% 64 174.16% 157.12% 151.53% 147.06% 140.27% 135.32% 131.52% 128.48% 123.92% 65 170.05% 153.78% 148.46% 144.20% 137.75% 133.05% 129.44% 126.57% 122.25% 66 166.14% 150.62% 145.55% 141.50% 135.36% 130.90% 127.48% 124.76% 120.69% 67 162.40% 147.60% 142.78% 138.92% 133.10% 128.87% 125.63% 123.06% 119.21% 66 APPENDIX B Principal Variable Universal Life Income 1-800-247-9988 68 158.82% 144.72% 140.13% 136.47% 130.94% 126.94% 123.87% 121.45% 117.82% 69 155.40% 141.96% 137.60% 134.12% 128.88% 125.09% 122.19% 119.90% 116.48% 70 152.11% 139.32% 135.17% 131.87% 126.90% 123.31% 120.58% 118.42% 115.20% 71 148.96% 136.78% 132.84% 129.71% 125.00% 121.61% 119.03% 117.00% 113.97% 72 145.96% 134.37% 130.63% 127.65% 123.20% 119.99% 117.56% 115.64% 112.80% 73 143.11% 132.08% 128.53% 125.71% 121.49% 118.46% 116.17% 114.36% 111.69% 74 140.42% 129.93% 126.56% 123.89% 119.90% 117.03% 114.87% 113.17% 110.66% 75 137.89% 127.93% 124.73% 122.20% 118.42% 115.72% 113.68% 112.08% 109.72% 76 135.52% 126.05% 123.02% 120.63% 117.06% 114.51% 112.59% 111.08% 108.87% 77 133.28% 124.30% 121.43% 119.17% 115.80% 113.39% 111.59% 110.17% 108.10% 78 131.18% 122.66% 119.94% 117.80% 114.62% 112.36% 110.66% 109.34% 107.39% 79 129.17% 121.10% 118.53% 116.51% 113.51% 111.39% 109.79% 108.55% 106.73% 80 127.26% 119.61% 117.18% 115.28% 112.46% 110.46% 108.97% 107.80% 106.10% 81 125.43% 118.19% 115.90% 114.10% 111.45% 109.57% 108.18% 107.09% 105.50% 82 123.70% 116.85% 114.68% 112.99% 110.49% 108.73% 107.42% 106.41% 104.93% 83 122.06% 115.59% 113.54% 111.94% 109.59% 107.94% 106.71% 105.77% 104.39% 84 120.53% 114.41% 112.48% 110.97% 108.76% 107.21% 106.06% 105.18% 103.89% 85 119.11% 113.33% 111.51% 110.09% 108.00% 106.55% 105.47% 104.64% 103.44% 86 117.79% 112.34% 110.62% 109.28% 107.31% 105.95% 104.93% 104.16% 103.04% 87 116.55% 111.43% 109.81% 108.54% 106.69% 105.40% 104.45% 103.72% 102.67% 88 115.39% 110.58% 109.06% 107.87% 106.12% 104.91% 104.02% 103.33% 102.35% 89 114.28% 109.79% 108.36% 107.24% 105.60% 104.46% 103.62% 102.98% 102.06% 90 113.20% 109.03% 107.70% 106.65% 105.12% 104.05% 103.26% 102.65% 101.97% 91 112.14% 108.30% 107.06% 106.09% 104.66% 103.65% 102.92% 102.35% 101.00% 92 111.07% 107.57% 106.43% 105.53% 104.21% 103.28% 102.59% 102.07% 101.00% 93 109.96% 106.82% 105.79% 104.97% 103.76% 102.90% 102.27% 101.97% 101.00% 94 108.79% 106.02% 105.10% 104.37% 103.28% 102.51% 101.97% 101.00% 101.00% 95 107.54% 105.14% 104.35% 103.70% 102.75% 102.07% 101.00% 101.00% 101.00% 96 106.19% 104.16% 103.51% 102.96% 102.16% 101.97% 101.00% 101.00% 101.00% 97 104.77% 103.11% 102.62% 102.15% 101.97% 101.00% 101.00% 101.00% 101.00% 98 103.34% 102.03% 101.97% 101.97% 101.00% 101.00% 101.00% 101.00% 101.00% 99 101.97% 101.97% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 100+ 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% 101.00% Principal Variable Universal Life Income APPENDIX B 67 www.principal.com ADDITIONAL INFORMATION Additional information about the Policy is available in the Statement of Additional Information dated May 1, 2009 and which is part of this prospectus. Your questions and/or requests for a free copy of the Statement of Additional Information or a free personalized illustration should be directed to: Principal Variable Universal Life Income, Principal Financial Group, P.O. Box 9296, Des Moines, Iowa 50306-9296, 1-800-247-9988. You may also contact us through our internet site: www.principal.com Information about the Policy (including the Statement of Additional Information) can be reviewed and copied at the Securities and Exchange Commission's Public Reference Room in Washington, D.C. Information on the operation of the public reference room may be obtained by calling the Commission at 202-551-8090. Reports and other information about the Policy are available on the Commission's internet site at http://www.sec.gov. Copies of this information may be obtained, upon payment of a duplicating fee, by writing the Public Reference Section of the Commission, Room 1580, treet NE, Washington, D.C. 20549. Principal Variable Universal Life Income Investment Company Act File No. 333-11 68 ADDITIONAL INFORMATION Principal Variable Universal Life Income 1-800-247-9988 PART B STATEMENT OF ADDITIONAL INFORMATION PRINCIPAL VARIABLE UNIVERSAL LIFE INCOME dated May 1, 2009 The Statement of Additional Information provides information about the Principal Variable Universal Life Income Insurance Policy sponsored by Principal Life Insurance Company through its Principal Life Insurance Company Variable Life Separate Account. This Statement of Additional Information is not a prospectus but does provide information that supplements the Policy's Prospectus dated May 1, 2009. It should be read with that Prospectus which is available without charge. To request a copy of the Prospectus, please contact us at: Principal Variable Universal Life Income Principal Financial Group P.O. Box 9296 Des Moines, Iowa 50306-9296 Telephone:1-800-247-9988 TABLE OF CONTENTS Page GENERAL INFORMATION AND HISTORY 3 THE COMPANY 3 PRINCIPAL LIFE INSURANCE COMPANY VARIABLE LIFE SEPARATE ACCOUNT 3 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 3 UNDERWRITERS 3 UNDERWRITING PROCEDURES 4 PERFORMANCE DATA 4 FINANCIAL STATEMENTS 5 2 Principal Variable Universal Life Income 1-800-247-9988 GENERAL INFORMATION AND HISTORY The Company Principal Life Insurance Company (the "Company") is the issuer of the Principal Variable Universal Life Income Insurance Policy (the "Policy"). The Company is a stock life insurance company with its home office at: Principal Financial Group, Des Moines, Iowa 50392. It is authorized to transact life and annuity business in all states of the United States and the District of Columbia. The Company is a wholly owned indirect subsidiary of Principal Financial Group, Inc., a publicly traded company. In 1879, the Company was incorporated under Iowa law as a mutual assessment life insurance company named Bankers Life Association. It became a legal reserve life insurance company and changed its name to Bankers Life Company in 1911 and then to Principal Mutual Life Insurance Company in 1986. The name change to Principal Life Insurance Company and reorganization into a mutual insurance holding company structure took place in 1998, when the Company became a stock life insurance company. In 2001, the mutual insurance holding company converted to a stock company through a process called demutualization, resulting in the current organizational structure. Principal Life Insurance Company Variable Life Separate Account The Separate Account was established under Iowa law on November 2, 1987. It was then registered as a unit investment trust with the SEC. This registration does not involve SEC supervision of the investments or investment policies of the Separate Account. All of the units of the Separate Account are owned by the Company. Policy owners may purchase units of the divisions of the Separate Account. SERVICE PROVIDERS Independent Registered Public Accounting Firm Ernst & Young LLP, 801 Grand Avenue, Suite 3000, Moines, Iowa, 50309, serves as the independent registered public accounting firm for Principal Life Insurance Company Variable Life Separate Account and the Company. UNDERWRITERS The principal underwriter of the Policy is Princor Financial Services Corporation ("Princor") which is a wholly owned subsidiary of Principal Financial Services, Inc. and an affiliate of the Company. The address of Princor is The Principal Financial Group, 680 8th Street, Des Moines, IA 50392-0200. Princor was incorporated in Iowa in 1968, and is a securities broker-dealer registered with the SEC as well as a member of the Financial Industry Regulatory Authority. The Policies may also be sold through other broker-dealers authorized by Princor and applicable law to do so. Registered representatives of such broker-dealers may be paid on a different basis than described below. The Policy's offering to the public is continuous. As the principal underwriter, Princor is paid for the distribution of the Policy. received/retained received/retained received/retained $4,587,590/$0 $6,340,868/$0 $4,895,654/$0 UNDERWRITING PROCEDURES Guaranteed maximum cost of insurance rates are based on 1ortality Table (the prevailing mortality table approved by the National Association of Insurance Commissioners), age nearest birthday, with distinction for the insured's gender and smoking status. PERFORMANCE DATA The Separate Account may publish advertisements containing information (including graphs, charts, tables and examples) about the performance of one or more of its divisions. Principal Variable Universal Life Income GENERAL INFORMATION AND HISTORY 3 www.principal.com The Policy was not offered prior to August 17, 2004. The Separate Account may publish advertisements containing information about the hypothetical performance of one or more of its divisions for this Policy as if the Policy had been issued on or after the date the underlying mutual fund in which such division invests was first offered. The hypothetical performance from the date of the inception of the underlying mutual fund is derived by reducing the actual performance of the underlying mutual fund by the fees and charges of the Policy as if it had been in existence. The yield and total return figures described below vary depending upon market conditions, the composition of the underlying mutual fund's portfolios and operating expenses. These factors and possible differences in the methods used in calculating yield and total return should be considered when comparing the Separate Account performance figures to performance figures published for other products. The Separate Account may also quote rankings, yields or returns published by independent statistical services or publishers and information regarding performance of certain market indices. Any performance data quoted for the Separate Account represents historical performance and is not intended to indicate future performance. From time to time the Principal Variable Contracts Fund, Inc. advertises its Money Market division's "yield" and "effective yield." Both yield figures are based on historical earnings and are not intended to indicate future performance. The "yield" of the division refers to the income generated in the division over a seven-day period (the period will be stated in the advertisement). This income is then "annualized." That is, the amount of income generated during that week is assumed to be generated each week over a 52-week period and is shown as a percentage. The "effective yield" is calculated similarly but, when annualized, the income earned in the division is assumed to be reinvested. The "effective yield" is slightly higher than the "yield" because of the compounding effect of this assumed reinvestment. Neither yield quotation reflects a sales load deducted from purchase payments which, if included, would reduce the "yield" and "effective yield." For the period ended December 31, 2008, the 7-day annualized and effective yields were 1.42% and 1.43%, respectively. Performance history of the underlying mutual funds is measured by comparing the value of the underlying mutual fund at the beginning of the period to the value of the underlying mutual fund at the end of the period. The Separate Account also advertises the average annual total return of its various divisions. The average annual total return for any of the divisions is computed by calculating the average annual compounded rate of return over the stated period that would equate an initial premium of $1,000 to the ending redeemable policy value. The performance information does not include any charges or fees that are deducted from your Policy. These are charges and fees such as the sales charge, charge for taxes, surrender charges, transfer fees (if any), cost of insurance charge, asset-based charge, administrative charge, policy loan interest charge (if any), and charges for optional insurance benefits. Some of these charges vary depending on your age, gender, face amount, underwriting class, premiums, policy duration, and account value. All of these policy charges will have a significant impact on your Policy's value and overall performance. If these charges and fees were reflected in the performance data, performance would be lower. To see the impact of these charges and fees on your Policy's performance, you should obtain a personalized illustration based on historical underlying mutual fund performance from your financial adviser. Following are the hypothetical average annual total returns for the periods ended December 31, 2008 assuming the Policy had been offered as of the effective dates of the underlying mutual funds in which the divisions invest: Effective Since Division Date One Year Five Years Ten Years Inception AIM V.I. Capital Appreciation May 5, 1993 -42.63% -4.72% -2.77% 4.52% AIM V.I. Core Equity May 2, 1994 -30.32 -0.01 -0.79 6.10 AIM V.I. Global Health Care May 22, 1997 -28.62 -0.45 1.22 5.10 American Century VP Income & Growth October 30, 1997 -34.73 -2.23 -1.07 1.85 American Century VP Ultra May 1, 2001 -41.65 -5.14 -4.46 American Century VP Value May 1, 1996 -26.80 -0.34 3.85 6.29 Asset Allocation June 1, 1994 -24.84 1.69 2.99 6.11 Balanced December 18, 1987 -30.92 -0.95 -0.64 6.13 Bond & Mortgage Securities December 18, 1987 -17.06 -0.70 2.32 6.01 Diversified International May 2, 1994 -46.22 3.66 1.51 4.77 Dreyfus VIF Developing Leaders August 31, 1990 -37.77 -7.70 -0.76 13.43 Equity Income April 28, 1998 -33.94 1.41 4.70 4.68 Fidelity VIP Contrafund January 3, 1995 -42.69 0.13 1.67 8.73 Fidelity VIP Equity-Income November 3, 1986 -42.81 -3.99 -0.37 7.37 4 Underwriting Procedures Principal Variable Universal Life Income 1-800-247-9988 Effective Since Division Date One Year Five Years Ten Years Inception Fidelity VIP Growth October 31, 1986 -47.31 -5.00 -3.29 7.59 Fidelity VIP High Income October 1, 1985 -25.14 -0.94 -0.86 2.98 Fidelity VIP Mid Cap December 28, 1998 -39.61 2.87 10.63 10.96 Government & High Quality Bond April 9, 1987 -1.63 2.59 4.17 6.62 International Emerging Markets October 24, 2000 -54.86 8.28 8.45 International SmallCap May 1, 1998 -50.29 3.54 7.50 5.92 LargeCap Blend II May 1, 2002 -36.41 -2.19 -0.98 LargeCap Growth May 2, 1994 -43.16 -1.15 -4.07 2.87 LargeCap Growth I June 1, 1994 -40.60 -4.24 -2.60 5.77 LargeCap S&P 500 Index May 3, 1999 -37.10 -2.49 -2.81 LargeCap Value May 13, 1970 -35.16 -1.39 -0.96 10.22 LargeCap Value III May 1, 2002 -40.78 -3.74 -1.44 MFS VIT New Discovery May 1, 1998 -39.52 -4.87 1.32 1.45 MidCap Blend December 18, 1987 -33.92 1.22 4.85 10.97 MidCap Growth I May 1, 1998 -41.14 -1.89 -0.65 -0.93 MidCap Value II May 3, 1999 -43.92 -3.14 4.10 Money Market March 18, 1983 2.58 3.13 3.24 3.25 Mortgage Securities May 6, 1993 4.68 4.35 5.04 5.40 Principal LifeTime 2010 August 30, 2004 -30.91 -1.66 Principal LifeTime 2020 August 30, 2004 -34.16 -1.44 Principal LifeTime 2030 August 30, 2004 -36.42 -2.07 Principal LifeTime 2040 August 30, 2004 -38.16 -2.16 Principal LifeTime 2050 August 30, 2004 -39.05 -2.35 Principal LifeTime Strategic Income August 30, 2004 -23.89 -0.74 Real Estate Securities May 1, 1998 -32.86 3.31 9.13 7.85 SAM Balanced Portfolio June 3, 1997 -26.18 0.70 4.07 5.35 SAM Conservative Balanced Portfolio April 23, 1998 -19.21 1.36 2.99 3.19 SAM Conservative Growth Portfolio June 3, 1997 -33.11 -0.37 3.41 5.00 SAM Flexible Income Portfolio September 9, 1997 -13.76 1.48 4.14 4.88 SAM Strategic Growth Portfolio June 3, 1997 -37.42 -1.18 2.90 5.19 Short-Term Bond May 1, 2003 -11.68 -0.39 -0.21 Short-Term Income January 12, 1994 -0.57 2.46 4.29 4.36 SmallCap Blend May 1, 1998 -36.73 -1.45 1.85 -0.43 SmallCap Growth II May 1, 1998 -41.15 -4.39 -3.21 -2.74 SmallCap Value I May 1, 1998 -31.82 -0.88 7.70 5.57 Summit S&P Mid Cap 400 Index May 3, 1999 -36.74 -0.70 3.58 Summit Russell 2000 Small Cap Index April 27, 2000 -34.08 -1.89 0.45 Wells Fargo Advantage VT Asset Allocation April 15, 1994 -29.11 -0.37 0.71 6.02 Wells Fargo Advantage VT Equity Income May 6, 1996 -36.47 -1.95 -0.36 3.75 Wells Fargo Advantage VT Large Company Growth September 20, 1999 -38.99 -6.01 -4.84 FINANCIAL STATEMENTS Principal Variable Universal Life Income FINANCIAL STATEMENTS 5 www.principal.com Report of Independent Registered Public Accounting Firm The Board of Directors and Participants Principal Life Insurance Company We have audited the accompanying statements of assets and liabilities of each of the divisions of Principal Life Insurance Company Variable Life Separate Account (Separate Account), comprised of the divisions described in Note 1, as of December 31, 2008, and the related statements of operations for the year then ended and changes in net assets for each of the two years in the period then ended, or for those divisions operating for portions of such periods as disclosed in the financial statements. These financial statements are the responsibility of the management of the Separate Account. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Separate Accounts internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Separate Accounts internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2008 by correspondence with the fund companies or their transfer agents, as applicable. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of each of the respective divisions of Principal Life Insurance Company Variable Life Separate Account at December 31, 2008, and the results of their operations and the changes in their net assets for the periods described above, in conformity with U.S. generally accepted accounting principles. /s/ Ernst & Young LLP Des Moines, Iowa April 24, 2009 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities December 31, 2008 AIM V.I. AIM V.I. Capital Capital Appreciation Appreciation Series I Series II Division Division Assets Investments in shares of mutual funds, at market $ 1,963,817 $ 372,746 Liabilities   Net assets $ 1,963,817 $ 372,746 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 330,927 $  Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Total net assets $ 1,963,817 $ 372,746 Investments in shares of mutual funds, at cost $ 2,773,093 $ 565,891 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life  Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  94 Accumulation unit value: Benefit Variable Universal Life $ 6.42 $  Benefit Variable Universal Life II  Executive Variable Universal Life  Executive Variable Universal Life II  Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  See accompanying notes. 2 0707-0846947 AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. Global International Mid Cap Small Cap Core Equity Core Equity Dynamics Health Care Growth Core Equity Equity Series I Series II Series I Series I Series I Series II Series I Division Division Division Division Division Division Division $ 6,015,175 $ 3,507,887 $ 1,053,150 $ 5,289,393 $ 4,483,477 $ 134,236 $ 3,374,408        $ 6,015,175 $ 3,507,887 $ 1,053,150 $ 5,289,393 $ 4,483,477 $ 134,236 $ 3,374,408 $ 121,287 $  $ 65,195 $ 305,673 $ 890,310 $ 24,760 $ 502,896                                           $ 6,015,175 $ 3,507,887 $ 1,053,150 $ 5,289,393 $ 4,483,477 $ 134,236 $ 3,374,408 $ 7,410,956 $ 4,606,307 $ 1,582,443 $ 7,261,864 $ 6,342,204 $ 156,585 $ 4,502,779                                            $ 8.91 $  $ 6.41 $ 9.40 $ 13.44 $ 8.77 $ 6.75                                 0707-0846947 3 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 AIM V.I. AllianceBernstein Technology Global Series I Technology Division Division Assets Investments in shares of mutual funds, at market $ 1,992,506 $  Liabilities   Net assets $ 1,992,506 $  Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 116,999 $  Benefit Variable Universal Life II   Executive Variable Universal Life 1,182,932  Executive Variable Universal Life II   Flex Variable Life 21,443  PrinFlex Life ® 451,064  Survivorship Variable Universal Life 45,750  Variable Universal Life Accumulator 174,318  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 1,992,506 $  Investments in shares of mutual funds, at cost $ 3,030,576 $  Shares of mutual fund owned 237,769  Accumulation units outstanding: Benefit Variable Universal Life 30,115  Benefit Variable Universal Life II   Executive Variable Universal Life 304,486  Executive Variable Universal Life II   Flex Variable Life 5,845  PrinFlex Life ® 116,103  Survivorship Variable Universal Life 11,776  Variable Universal Life Accumulator 44,871  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 3.89 $  Benefit Variable Universal Life II  6.42 Executive Variable Universal Life 3.89  Executive Variable Universal Life II  6.42 Flex Variable Life 3.67  PrinFlex Life ® 3.89  Survivorship Variable Universal Life 3.89  Variable Universal Life Accumulator 3.89  Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. 4 0707-0846947 American American AllianceBernstein AllianceBernstein AllianceBernstein AllianceBernstein Century VP American Century VP II International International Small Cap Small/Mid Cap Income & Century VP I Income & Growth Value Growth Value Growth Ultra Growth Division Division Division Division Division Division Division $  $ 70,647 $435 $ 91 $ 2,465,763 $ 1,277,561 $ 1,276,512        $  $ 70,647 $435 $ 91 $ 2,465,763 $ 1,277,561 $ 1,276,512 $  $  $ $  $  $  $ 94,039         69,545     343,261            13,070 9,640      1,618,002 544,331      164,223 297,467      670,468 426,123        460,933       373,449  1,102 435 91   4,830 $  $ 70,647 $435 $ 91 $ 2,465,763 $ 1,277,561 $ 1,276,512 $  $ 144,388 $471 $ 92 $ 3,416,774 $ 1,936,185 $ 1,821,992  6,393 52 9 511,569 210,819 265,387       10,001         14,719     36,505            1,623 1,486      189,753 79,221      19,259 43,291      78,630 62,014        49,019       39,716  233 79 14   514 $  $ 4.72 $  $  $  $  $ 9.40 5.91 4.72 5.48 6.42   9.40  4.72     9.40 5.91 4.72 5.48 6.42   9.40     8.05 6.49      8.53 6.87      8.53 6.87      8.53 6.87        9.40       9.40  4.72 5.48 6.42   9.40 0707-0846947 5 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 American American Century VP II Century VP II International MidCap Value Division Division Assets Investments in shares of mutual funds, at market $ 437,315 $ 664,375 Liabilities   Net assets $ 437,315 $ 664,375 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 50,301 $ 26,757 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 437,315 $ 664,375 Investments in shares of mutual funds, at cost $ 647,526 $ 785,759 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 10.40 $ 9.07 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. 6 0707-0846947 Calvert Variable American American American Bond & Series Income Century VP II Century VP II Century VP II Asset Mortgage Port. Initial Ultra Value Vista Allocation Balanced Securities Shares Division Division Division Division Division Division Division $ 1,841,578 $ 7,631,000 $ 295,490 $ 12,565,135 $ 11,803,629 $ 38,445,985 $ 5,301        $ 1,841,578 $ 7,631,000 $ 295,490 $ 12,565,135 $ 11,803,629 $ 38,445,985 $ 5,301 $ 110,957 $ 673,302 $ 37,544 $  $  $ 1,806,264 $         1,101,375 2,253,638 256,723   11,761,986          8,397  90,677 1,854,895 1,608,639   1,694,001  9,310,200 7,578,773 12,915,228   596,147  1,060,169 550,049 1,390,896   511,184  978,659 813,262 2,573,424  467,830 1,169,460  834,149 640,523 4,068,702  161,416 713,798  291,281 366,127 2,314,174   11,073 1,223   6,672 5,301 $ 1,841,578 $ 7,631,000 $ 295,490 $ 12,565,135 $ 11,803,629 $ 38,445,985 $ 5,301 $ 2,812,346 $ 11,550,765 $ 431,263 $ 15,470,991 $ 15,961,910 $ 47,142,604 $ 5,443 307,442 1,630,555 27,590 1,250,262 1,102,113 4,111,870 396 14,603 62,750 4,769   121,584         144,954 210,035 32,609   791,726          822  8,657 71,872 57,689   157,878  551,714 624,733 869,354   55,560  84,936 60,381 107,520   47,642  57,995 67,038 173,224  61,572 108,992  49,430 52,799 273,874  21,244 66,525  17,260 30,180 155,772   1,032 155   449 594 $ 7.60 $ 10.73 $ 7.87 $  $  $ 14.86 $   10.73 7.87   14.86 8.92 7.60 10.73 7.87   14.86   10.73 7.87   14.86 8.92  10.21  10.48 25.81 27.88   10.73  16.88 12.13 14.86   10.73  12.48 9.11 12.94   10.73  16.88 12.13 14.86  7.60 10.73  16.88 12.13 14.86  7.60 10.73  16.88 12.13 14.86   10.73 7.87   14.86 8.92 0707-0846947 7 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Dreyfus IP Diversified Core Value International Service Shares Division Division Assets Investments in shares of mutual funds, at market $ 64,960,192 $ 374,880 Liabilities   Net assets $ 64,960,192 $ 374,880 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 1,794,387 $ 30,978 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Total net assets $ 64,960,192 $ 374,880 Investments in shares of mutual funds, at cost $ 108,272,755 $ 581,589 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $ 14.01 $ 9.43 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II  Variable Universal Life Income  Variable Universal Life Income II  See accompanying notes. 8 0707-0846947 Dreyfus Socially Dreyfus VIF Responsible Dreyfus VIF Developing Dreyfus VIF DWS Dreman Fidelity VIP Growth Appreciation Leaders Quality Bond Small Mid Cap Equity Equity-Income Service Shares Service Shares Service Shares Service Shares Value Class B Income Initial Class Division Division Division Division Division Division Division $ 61,719 $ 1,027,821 $ 1,955,721 $ 1,502,484 $ 216,054 $ 5,604,632 $ 17,484,083        $ 61,719 $ 1,027,821 $ 1,955,721 $ 1,502,484 $ 216,054 $ 5,604,632 $ 17,484,083 $ 30,783 $ 198,095 $ 104,662 $ 260,358 $  $  $         30,936 829,726 135,721 1,242,126 206,408               32,973 96,784      3,387,574 14,111,616      324,844 1,664,599      314,834 1,611,084   1,058,453   939,651    656,885   604,756      9,646   $ 61,719 $ 1,027,821 $ 1,955,721 $ 1,502,484 $ 216,054 $ 5,604,632 $ 17,484,083 $ 70,776 $ 1,400,703 $ 3,622,036 $ 1,584,366 $ 309,244 $ 8,861,458 $ 30,189,753 3,131 35,813 104,194 149,204 27,279 483,158 1,326,562 3,921 20,874 15,636 21,663           3,940 87,430 20,272 103,351 27,618               4,822 12,496      487,756 1,051,988      46,796 185,743      45,336 120,100   158,121   135,367    98,131   87,122      1,291   $ 7.85 $ 9.49 $ 6.69 $ 12.02 $ 7.47 $  $  7.85 9.49   7.47   7.85 9.49 6.69 12.02 7.47   7.85 9.49   7.47        6.84 7.75      6.94 13.41      6.94 8.96      6.94 13.41   6.69   6.94    6.69   6.94      7.47   0707-0846947 9 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Fidelity VIP Fidelity VIP Equity-Income Growth Service Service Class 2 Class 2 Division Division Assets Investments in shares of mutual funds, at market $ 13,029,928 $ 6,605,734 Liabilities   Net assets $ 13,029,928 $ 6,605,734 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 1,098,583 $ 877,334 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II  Total net assets $ 13,029,928 $ 6,605,734 Investments in shares of mutual funds, at cost $ 21,379,599 $ 10,079,253 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $ 8.56 $ 7.61 Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II  Flex Variable Life  PrinFlex Life ®  Survivorship Variable Universal Life  Variable Universal Life Accumulator  Variable Universal Life Accumulator II Variable Universal Life Income Variable Universal Life Income II  See accompanying notes. 10 0707-0846947 Fidelity VIP Fidelity VIP II Fidelity VIP II Fidelity VIP III Franklin Fidelity VIP High Income Asset Manager Fidelity VIP II Contrafund Mid Cap Income High Income Service Service Contrafund Service Service Securities Initial Class Class 2 Class 2 Initial Class Class 2 Class 2 Class 2 Division Division Division Division Division Division Division $ 3,204,028 $ 5,933,827 $ 2,185,323 $ 47,135,629 $ 32,809,704 $ 16,907,468 $ 7,346,493        $ 3,204,028 $ 5,933,827 $ 2,185,323 $ 47,135,629 $ 32,809,704 $ 16,907,468 $ 7,346,493 $  $ 835,800 $ 782,865 $  $ 3,707,485 $ 2,818,948 $ 1,543,508      2,267   4,649,596 1,402,458  22,381,320 11,514,618 5,802,985        11,864   276,832    2,699,697   41,286,003    250,716   2,809,018    241,751   2,763,776     308,082   3,702,929 1,326,977   136,293   2,980,339 1,230,459   4,056   37,631 14,199  $ 3,204,028 $ 5,933,827 $ 2,185,323 $ 47,135,629 $ 32,809,704 $ 16,907,468 $ 7,346,493 $ 4,865,668 $ 8,553,754 $ 3,032,126 $ 76,728,927 $ 56,326,398 $ 27,565,613 $ 10,375,275 809,098 1,525,405 215,303 3,062,744 2,167,088 933,083 647,839  67,133 74,672  333,196 207,254 123,876      267   373,463 133,770  2,011,436 846,573 465,725        1,098   26,339    260,464   2,168,455    28,651   254,194    23,325   145,162     24,746   332,788 97,562   10,947   267,847 90,465   326   3,382 1,044  $  $ 12.45 $ 10.48 $  $ 11.13 $ 13.60 $ 12.46  12.45   11.13 8.48 12.46  12.45 10.48  11.13 13.60 12.46  12.45   11.13 8.48 12.46 10.81   10.51    10.36   19.04    8.75   11.05    10.36   19.04     12.45   11.13 13.60   12.45   11.13 13.60   12.45   11.13 13.60  0707-0846947 11 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Franklin Mutual Franklin Discovery Mutual Securities Shares Class 2 Class 2 Division Division Assets Investments in shares of mutual funds, at market $ 7,114,903 $ 5,268,606 Liabilities   Net assets $ 7,114,903 $ 5,268,606 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 1,589,630 $ 1,118,973 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  Total net assets $ 7,114,903 $ 5,268,606 Investments in shares of mutual funds, at cost $ 9,255,113 $ 8,077,210 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $ 14.65 $ 10.17 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  See accompanying notes. 12 0707-0846947 Franklin Franklin Goldman Sachs Rising Small Cap Franklin Structured Government Dividends Value Strategic Income Small Cap & High International Securities Securities Securities Equity Service Quality Emerging International Class 2 Class 2 Class 2 Class I Bond Markets SmallCap Division Division Division Division Division Division Division $ 1,640,965 $ 4,470,683 $ 253,301 $ 345,122 $ 34,286,626 $ 14,664,016 $ 30,378,126        $ 1,640,965 $ 4,470,683 $ 253,301 $ 345,122 $ 34,286,626 $ 14,664,016 $ 30,378,126 $ 419,198 $ 678,000 $  $ 66,946 $ 2,016,468 $ 79,822 $ 1,617,911      2,195  1,220,223 3,792,683 253,301 278,176 10,819,832 1,962,631 8,348,361            180,439 242,311 53,430     11,879,125 5,371,263 12,964,777     1,542,345 521,366 1,064,037     3,561,058 1,411,708 1,592,531     2,748,951 2,685,155 2,813,050     1,514,253 2,364,619 1,904,335 1,544    24,155 22,946 19,694 $ 1,640,965 $ 4,470,683 $ 253,301 $ 345,122 $ 34,286,626 $ 14,664,016 $ 30,378,126 $ 2,110,270 $ 6,787,178 $ 272,938 $ 534,542 $ 35,942,315 $ 30,210,605 $ 60,053,657 119,604 423,761 24,332 49,444 3,222,427 1,638,438 3,327,287 41,108 62,145  10,897 113,268 4,260 86,712      117  119,658 347,626 28,514 45,279 607,769 104,750 447,427            14,470 13,592 4,332     667,271 286,676 694,845     100,649 27,826 67,060     200,031 75,346 85,352     154,414 143,313 150,765     85,058 126,205 102,062 151    1,357 1,225 1,056 $ 10.20 $ 10.91 $ 8.88 $ 6.14 $ 17.80 $ 18.74 $ 18.66 10.20 10.91 8.88  17.80 18.74 18.66 10.20 10.91 8.88 6.14 17.80 18.74 18.66 10.20 10.91 8.88  17.80 18.74 18.66     12.47 17.83 12.33     17.80 18.74 18.66     15.32 18.74 15.87     17.80 18.74 18.66     17.80 18.74 18.66     17.80 18.74 18.66 10.20    17.80 18.74 18.66 0707-0846947 13 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Janus Janus Aspen Aspen Balanced Flexible Bond Service Shares Service Shares Division Division Assets Investments in shares of mutual funds, at market $ 995,207 $ 8,679,592 Liabilities   Net assets $ 995,207 $ 8,679,592 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 46,895 $ 1,071,340 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 995,207 $ 8,679,592 Investments in shares of mutual funds, at cost $ 1,099,729 $ 8,599,645 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 12.56 $ 14.35 Benefit Variable Universal Life II Executive Variable Universal Life Executive Variable Universal Life II Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. 14 0707-0846947 Janus Janus Janus Janus JP Morgan Janus Aspen Aspen Aspen Aspen JP Morgan Small Aspen Fundamental International Mid Cap Worldwide Bond Company Forty Equity Growth Growth Growth Portfolio Portfolio Service Shares Service Shares Service Shares Service Shares Service Shares Series Trust II Series Trust II Division Division Division Division Division Division Division $ 1,194 $ 1,658,998 $ 2,726,108 $ 4,038,758 $ 537,201 $ 2,212,681 $ 2,470,435        $ 1,194 $ 1,658,998 $ 2,726,108 $ 4,038,758 $ 537,201 $ 2,212,681 $ 2,470,435 $  $ 242,983 $ 547,449 $ 117,218 $ 148,257 $ 245,571 $ 472,390         1,416,015 2,178,659 1,494,399 388,944 1,967,110 1,998,045           10,713       1,764,977       99,656       551,795                  1,194       $ 1,194 $ 1,658,998 $ 2,726,108 $ 4,038,758 $ 537,201 $ 2,212,681 $ 2,470,435 $ 1,198 $ 3,032,370 $ 5,460,135 $ 5,631,630 $ 800,558 $ 2,815,384 $ 3,568,963 53 160,600 104,810 195,109 28,126 257,289 251,060  26,609 37,357 15,301 19,585 23,251 46,504         155,066 148,669 195,069 51,379 186,249 196,699           1,481       230,389       13,008       72,029                  204       $  $ 9.13 $ 14.65 $ 7.66 $ 7.57 $ 10.56 $ 10.16 5.85   7.66 7.57    9.13 14.65 7.66 7.57 10.56 10.16 5.85   7.66 7.57      7.23       7.66       7.66       7.66                  5.85       0707-0846947 15 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 LargeCap LargeCap Blend II Growth Division Division Assets Investments in shares of mutual funds, at market $ 8,336,101 $ 17,810,368 Liabilities   Net assets $ 8,336,101 $ 17,810,368 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 316,380 $ 233,845 Benefit Variable Universal Life II   Executive Variable Universal Life 691,581 2,357,668 Executive Variable Universal Life II   Flex Variable Life 49,180 14,162 PrinFlex Life ® 2,106,880 13,019,389 Survivorship Variable Universal Life 181,441 859,117 Variable Universal Life Accumulator 804,310 388,144 Variable Universal Life Accumulator II 2,681,381 412,320 Variable Universal Life Income 1,499,298 525,723 Variable Universal Life Income II 5,650  Total net assets $ 8,336,101 $ 17,810,368 Investments in shares of mutual funds, at cost $ 15,732,877 $ 25,867,839 Shares of mutual fund owned 1,708,217 1,756,447 Accumulation units outstanding: Benefit Variable Universal Life 34,334 24,073 Benefit Variable Universal Life II   Executive Variable Universal Life 75,052 242,711 Executive Variable Universal Life II   Flex Variable Life 5,609 2,077 PrinFlex Life ® 228,645 1,340,283 Survivorship Variable Universal Life 19,690 138,875 Variable Universal Life Accumulator 87,287 39,958 Variable Universal Life Accumulator II 290,990 42,446 Variable Universal Life Income 162,707 54,121 Variable Universal Life Income II 613  Accumulation unit value: Benefit Variable Universal Life $ 9.21 $ 9.71 Benefit Variable Universal Life II 9.21 9.71 Executive Variable Universal Life 9.21 9.71 Executive Variable Universal Life II 9.21 9.71 Flex Variable Life 8.77 6.82 PrinFlex Life ® 9.21 9.71 Survivorship Variable Universal Life 9.21 6.19 Variable Universal Life Accumulator 9.21 9.71 Variable Universal Life Accumulator II 9.21 9.71 Variable Universal Life Income 9.21 9.71 Variable Universal Life Income II 9.21  See accompanying notes. 16 0707-0846947 LifeTime LargeCap LargeCap LargeCap LargeCap Strategic LifeTime LifeTime Growth I S&P 500 Index Value Value III Income Division Division Division Division Division Division Division $ 56,770,606 $ 15,467,018 $ 41,589,751 $ 11,722,967 $ 620,150 $ 1,962,941 $ 6,962,969        $ 56,770,606 $ 15,467,018 $ 41,589,751 $ 11,722,967 $ 620,150 $ 1,962,941 $ 6,962,969 $ 487,588 $  $ 112,302 $ 823,432 $ 23,379 $ 238,744 $ 1,418,490        3,094,733  1,978,070 2,439,109 421,896 1,238,064 2,862,039        78,767 68,093 3,437,245 48,022    36,016,853 9,920,158 19,185,998 2,342,128    2,110,094 1,197,951 933,529 536,457    11,232,028 1,398,609 13,883,577 1,038,175  927  2,335,248 2,011,943 1,238,031 2,679,720 11,618 147,651 888,547 1,394,644 861,426 791,646 1,814,273 162,648 337,555 1,791,949 20,651 8,838 29,353 1,651 609  1,944 $ 56,770,606 $ 15,467,018 $ 41,589,751 $ 11,722,967 $ 620,150 $ 1,962,941 $ 6,962,969 $ 84,811,436 $ 20,810,171 $ 65,960,027 $ 19,075,030 $ 787,731 $ 2,717,365 $ 10,175,496 4,843,908 2,372,242 2,156,027 1,565,149 71,777 243,239 858,566 43,029  8,695 92,732 2,414 25,671 151,039        273,104  153,150 274,683 43,562 133,124 304,752        12,622 9,182 107,574 5,684    3,178,503 1,288,844 1,485,461 263,763    309,688 155,006 107,049 60,414    990,582 181,710 1,074,927 116,917  100  206,079 261,395 95,854 301,779 1,200 15,876 94,635 123,077 111,918 61,293 204,316 16,795 36,296 190,803 1,823 1,148 2,273 186 63  207 $ 11.33 $  $ 12.92 $ 8.88 $ 9.68 $ 9.30 $ 9.39 11.33 7.70 12.92 8.88 9.68 9.30 9.39 11.33  12.92 8.88 9.68 9.30 9.39 11.33 7.70 12.92 8.88 9.68 9.30 9.39 6.24 7.42 31.95 8.45 10.72 11.14 11.32 11.33 7.70 12.92 8.88 9.68 9.30 9.39 6.81 7.73 8.72 8.88 9.68 9.30 9.39 11.33 7.70 12.92 8.88 9.68 9.30 9.39 11.33 7.70 12.92 8.88 9.68 9.30 9.39 11.33 7.70 12.92 8.88 9.68 9.30 9.39 11.33 7.70 12.92 8.88 9.68 9.30 9.39 0707-0846947 17 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 LifeTime LifeTime Division Division Assets Investments in shares of mutual funds, at market $ 6,522,919 $ 4,248,477 Liabilities   Net assets $ 6,522,919 $ 4,248,477 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 613,857 $ 363,774 Benefit Variable Universal Life II   Executive Variable Universal Life 2,128,307 607,559 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II 834,404 630,834 Variable Universal Life Income 2,907,477 2,641,231 Variable Universal Life Income II 38,874 5,079 Total net assets $ 6,522,919 $ 4,248,477 Investments in shares of mutual funds, at cost $ 10,063,098 $ 6,592,631 Shares of mutual fund owned 829,888 535,073 Accumulation units outstanding: Benefit Variable Universal Life 67,205 39,996 Benefit Variable Universal Life II   Executive Variable Universal Life 233,001 66,799 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II 91,347 69,358 Variable Universal Life Income 318,291 290,395 Variable Universal Life Income II 4,256 558 Accumulation unit value: Benefit Variable Universal Life $ 9.13 $ 9.10 Benefit Variable Universal Life II 9.13 9.10 Executive Variable Universal Life 9.13 9.10 Executive Variable Universal Life II 9.13 9.10 Flex Variable Life 11.43 11.51 PrinFlex Life ® 9.13 9.10 Survivorship Variable Universal Life 9.13 9.10 Variable Universal Life Accumulator 9.13 9.10 Variable Universal Life Accumulator II 9.13 9.10 Variable Universal Life Income 9.13 9.10 Variable Universal Life Income II 9.13 9.10 See accompanying notes. 18 0707-0846947 MFS VIT MFS VIT MFS VIT MFS VIT MidCap MFS VIT Research MFS VIT LifeTime Global Equity Growth Growth New Discovery International Total Return Service Class Service Class Service Class Service Class Service Class Service Class Division Division Division Division Division Division Division $ 3,372,952 $ 283,921 $ 867,125 $ 242,161 $ 1,149,331 $ 2,640 $         $ 3,372,952 $ 283,921 $ 867,125 $ 242,161 $ 1,149,331 $ 2,640 $  $ 389,326 $ 14,471 $ 158,861 $ 52,520 $ 222,421 $ 2,640 $         600,215 269,450 708,264 189,641 493,541                                      555,949    343,832   1,811,473    89,537   15,989       $ 3,372,952 $ 283,921 $ 867,125 $ 242,161 $ 1,149,331 $ 2,640 $  $ 5,437,566 $ 376,328 $ 1,151,762 $ 498,238 $ 2,052,965 $ 3,757 $  432,430 30,366 56,417 75,675 143,487 299  43,161 1,584 16,331 8,434 28,198 434         66,539 29,502 72,808 30,454 62,570                                      61,634    43,592   200,820    11,352   1,772       $ 9.02 $ 9.13 $ 9.73 $ 6.23 $ 7.89 $ 6.08 $  9.02 9.13 9.73  7.89 6.08 8.15 9.02 9.13 9.73 6.23 7.89 6.08  9.02 9.13 9.73  7.89 6.08 8.15 11.56       9.02       9.02       9.02       9.02    7.89   9.02    7.89   9.02    7.89   0707-0846947 19 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 MFS VIT MFS VIT Utilities Value Service Class Service Class Division Division Assets Investments in shares of mutual funds, at market $ 10,266 $ 6,050,427 Liabilities   Net assets $ 10,266 $ 6,050,427 Net assets Applicable to accumulation units: Benefit Variable Universal Life $  $ 674,812 Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  Total net assets $ 10,266 $ 6,050,427 Investments in shares of mutual funds, at cost $ 9,895 $ 8,114,449 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life  Benefit Variable Universal Life II   Executive Variable Universal Life  Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  Accumulation unit value: Benefit Variable Universal Life $  $ 11.01 Benefit Variable Universal Life II Executive Variable Universal Life  Executive Variable Universal Life II Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II  See accompanying notes. 20 0707-0846947 Neuberger Berman AMT MidCap MidCap MidCap MidCap Money Mortgage Guardian Blend Growth I Stock Value II Market Securities I Class Division Division Division Division Division Division Division $ 57,439,881 $ 11,337,074 $ 94 $ 13,902,991 $ 185,704,154 $ 3,019 $ 383,104        $ 57,439,881 $ 11,337,074 $ 94 $ 13,902,991 $ 185,704,154 $ 3,019 $ 383,104 $ 947,956 $ 193,992 $  $ 801,462 $ 11,276,716 $  $ 103,552        5,850,875 1,827,069  3,633,553 112,514,782  279,552        9,134,941 29,821  65,458 689,308   30,677,827 4,926,892  3,554,123 32,935,330   2,064,106 567,193  647,867 5,196,330   3,177,467 939,015  1,199,059 4,293,296   3,429,493 1,876,699  2,271,686 10,059,264 3,019  2,093,302 969,595  1,719,988 7,400,184   63,914 6,798 94 9,795 1,338,944   $ 57,439,881 $ 11,337,074 $ 94 $ 13,902,991 $ 185,704,154 $ 3,019 $ 383,104 $ 83,317,357 $ 18,564,460 $ 89 $ 25,207,066 $ 185,704,154 $ 3,022 $ 509,256 2,304,047 1,886,368 12 1,764,339 185,704,155 294 30,771 47,341 21,332  79,270 743,685  11,004        292,199 200,915  359,385 7,420,725  29,708        149,386 3,769  6,856 32,913   1,532,081 541,788  351,531 2,170,432   130,185 61,681  64,079 387,391   158,686 103,257  118,597 283,123   171,272 206,373  224,686 663,139 299  104,542 106,622  170,119 488,093   3,192 748 14 969 88,339   $ 20.02 $ 9.09 $  $ 10.11 $ 15.17 $ 10.11 $ 9.41 20.02 9.09 6.86 10.11 15.17 10.11 9.41 20.02 9.09  10.11 15.17 10.11 9.41 20.02 9.09 6.86 10.11 15.17 10.11 9.41 61.15 7.91  9.55 20.94 10.10  20.02 9.09  10.11 15.17 10.11  15.86 9.20  10.11 13.41 10.11  20.02 9.09  10.11 15.17 10.11  20.02 9.09  10.11 15.17 10.11  20.02 9.09  10.11 15.17 10.11  20.02 9.09 6.86 10.11 15.17 10.11  0707-0846947 21 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Neuberger Neuberger Berman AMT Berman AMT Partners Small Cap Growth I Class S Class Divison Divison Assets Investments in shares of mutual funds, at market $ 1,904,930 $ 141,943 Liabilities   Net assets $ 1,904,930 $ 141,943 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 117,560 $ 18,462 Benefit Variable Universal Life II   Executive Variable Universal Life 1,785,465 123,481 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II 1,905  Total net assets $ 1,904,930 $ 141,943 Investments in shares of mutual funds, at cost $ 4,077,475 $ 187,340 Shares of mutual fund owned 267,923 16,999 Accumulation units outstanding: Benefit Variable Universal Life 19,774 2,903 Benefit Variable Universal Life II   Executive Variable Universal Life 300,323 19,420 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II 320  Accumulation unit value: Benefit Variable Universal Life $ 5.95 $ 6.36 Benefit Variable Universal Life II 5.95 6.36 Executive Variable Universal Life 5.95 6.36 Executive Variable Universal Life II 5.95 6.36 Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II 5.95  See accompanying notes. 22 0707-0846947 Pioneer Oppenheimer Small Cap Putnam VT Putnam VT Main Street Value Growth & International Putnam VT SAM Small Cap VCT Income Equity Voyager Real Estate Balanced Service Shares Class II Class IB Class IB Class IB Securities Portfolio Division Division Division Division Division Division Division $ 711 $  $ 163,351 $ 1,777,399 $ 14,849,664 $ 25,965,784 $ 2,917,201        $ 711 $  $ 163,351 $ 1,777,399 $ 14,849,664 $ 25,965,784 $ 2,917,201 $  $  $ 148,053 $ 775,573 $ 14,704 $ 2,207,895 $ 8,538      2,324    15,298 1,001,826 329,139 9,113,096 1,168,086            9,146 45,023      13,014,053 6,712,482 35,217     671,835 1,819,232      810,787 1,948,903 46,431      2,351,936 245,606      1,752,053 1,215,683 711     12,840 197,640 $ 711 $  $ 163,351 $ 1,777,399 $ 14,849,664 $ 25,965,784 $ 2,917,201 $ 670 $  $ 250,851 $ 3,088,165 $ 25,332,686 $ 47,457,447 $ 3,608,137 67  14,242 199,932 743,226 2,967,518 244,117   18,419 74,554 1,857 98,539 1,112      104    1,903 96,304 41,565 406,720 152,141            1,600 2,461      1,643,483 299,580 4,587     102,044 75,437      102,389 86,980 6,048      104,968 31,990      78,195 158,340 102     573 25,742 $ 6.99 $  $ 8.04 $ 10.40 $ 7.92 $ 22.41 $ 7.68 6.99 6.90    22.41 7.68 6.99  8.04 10.40 7.92 22.41 7.68 6.99 6.90    22.41 7.68     5.72 18.30 11.12     7.92 22.41 7.68     6.58 24.12 7.68     7.92 22.41 7.68      22.41 7.68      22.41 7.68 6.99     22.41 7.68 0707-0846947 23 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 SAM SAM Conservative Conservative Balanced Growth Portfolio Portfolio Division Division Assets Investments in shares of mutual funds, at market $ 1,400,341 $ 6,027,117 Liabilities   Net assets $ 1,400,341 $ 6,027,117 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 14,055 $ 67,822 Benefit Variable Universal Life II 133  Executive Variable Universal Life 763,805 594,041 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®  138,011 Survivorship Variable Universal Life   Variable Universal Life Accumulator 1,648  Variable Universal Life Accumulator II 293,474 396,350 Variable Universal Life Income 304,268 3,103,893 Variable Universal Life Income II 22,958 1,727,000 Total net assets $ 1,400,341 $ 6,027,117 Investments in shares of mutual funds, at cost $ 1,693,859 $ 7,890,889 Shares of mutual fund owned 147,560 488,421 Accumulation units outstanding: Benefit Variable Universal Life 1,677 9,749 Benefit Variable Universal Life II 16  Executive Variable Universal Life 91,149 85,387 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®  19,838 Survivorship Variable Universal Life   Variable Universal Life Accumulator 197  Variable Universal Life Accumulator II 35,022 56,971 Variable Universal Life Income 36,310 446,151 Variable Universal Life Income II 2,740 248,238 Accumulation unit value: Benefit Variable Universal Life $ 8.38 $ 6.96 Benefit Variable Universal Life II 8.38 6.96 Executive Variable Universal Life 8.38 6.96 Executive Variable Universal Life II 8.38 6.96 Flex Variable Life 10.86 11.37 PrinFlex Life ® 8.38 6.96 Survivorship Variable Universal Life 8.38 6.96 Variable Universal Life Accumulator 8.38 6.96 Variable Universal Life Accumulator II 8.38 6.96 Variable Universal Life Income 8.38 6.96 Variable Universal Life Income II 8.38 6.96 See accompanying notes. 24 0707-0846947 SAM SAM Flexible Strategic Income Growth Short Term Short-Term SmallCap SmallCap SmallCap Portfolio Portfolio Bond Income Blend Growth II Value I Division Division Division Division Division Division Division $ 900,163 $ 4,863,036 $ 3,643,341 $ 17,011 $ 16,092,931 $ 13,739,115 $ 22,658,822        $ 900,163 $ 4,863,036 $ 3,643,341 $ 17,011 $ 16,092,931 $ 13,739,115 $ 22,658,822 $ 1,213 $ 288,610 $ 220,222 $  $ 205,429 $ 405,550 $ 1,417,972                         $ 900,163 $ 4,863,036 $ 3,643,341 $ 17,011 $ 16,092,931 $ 13,739,115 $ 22,658,822 $ 996,092 $ 7,162,390 $ 4,180,016 $ 17,044 $ 25,195,551 $ 21,062,491 $ 35,430,939                       88    $ 8.89 $ 6.51 $ 9.84 $ 10.00 $ 9.61 $ 7.41 $ 17.87    0707-0846947 25 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Summit Summit EAFE Russell 2000 International Small Cap Index Index Division Division Assets Investments in shares of mutual funds, at market $  $ 765,500 Liabilities   Net assets $  $ 765,500 Net assets Applicable to accumulation units: Benefit Variable Universal Life $  $ 129,589 Benefit Variable Universal Life II   Executive Variable Universal Life  533,098 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  17,375 Variable Universal Life Income  76,803 Variable Universal Life Income II  8,635 Total net assets $  $ 765,500 Investments in shares of mutual funds, at cost $  $ 1,079,314 Shares of mutual fund owned  18,887 Accumulation units outstanding: Benefit Variable Universal Life  17,122 Benefit Variable Universal Life II   Executive Variable Universal Life  70,434 Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  2,296 Variable Universal Life Income  10,147 Variable Universal Life Income II  1,141 Accumulation unit value: Benefit Variable Universal Life $  $ 7.57 Benefit Variable Universal Life II 6.53 7.57 Executive Variable Universal Life  7.57 Executive Variable Universal Life II 6.53 7.57 Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II  7.57 Variable Universal Life Income  7.57 Variable Universal Life Income II  7.57 See accompanying notes. 26 0707-0846947 Summit Templeton Templeton Templeton Van Eck S&P T. Rowe Price Developing Markets Foreign Global Income Worldwide Vanguard MidCap Equity Securities Securities Securities Hard Assets VIF 400 Index Income II Class 2 Class 2 Class 2 Initial Class Balanced Division Division Division Division Division Division Division $ 81,965 $ 674,723 $1,358,586 $278,958 $ 134,827 $ 226,021 $ 22,453,884        $ 81,965 $ 674,723 $1,358,586 278,958 $ 134,827 $ 226,021 $ 22,453,884 $  $ 47,249 $174,194 $5,264 $  $ 14,482 $ 6,210,816         627,474 1,184,392 273,694 134,827 211,539 16,243,068                                    9,009       71,072       1,884       $ 81,965 $ 674,723 $1,358,586 $278,958 $ 134,827 $ 226,021 $ 22,453,884 $ 107,081 $ 872,065 $2,637,614 $393,833 $ 134,338 $ 322,521 $ 28,152,894 2,016 47,150 224,932 25,926 7,885 12,054 1,512,046  6,038 20,955 819  2,565 493,657         80,192 142,479 42,563 13,530 37,468 1,291,045                                    1,413       11,147       295       $  $ 7.82 $8.31 $6.43 $ 9.97 $ 5.65 $ 12.58   8.31 6.43 9.97 5.65   7.82 8.31 6.43 9.97 5.65 12.58   8.31 6.43 9.97 5.65                              6.38       6.38       6.38       0707-0846947 27 Principal Life Insurance Company Variable Life Separate Account Statements of Assets and Liabilities (continued) December 31, 2008 Vanguard Vanguard VIF VIF Equity Mid-Cap Index Index Division Division Assets Investments in shares of mutual funds, at market $ 29,861,380 $ 7,586,688 Liabilities   Net assets $ 29,861,380 $ 7,586,688 Net assets Applicable to accumulation units: Benefit Variable Universal Life $ 3,062,668 $ 1,820,029 Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Total net assets $ 29,861,380 $ 7,586,688 Investments in shares of mutual funds, at cost $ 42,843,453 $ 13,389,237 Shares of mutual fund owned Accumulation units outstanding: Benefit Variable Universal Life Benefit Variable Universal Life II   Executive Variable Universal Life Executive Variable Universal Life II   Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   Accumulation unit value: Benefit Variable Universal Life $ 9.22 $ 10.23 Benefit Variable Universal Life II  Executive Variable Universal Life Executive Variable Universal Life II  Flex Variable Life   PrinFlex Life ®   Survivorship Variable Universal Life   Variable Universal Life Accumulator   Variable Universal Life Accumulator II   Variable Universal Life Income   Variable Universal Life Income II   See accompanying notes. 28 0707-0846947 Wells Fargo Wells Fargo Wells Fargo Advantage VT Advantage VT Advantage VT Large Asset Equity Company Allocation Income Growth Division Division Division $ 1,031,839 $ 466,243 $ 647,435    $ 1,031,839 $ 466,243 $ 647,435 $ 6,692 $ 1,200 $ 8,320    244,541  356,710    5,926 349  228,541 111,159 80,368 49,093 85,169 16,503 162,280 28,009 16,057 110,845 65,848 121,389 223,921 174,509 48,088    $ 1,031,839 $ 466,243 $ 647,435 $ 1,447,414 $ 738,003 $ 945,154 110,831 47,191 103,095 625 132 1,161    22,852  49,770    582 41  21,362 12,268 11,213 4,589 9,400 2,303 15,172 3,091 2,240 10,361 7,267 16,937 20,931 19,260 6,709    $ 10.70 $ 9.06 $ 7.17    10.70 9.06 7.17    10.18 8.62 6.82 10.70 9.06 7.17 10.70 9.06 7.17 10.70 9.06 7.17 10.70 9.06 7.17 10.70 9.06 7.17    0707-0846947 29 Principal Life Insurance Company Variable Life Separate Account Statements of Operations Year Ended December 31, 2008 AIM V.I. AIM V.I. Capital Capital Appreciation Appreciation Series I Series II Division Division Investment income (loss) Income: Dividends $  $  Expenses: Mortality and expense risks   Net investment income (loss)   Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (222,268) (11,952) Capital gains distributions   Total realized gains (losses) on investments (222,268) (11,952) Change in net unrealized appreciation or depreciation of investments (1,074,730) (243,483) Net increase (decrease) in net assets resulting from operations $ (1,296,998) $ (255,435) See accompanying notes. 30 0707-0846947 AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. AIM V.I. Global International Mid Cap Small Cap Core Equity Core Equity Dynamics Health Care Growth Core Equity Equity Series I Series II Series I Series I Series I Series II Series I Division Division Division Division Division Division Division $ 172,109 $ 87,070 $  $  $ 33,546 $ 785 $  525  24 214   26 171,584 87,070 (24) (214) 33,546 785 (26) (361,592) (58,943) (177,177) (85,314) (275,730) (203) (217,246)    1,365,771 81,118 6,947 14,550 (361,592) (58,943) (177,177) 1,280,457 (194,612) 6,744 (202,696) (2,545,748) (1,524,052) (760,542) (3,359,340) (3,093,176) (22,559) (1,022,258) $ (2,735,756) $ (1,495,925) $ (937,743) $ (2,079,097) $ (3,254,242) $ (15,030) $ (1,224,980) 0707-0846947 31 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 AIM V.I. AllianceBernstein Technology Global Series I Technology Division Division (1) Investment income (loss) Income: Dividends $  $  Expenses: Mortality and expense risks 214  Net investment income (loss) (214)  Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (139,359) 1 Capital gains distributions   Total realized gains (losses) on investments (139,359) 1 Change in net unrealized appreciation or depreciation of investments (1,468,349)  Net increase (decrease) in net assets resulting from operations $ (1,607,922) $ 1 (1) Commenced operations November 24, 2008. (2) Commenced operations May 19, 2008. (3) Commenced operations July 21, 2008. See accompanying notes. 32 0707-0846947 American American AllianceBernstein AllianceBernstein AllianceBernstein AllianceBernstein Century VP American Century VP II International International Small Cap Small/Mid Cap Income & Century VP I Income & Growth Value Growth Value Growth Ultra Growth Division (1) Division (2) Division (3) Division (3) Division Division Division $  $  $  $  $ 66,405 $  $ 21,764     130 100      66,275 (100) 21,764 1 (359) (6) (2) (94,218) (275,426) (66,015)     397,821 348,037 150,464 1 (359) (6) (2) 303,603 72,611 84,449  (73,741) (36) (1) (1,750,616) (1,228,766) (673,640) $ 1 $ (74,100) $ (42) $ (3) $ (1,380,738) $ (1,156,255) $ (567,427) 0707-0846947 33 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 American American Century VP II Century VP II International MidCap Value Division Division Investment income (loss) Income: Dividends $ 4,196 $ 245 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ (351,071) $ (107,873) Represented the operations of Bond Division until May 19, 2008 name change. Commenced operations July 21, 2008. See accompanying notes. 34 0707-0846947 Calvert Variable American American American Bond & Series Income Century VP II Century VP II Century VP II Asset Mortgage Port. Initial Ultra Value Vista Allocation Balanced Securities Shares Division Division Division Division Division Division (1) Division (2) $  $ 225,646 $  $ 504,342 $ 574,941 $ 2,900,556 $ 184  72  839 18,854 16,030   225,574  503,503 556,087 2,884,526 184 (48,507) (1,097,215) (15,046) (315,716) (206,674) (2,331,520) (2) 296,249 1,280,126 3,224 1,373,965 674,849   247,742 182,911 (11,822) 1,058,249 468,175 (2,331,520) (2) (1,327,431) (3,209,923) (139,356) (6,154,146) (6,667,710) (9,066,413) (142) $ (1,079,689) $ (2,801,438) $ (151,178) $ (4,592,394) $ (5,643,448) $ (8,513,407) $ 40 0707-0846947 35 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Dreyfus IP Diversified Core Value International Service Shares Division Division Investment income (loss) Income: Dividends $ 1,671,158 $ 12,107 Expenses: Mortality and expense risks 1,019  Net investment income (loss) 1,670,139 12,107 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (2,421,536) (74,131) Capital gains distributions 22,050,008 71,804 Total realized gains (losses) on investments 19,628,472 (2,327) Change in net unrealized appreciation or depreciation of investments (76,599,967) (280,171) Net increase (decrease) in net assets resulting from operations $ (55,301,356) $ (270,391) (1) Commenced operations May 19, 2008. (2) Represented the operations of Equity Income I Division until May 19, 2008 name change. See accompanying notes. 36 0707-0846947 Dreyfus Socially Dreyfus VIF Responsible Dreyfus VIF Developing Dreyfus VIF DWS Dreman Fidelity VIP Growth Appreciation Leaders Quality Bond Small Mid Cap Equity Equity-Income Service Shares Service Shares Service Shares Service Shares Value Class B Income Initial Class Division Division Division Division Division (1) Division (2) Division $ 215 $ 19,389 $ 15,765 $ 42,673 $  $ 174,552 $ 683,721      303 1,079 215 19,389 15,765 42,673  174,249 682,642 (2,609) 5,021 (525,199) (3,775) (3,318) (314,043) (3,118,902)  84,117 152,882   521,779 32,869 (2,609) 89,138 (372,317) (3,775) (3,318) 207,736 (3,086,033) (19,728) (521,751) (964,347) (77,417) (93,190) (3,205,648) (13,114,696) $ (22,122) $ (413,224) $ (1,320,899) $ (38,519) $ (96,508) $ (2,823,663) $ (15,518,087) 0707-0846947 37 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Fidelity VIP Fidelity VIP Equity-Income Growth Service Service Class 2 Class 2 Division Division Investment income (loss) Income: Dividends $ 407,980 $ 60,002 Expenses: Mortality and expense risks  138 Net investment income (loss) 407,980 59,864 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (1,765,981) (143,352) Capital gains distributions 15,370  Total realized gains (losses) on investments (1,750,611) (143,352) Change in net unrealized appreciation or depreciation of investments (7,071,859) (5,766,369) Net increase (decrease) in net assets resulting from operations $ (8,414,490) $ (5,849,857) See accompanying notes. 38 0707-0846947 Fidelity VIP Fidelity VIP II Fidelity VIP II Fidelity VIP III Franklin Fidelity VIP High Income Asset Manager Fidelity VIP II Contrafund Mid Cap Income High Income Service Service Contrafund Service Service Securities Initial Class Class 2 Class 2 Initial Class Class 2 Class 2 Class 2 Division Division Division Division Division Division Division $ 409,289 $ 651,618 $ 68,875 $ 699,655 $ 360,263 $ 54,739 $ 456,007 133   2,757    409,156 651,618 68,875 696,898 360,263 54,739 456,007 (639,048) (265,246) (120,722) (3,434,083) (2,615,345) (1,244,944) (300,900)   219,741 2,222,105 988,387 3,609,204 190,940 (639,048) (265,246) 99,019 (1,211,978) (1,626,958) 2,364,260 (109,960) (1,039,584) (2,178,605) (1,008,412) (37,870,835) (19,495,922) (13,124,767) (3,263,283) $ (1,269,476) $ (1,792,233) $ (840,518) $ (38,385,915) $ (20,762,617) $ (10,705,768) $ (2,917,236) 0707-0846947 39 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Franklin Mutual Franklin Discovery Mutual Securities Shares Class 2 Class 2 Division Division Investment income (loss) Income: Dividends $ 198,904 $ 202,747 Expenses: Mortality and expense risks   Net investment income (loss) 198,904 202,747 Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (215,089) (311,673) Capital gains distributions 372,637 288,375 Total realized gains (losses) on investments 157,548 (23,298) Change in net unrealized appreciation or depreciation of investments (3,100,317) (3,036,536) Net increase (decrease) in net assets resulting from operations $ (2,743,865) $ (2,857,087) (1) Commenced operations May 19, 2008. See accompanying notes. 40 0707-0846947 Franklin Franklin Goldman Sachs Rising Small Cap Franklin Structured Government Dividends Value Strategic Income Small Cap & High International Securities Securities Securities Equity Service Quality Emerging International Class 2 Class 2 Class 2 Class I Bond Markets SmallCap Division Division Division (1) Division Division Division Division $ 34,271 $ 59,043 $  $ 3,142 $ 1,742,620 $ 258,941 $ 1,019,756     1,894 2,528 864 34,271 59,043  3,142 1,740,726 256,413 1,018,892 (113,931) (223,688) (232) (79,413) (481,899) (1,065,990) (4,137,599) 14,793 408,923  793  8,019,537 10,084,256 (99,138) 185,235 (232) (78,620) (481,899) 6,953,547 5,946,657 (563,986) (2,201,737) (19,637) (92,920) (1,940,789) (24,124,075) (38,750,243) $ (628,853) $ (1,957,459) $ (19,869) $ (168,398) $ (681,962) $ (16,914,115) $ (31,784,694) 0707-0846947 41 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Janus Janus Aspen Aspen Balanced Flexible Bond Service Shares Service Shares Division Division Investment income (loss) Income: Dividends $ 31,130 $ 276,998 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ (262,859) $ 331,387 (1) Commenced operations July 21, 2008. See accompanying notes. 42 0707-0846947 Janus Janus Janus Janus JP Morgan Janus Aspen Aspen Aspen Aspen JP Morgan Small Aspen Fundamental International Mid Cap Worldwide Bond Company Forty Equity Growth Growth Growth Portfolio Portfolio Service Shares Service Shares Service Shares Service Shares Service Shares Series Trust II Series Trust II Division (1) Division Division Division Division Division Division $  $ 115,107 $ 118,976 $ 4,852 $ 8,055 $ 239,172 $ 4,906    122     115,107 118,976 4,730 8,055 239,172 4,906 (1) (123,068) (269,886) (748,956) (11,638) (216,267) (227,758)  587,240 637,722 409,296   276,030 (1) 464,172 367,836 (339,660) (11,638) (216,267) 48,272 (4) (1,712,825) (3,249,037) (3,457,161) (415,509) (492,691) (977,162) $ (5) $ (1,133,546) $ (2,762,225) $ (3,792,091) $ (419,092) $ (469,786) $ (923,984) 0707-0846947 43 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 LargeCap LargeCap Blend II Growth Division (1) Division (2) Investment income (loss) Income: Dividends $ 157,612 $ 131,917 Expenses: Mortality and expense risks Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ (4,825,924) $ (13,544,931) Represented the operations of LargeCap Blend Division until May 19, 2008 name change. Represented the operations of Growth Division until May 19, 2008 name change. Represented the operations of Equity Growth Division until May 19, 2008 name change. Represented the operations of LargeCap Stock Index Division until May 19, 2008 name change. Represented the operations of Capital Value Division until May 19, 2008 name change. Represented the operations of LargeCap Value Division until May 19, 2008 name change. See accompanying notes. 44 0707-0846947 LifeTime LargeCap LargeCap LargeCap LargeCap Strategic LifeTime LifeTime Growth I S&P 500 Index Value Value III Income Division (3) Division (4) Division (5) Division (6) Division Division Division $ 137,953 $ 823,771 $ 1,280,371 $ 398,090 $ 20,410 $ 78,561 $ 289,531 786 2,162 35,495 522    137,167 821,609 1,244,876 397,568 20,410 78,561 289,531 (1,063,581) (492,634) (1,376,113) (1,437,459) (16,516) (150,309) (332,932)  855,836 7,562,784 767,277 16,302 127,130 564,605 (1,063,581) 363,202 6,186,671 (670,182) (214) (23,179) 231,673 (38,466,530) (13,124,890) (30,516,771) (8,230,412) (169,589) (787,847) (3,468,165) $ (39,392,944) $ (11,940,079) $ (23,085,224) $ (8,503,026) $ (149,393) $ (732,465) $ (2,946,961) 0707-0846947 45 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 LifeTime LifeTime Division Division Investment income (loss) Income: Dividends $ 292,932 $ 197,365 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ (3,285,055) $ (2,248,873) Represented the operations of MFS VIT Emerging Growth Service Class Division until May 19, 2008 name change. Commenced operations November 24, 2008. See accompanying notes. 46 0707-0846947 MFS VIT MFS VIT MFS VIT MFS VIT MidCap MFS VIT Research MFS VIT LifeTime Global Equity Growth Growth New Discovery International Total Return Service Class Service Class Service Class Service Class Service Class Service Class Division Division Division (1) Division Division Division Division (2) $ 156,867 $ 1,778 $  $  $  $ 12 $         156,867 1,778    12  (168,616) (15,042) (18,825) (52,396) (139,559) (37)  370,299 18,388  63,575 322,009 103  201,683 3,346 (18,825) 11,179 182,450 66  (2,247,624) (95,307) (391,961) (294,179) (896,293) (1,199)  $ (1,889,074) $ (90,183) $ (410,786) $ (283,000) $ (713,843) $ (1,121) $  0707-0846947 47 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 MFS VIT MFS VIT Utilities Value Service Class Service Class Division (1) Division Investment income (loss) Income: Dividends $  $ 38,353 Expenses: Mortality and expense risks   Net investment income (loss)  Realized gains (losses) on investments Realized gains (losses) on sale of fund shares  Capital gains distributions  Total realized gains (losses) on investments  Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ 371 $ (2,153,696) Commenced operations July 21, 2008. Represented the operations of MidCap Division until May 19, 2008 name change. Represented the operations of MidCap Growth Division until May 19, 2008 name change. Represented the operations of MidCap Value Division until May 19, 2008 name change. Commenced operations November 24, 2008. See accompanying notes. 48 0707-0846947 Neuberger Berman AMT MidCap MidCap MidCap MidCap Money Mortgage Guardian Blend Growth I Stock Value II Market Securities I Class Division (2) Division (3) Division (1) Division (4) Division Division (5) Division $ 490,386 $ 14,006 $  $ 185,671 $ 3,324,526 $  $ 2,030 96,806 324  719 3,601   393,580 13,682  184,952 3,320,925  2,030 (2,114,318) (1,006,465) 3 (2,222,160) 4  (16,234) 9,029,303 2,405,729  1,781,472   13,915 6,914,985 1,399,264 3 (440,688) 4  (2,319) (37,525,546) (9,468,004) 5 (10,902,591)  (3) (176,311) $(30,216,981) $ (8,055,058) $ 8 $ (11,158,327) $ 3,320,929 $ (3) $ (176,600) 0707-0846947 49 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Neuberger Neuberger Berman AMT Berman AMT Partners Small Cap Growth I Class S Class Divison Divison (1) Investment income (loss) Income: Dividends $ 16,022 $  Expenses: Mortality and expense risks   Net investment income (loss) 16,022  Realized gains (losses) on investments Realized gains (losses) on sale of fund shares (176,234) (5,949) Capital gains distributions 505,538 3,590 Total realized gains (losses) on investments 329,304 (2,359) Change in net unrealized appreciation or depreciation of investments (2,100,253) (41,364) Net increase (decrease) in net assets resulting from operations $ (1,754,927) $ (43,723) (1) Represented the operations of Neuberger Berman AMT Fasciano S Class Division until November 24, 2008 name change. (2) Commenced operations May 19, 2008. (3) Commenced operations November 24, 2008. See accompanying notes. 50 0707-0846947 Pioneer Oppenheimer Small Cap Putnam VT Putnam VT Main Street Value Growth & International Putnam VT SAM Small Cap VCT Income Equity Voyager Real Estate Balanced Service Shares Class II Class IB Class IB Class IB Securities Portfolio Division (2) Division (3) Division Division Division Division Division $  $  $ 4,339 $ 52,637 $  $ 841,236 $ 58,774     89 511    4,339 52,637 (89) 840,725 58,774 (3)  (79,801) (201,708) (818,969) (4,848,155) (128,494)   37,307 404,420  12,255,050 182,604 (3)  (42,494) 202,712 (818,969) 7,406,895 54,110 41 1 (51,559) (1,723,301) (8,368,581) (21,030,035) (698,354) $ 38 $ 1 $ (89,714) $ (1,467,952) $ (9,187,639) $ (12,782,415) $ (585,470) 0707-0846947 51 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 SAM SAM Conservative Conservative Balanced Growth Portfolio Portfolio Division Division Investment income (loss) Income: Dividends $ 33,551 $ 112,621 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ (219,622) $ (1,498,771) Commenced operations November 24, 2008. Represented the operations of SmallCap Division until May 19, 2008 name change. Represented the operations of SmallCap Growth Division until May 19, 2008 name change. Represented the operations of SmallCap Value Division until May 19, 2008 name change. See accompanying notes. 52 0707-0846947 SAM SAM Flexible Strategic Income Growth Short Term Short-Term SmallCap SmallCap SmallCap Portfolio Portfolio Bond Income Blend Growth II Value I Division Division Division Division (1) Division (2) Division (3) Division (4) $ 19,439 $ 127,308 $ 183,986 $  $ 99,869 $  $ 293,741   948  814 341 1,648 19,439 127,308 183,038  99,055 (341) 292,093 (8,422) (94,831) (116,649)  (736,490) (693,425) (2,566,755) 25,888 553,714   2,722,810  3,544,729 17,466 458,883 (116,649)  1,986,320 (693,425) 977,974 (96,561) (2,293,513) (558,716) (33) (11,850,554) (8,771,217) (12,345,715) $ (59,656) $ (1,707,322) $ (492,327) $ (33) $ (9,765,179) $ (9,464,983) $ (11,075,648) 0707-0846947 53 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Summit Summit EAFE Russell 2000 International Small Cap Index Index Division (1) Division Investment income (loss) Income: Dividends $  $ 9,964 Expenses: Mortality and expense risks   Net investment income (loss)  Realized gains (losses) on investments Realized gains (losses) on sale of fund shares 1 Capital gains distributions  Total realized gains (losses) on investments 1 Change in net unrealized appreciation or depreciation of investments  Net increase (decrease) in net assets resulting from operations $ 1 $ (321,906) Commenced operations November 24, 2008. Commenced operations May 19, 2008. See accompanying notes. 54 0707-0846947 Summit Templeton Templeton Templeton Van Eck S&P T. Rowe Price Developing Foreign Global Income Worldwide MidCap Equity Markets Securities Securities Hard Assets 400 Index Income II Securities Class 2 Class 2 Class 2 Initial Class Division Division Division Division Division (2) Division (2) $ 609 $ 11,138 $ 48,733 $ 3,640 $ 3,742 $        609 11,138 48,733 3,640 3,742  (25,222) (24,430) (159,926) (9,042) (171) (7,386) 1,212 995 365,289 14,896   (24,010) (23,435) 205,363 5,854 (171) (7,386) (25,116) (197,804) (1,559,851) (115,010) 489 (96,500) $ (48,517) $ (210,101) $ (1,305,755) $ (105,516) $ 4,060 $ (103,886) 0707-0846947 55 Principal Life Insurance Company Variable Life Separate Account Statements of Operations (continued) Year Ended December 31, 2008 Vanguard Vanguard VIF VIF Equity Balanced Index Division Division Investment income (loss) Income: Dividends $ 706,967 $ 476,341 Expenses: Mortality and expense risks   Net investment income (loss) Realized gains (losses) on investments Realized gains (losses) on sale of fund shares Capital gains distributions Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations $ (5,802,240) $ (13,671,901) See accompanying notes. 56 0707-0846947 Wells Fargo Vanguard Wells Fargo Wells Fargo Advantage VT VIF Advantage VT Advantage VT Large Mid-Cap Asset Equity Company Index Allocation Income Growth Division Division Division Division $ 146,608 $ 36,711 $ 11,098 $ 2,316  53 2  146,608 36,658 11,096 2,316 (767,249) (140,151) (46,894) (10,381) 1,290,150 130,548 89,294  522,901 (9,603) 42,400 (10,381) (5,962,976) (544,510) (304,853) (386,325) $ (5,293,467) $ (517,455) $ (251,357) $ (394,390) 0707-0846947 57 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets Years Ended December 31, 2008 and 2007 AIM V.I. Capital Appreciation Series I Division 2008 Increase (decrease) in net assets Operations: Net investment income (loss) $  $  Total realized gains (losses) on investments 69,802 Change in net unrealized appreciation or depreciation of investments 253,026 Net increase (decrease) in net assets resulting from operations 322,828 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 1,259,191 Contract terminations and surrenders (358,869) Death benefit payments (486) Policy loan transfers (17,602) Transfers to other contracts (1,020,706) Cost of insurance and administration charges (108,028) Mortality and expenses charges (18,072) Surrender charges (9,650) Increase (decrease) in net assets from policy related transactions (274,222) Total increase (decrease) 48,606 Net assets at beginning of period 2,928,608 Net assets at end of period $ 1,963,817 $ 2,977,214 See accompanying notes. 58 0707-0846947 AIM V.I. Capital AIM V.I. AIM V.I. Appreciation Core Equity Core Equity Series II Series I Series II Division Division Division $  $  $ 171,584 $ 96,414 $ 87,070 $ 41,314 4,892 191,297 47,199 46,503 285,657 173,012 51,395 573,368 261,525 215,852 3,467,409 1,993,616 (53,953) (545,771) (168,685)  (1,894) (17,567) (1,860) 370 (41,848) (39,117) (36,391) (1,444,398) (400,912) (55,905) (381,217) (344,096) (4,659) (63,023) (24,450) (8,266) (39,815) (30,987) 55,154 933,770 983,509 106,549 1,507,138 1,245,034 420,937 7,253,403 3,165,204 $ 372,746 $ 527,486 $ 6,015,175 $ 8,760,541 $ 3,507,887 $ 4,410,238 0707-0846947 59 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 AIM V.I. Dynamics Series I Division Increase (decrease) in net assets Operations: Net investment income (loss) $ (24) $ (6) Total realized gains (losses) on investments 104,786 Change in net unrealized appreciation or depreciation of investments 29,683 Net increase (decrease) in net assets resulting from operations 134,463 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 2,332,731 Contract terminations and surrenders (153,514) Death benefit payments   Policy loan transfers (7,868) Transfers to other contracts (1,291,322) Cost of insurance and administration charges (44,977) Mortality and expenses charges (7,490) Surrender charges (5,222) Increase (decrease) in net assets from policy related transactions 822,338 Total increase (decrease) 956,801 Net assets at beginning of period 1,161,137 Net assets at end of period $ 1,053,150 $ 2,117,938 See accompanying notes. 60 0707-0846947 AIM V.I. AIM V.I. AIM V.I. Global International Mid Cap Health Care Growth Core Equity Series I Series I Series II Division Division Division $ (214) $ (151) $ 33,546 $ 31,402 $ 785 $ 12 211,999 279,667 391 506,492 409,559 210 718,340 720,628 613 2,443,796 6,871,431 26,648 (507,753) (235,602)   (207)     (40,650) (122,015)   (1,240,067) (3,919,278)  (297,323) (107,457) (768) (42,970) (18,190) (126) (33,683) 8,321   281,143 2,477,210 25,754 999,483 3,197,838 26,367 5,911,408 4,652,658  $ 5,289,393 $ 6,910,891 $ 4,483,477 $ 7,850,496 $ 134,236 $ 26,367 0707-0846947 61 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 AIM V.I. Small Cap Equity Series I Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ (26) $ 1,337 Total realized gains (losses) on investments 118,124 Change in net unrealized appreciation or depreciation of investments (106,113) Net increase (decrease) in net assets resulting from operations 13,348 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 4,499,829 Contract terminations and surrenders (99,754) Death benefit payments   Policy loan transfers (15,939) Transfers to other contracts (1,088,602) Cost of insurance and administration charges (68,050) Mortality and expenses charges (11,280) Surrender charges (2,867) Increase (decrease) in net assets from policy related transactions 3,213,337 Total increase (decrease) 3,226,685 Net assets at beginning of period  Net assets at end of period $ 3,374,408 $ 3,226,685 (1) Commenced operations April 30, 2007. (2) Commenced operations November 24, 2008. (3) Commenced operations May 19, 2008. See accompanying notes. 62 0707-0846947 AIM V.I. AllianceBernstein AllianceBernstein AllianceBernstein Technology Global International International Series I Technology Growth Value Division Division (2) Division (2) Division (3) $ (214) $ (237) $  $  $  169,432 1 1 64,277   233,472 1 1 2,320,927 (211,817)        (14,796)    (1,169,272)   (117,095)   (18,794)   (7,384)    781,769 1,015,241   2,782,929    $ 1,992,506 $ 3,798,170 $  $  $ 70,647 0707-0846947 63 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 AllianceBernstein AllianceBernstein Small Cap Small/Mid Cap Growth Value Division (1) Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $  $  Total realized gains (losses) on investments Change in net unrealized appreciation or depreciation of investments Net increase (decrease) in net assets resulting from operations Policy related transactions: Net premium payments, less sales charges and applicable premium taxes Contract terminations and surrenders   Death benefit payments   Policy loan transfers   Transfers to other contracts Cost of insurance and administration charges Mortality and expenses charges Surrender charges   Increase (decrease) in net assets from policy related transactions 94 Total increase (decrease) 91 Net assets at beginning of period   Net assets at end of period $ 435 $ 91 (1) Commenced operations July 21, 2008. See accompanying notes. 64 0707-0846947 American American Century VP American Century VP II Income & Century VP I Income & Growth Ultra Growth Division Division Division $ 66,275 $ 77,827 $ (100) $ (108) $ 21,764 $ 33,536      $ 2,465,763 $ 4,155,398 $ 1,277,561 $ 2,699,711 $ 1,276,512 $ 1,879,755 0707-0846947 65 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 American Century VP II In0ternational Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 4,196 $ 5,290 Total realized gains (losses) on investments 146,440 Change in net unrealized appreciation or depreciation of investments 17,861 Net increase (decrease) in net assets resulting from operations 169,591 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 177,665 Contract terminations and surrenders (859) Death benefit payments   Policy loan transfers (7,442) Transfers to other contracts (469,528) Cost of insurance and administration charges (13,772) Mortality and expenses charges (2,345) Surrender charges (104) Increase (decrease) in net assets from policy related transactions (316,385) Total increase (decrease) (146,794) Net assets at beginning of period 912,808 Net assets at end of period $ 437,315 $ 766,014 See accompanying notes. 66 0707-0846947 American American American Century VP II Century VP II Century VP II MidCap Value Ultra Value Division Division Division $ 245 $ 1,826 $  $  $ 225,574 $ 169,405 1,203 93,878 1,091,047 (25,585) 311,782 (1,928,589) (22,556) 405,660 (668,137) 449,705 1,355,488 5,497,849  (294,599) (668,143)        (6,731) (223,004) (109,198) (1,017,202) (3,735,921) (2,625) (89,331) (492,882) (437) (8,892) (63,567)  (6,994) (50,294) 337,445 (68,261) 264,038 314,889 337,399 (404,099) 30,433 2,051,739 12,095,606 $ 664,375 $ 345,322 $ 1,841,578 $ 2,389,138 $ 7,631,000 $ 11,691,507 0707-0846947 67 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 American Century VP II Vista Division Increase (decrease) in net assets Operations: Net investment income (loss) $  $  Total realized gains (losses) on investments 522 Change in net unrealized appreciation or depreciation of investments 3,289 Net increase (decrease) in net assets resulting from operations 3,811 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 53,238 Contract terminations and surrenders   Death benefit payments   Policy loan transfers   Transfers to other contracts (8,274) Cost of insurance and administration charges (716) Mortality and expenses charges (112) Surrender charges   Increase (decrease) in net assets from policy related transactions 44,136 Total increase (decrease) 47,947 Net assets at beginning of period 3,942 Net assets at end of period $ 295,490 $ 51,889 (1) Represented the operations of Bond Division until May 19, 2008 name change. See accompanying notes. 68 0707-0846947 Bond & Asset Mortgage Allocation Balanced Securities Division Division Division (1) $ 503,503 $ 256,088 $ 556,087 $ 498,053 $ 2,884,526 $ 2,090,588 1,727,985 571,827 133,885 57,789 (28,977) (613,531) 2,041,862 1,040,903 1,610,942 6,166,992 5,972,299 25,090,340 (2,777,957) (2,710,872) (4,088,653) (28,392) (30,012) (37,128) (426,134) 160,150 (369,549) (3,682,274) (3,578,763) (13,660,623) (968,659) (1,151,392) (2,542,672) (150,816) (153,602) (325,708) (132,246) (104,548) (220,803) (1,999,486) (1,596,740) 3,845,204 42,376 (555,837) 5,456,146 18,154,735 19,876,936 46,100,600 $ 12,565,135 $ 18,197,111 $ 11,803,629 $ 19,321,099 $ 38,445,985 $ 51,556,746 0707-0846947 69 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Calvert Variable Series Income Port. Initial Diversified Shares International Division (1) Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 184 $ 1,670,139 $ 946,528 Total realized gains (losses) on investments 13,131,688 Change in net unrealized appreciation or depreciation of investments 983,534 Net increase (decrease) in net assets resulting from operations 40 15,061,750 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 44,625,326 Contract terminations and surrenders  (6,233,155) Death benefit payments  (127,484) Policy loan transfers  (1,283,830) Transfers to other contracts  (22,677,577) Cost of insurance and administration charges (3,657,176) Mortality and expenses charges (507,243) Surrender charges  (348,313) Increase (decrease) in net assets from policy related transactions 9,790,548 Total increase (decrease) 24,852,298 Net assets at beginning of period  90,573,856 Net assets at end of period $ 5,301 $ 64,960,192 $ 115,426,154 (1) Commenced operations July 21, 2008. See accompanying notes. 70 0707-0846947 Dreyfus Socially Dreyfus IP Responsible Dreyfus VIF Core Value Growth Appreciation Service Shares Service Shares Service Shares Division Division Division $ 12,107 $ 20,668 $ 215 $ 202 $ 19,389 $ 12,711 330,180 5,226 17,051 (247,280) (348) 43,136 103,568 5,080 72,898 631,775 5,528 788,141 (50,544)  (24,762)       (2,482)   (3,805) (1,469,274) (27,886) (287,220) (16,577) (1,184) (16,530) (2,835) (188) (2,774) 1,088  874 (908,849) (23,730) 453,924 (805,281) (18,650) 526,822 1,497,209 71,547 822,877 $ 374,880 $ 691,928 $ 61,719 $ 52,897 $ 1,027,821 $ 1,349,699 0707-0846947 71 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Dreyfus VIF Developing Leaders Service Shares Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 15,765 $ 14,816 Total realized gains (losses) on investments 375,387 Change in net unrealized appreciation or depreciation of investments (806,780) Net increase (decrease) in net assets resulting from operations (416,577) Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 1,998,984 Contract terminations and surrenders (211,360) Death benefit payments  (893) Policy loan transfers (16,797) Transfers to other contracts (860,935) Cost of insurance and administration charges (231,903) Mortality and expenses charges (19,682) Surrender charges (15,576) Increase (decrease) in net assets from policy related transactions 641,838 Total increase (decrease) 225,261 Net assets at beginning of period 3,134,036 Net assets at end of period $ 1,955,721 $ 3,359,297 (1) Commenced operations on May 19, 2008. (2) Commenced operations on January 5, 2007. Represented the operations of Equity Income I Division until May 19, 2008 name change. See accompanying notes. 72 0707-0846947 Dreyfus VIF DWS Dreman Fidelity VIP Quality Bond Small Mid Cap Equity Equity-Income Service Shares Value Class B Income Initial Class Division Division (1) Division (2) Division $ 42,673 $ 49,322 $  $ 174,249 $ 76,032 $ 682,642 $ 752,969 (17,145) 395,967 4,269,104 (1,988) (51,178) (4,363,950) 30,189 420,821 658,123 5,071,871 10,233,774 13,473,374  (59,071)  (704,642) (4,256,743)    (22,954) (82,242) 1,846,017  (52,469) (362,848) (7,171,483) (1,363,283) (8,625,070) (22,551) (430,845) (1,652,371) (3,818) (59,990) (269,656)  2,086  (35,326) (191,607) (336,949) 7,564,265 (1,967,163) (306,760) 7,985,086 (1,309,040) 840,615   41,081,489 $ 1,502,484 $ 533,855 $ 216,054 $ 5,604,632 $ 7,985,086 $ 17,484,083 $ 39,772,449 0707-0846947 73 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Fidelity VIP Equity-Income Service Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 407,980 $ 305,599 Total realized gains (losses) on investments 1,790,196 Change in net unrealized appreciation or depreciation of investments (2,021,777) Net increase (decrease) in net assets resulting from operations 74,018 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 15,076,437 Contract terminations and surrenders (838,732) Death benefit payments (1,297) Policy loan transfers (154,452) Transfers to other contracts (9,398,908) Cost of insurance and administration charges (701,391) Mortality and expenses charges (70,894) Surrender charges (36,531) Increase (decrease) in net assets from policy related transactions 3,874,232 Total increase (decrease) 3,948,250 Net assets at beginning of period 14,281,574 Net assets at end of period $ 13,029,928 $ 18,229,824 See accompanying notes. 74 0707-0846947 Fidelity VIP Fidelity VIP Growth Fidelity VIP High Income Service High Income Service Class 2 Initial Class Class 2 Division Division Division $ 59,864 $ 30,628 $ 409,156 $ 536,250 $ 651,618 $ 469,758 380,034 (63,705) (3,318) 1,550,669 (297,047) (356,927) 1,961,331 175,498 109,513 6,870,454 2,849,440 5,038,373 (940,167) (1,075,779) (128,072) (423) (6,559)   (35,669) (63,165) (24,695) (3,088,542) (1,706,095) (3,510,982) (392,647) (301,408) (118,490) (49,936) (48,911) (16,994) (69,663) (38,483) (16,717) 2,293,407 (390,960) 1,222,423 4,254,738 (215,462) 1,331,936 6,885,827 6,628,333 4,430,701 $ 6,605,734 $ 11,140,565 $ 3,204,028 $ 6,412,871 $ 5,933,827 $ 5,762,637 0707-0846947 75 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Fidelity VIP II Asset Manager Service Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 68,875 $ 92,277 Total realized gains (losses) on investments 60,018 Change in net unrealized appreciation or depreciation of investments 81,542 Net increase (decrease) in net assets resulting from operations 233,837 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 1,168,259 Contract terminations and surrenders (47,184) Death benefit payments   Policy loan transfers (1,222) Transfers to other contracts (514,094) Cost of insurance and administration charges (27,097) Mortality and expenses charges (4,566) Surrender charges 1,666 Increase (decrease) in net assets from policy related transactions 575,762 Total increase (decrease) 809,599 Net assets at beginning of period 1,213,598 Net assets at end of period $ 2,185,323 $ 2,023,197 See accompanying notes. 76 0707-0846947 Fidelity VIP II Fidelity VIP III Fidelity VIP II Contrafund Mid Cap Contrafund Service Service Initial Class Class 2 Class 2 Division Division Division $ 696,898 $ 864,139 $ 360,263 $ 281,129 $ 54,739 $ 105,824 26,969,056 9,984,535 1,940,388 (12,733,624) (5,153,080) 757,103 15,099,571 5,112,584 2,803,315 20,914,464 28,102,803 16,343,667 (9,817,081) (1,924,522) (799,818) (177,889)   (1,161,832) (62,077) (52,361) (12,997,361) (14,513,377) (8,662,160) (3,793,290) (1,132,834) (590,489) (601,508) (123,820) (75,193) (412,224) (87,553) (37,250) (8,046,721) 10,258,620 6,126,396 7,052,850 15,371,204 8,929,711 89,417,700 24,880,610 16,681,108 $ 47,135,629 $ 96,470,550 $ 32,809,704 $ 40,251,814 $ 16,907,468 $ 25,610,819 0707-0846947 77 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Franklin Income Securities Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 456,007 $ 215,235 Total realized gains (losses) on investments 192,722 Change in net unrealized appreciation or depreciation of investments (252,936) Net increase (decrease) in net assets resulting from operations 155,021 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 9,125,834 Contract terminations and surrenders (485,144) Death benefit payments   Policy loan transfers (16,385) Transfers to other contracts (4,880,244) Cost of insurance and administration charges (121,280) Mortality and expenses charges (20,517) Surrender charges 17,133 Increase (decrease) in net assets from policy related transactions 3,619,397 Total increase (decrease) 3,774,418 Net assets at beginning of period 5,632,408 Net assets at end of period $ 7,346,493 $ 9,406,826 See accompanying notes. 78 0707-0846947 Franklin Franklin Mutual Franklin Rising Discovery Mutual Dividends Securities Shares Securities Class 2 Class 2 Class 2 Division Division Division $ 198,904 $ 104,105 $ 202,747 $ 86,401 $ 34,271 $ 97,965 377,059 350,823 208,254 196,933 (337,553) (388,675) 678,097 99,671 (82,456) 7,815,746 5,178,546 1,939,603 (207,031) (197,358) (276,341)       19,585 (6,948) (3,773) (5,401,574) (2,312,951) (2,051,232) (108,701) (96,288) (56,862) (18,340) (16,205) (9,586) 7,312 6,821 9,759 2,106,997 2,555,617 (448,432) 2,785,094 2,655,288 (530,888) 5,390,242 4,178,745 3,446,911 $ 7,114,903 $ 8,175,336 $ 5,268,606 $ 6,834,033 $ 1,640,965 $ 2,916,023 0707-0846947 79 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Franklin Small Cap Value Securities Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 59,043 $ 32,729 Total realized gains (losses) on investments 478,202 Change in net unrealized appreciation or depreciation of investments (663,553) Net increase (decrease) in net assets resulting from operations (152,622) Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 3,108,769 Contract terminations and surrenders (237,522) Death benefit payments   Policy loan transfers (10,332) Transfers to other contracts (1,960,690) Cost of insurance and administration charges (77,577) Mortality and expenses charges (13,091) Surrender charges 11,495 Increase (decrease) in net assets from policy related transactions 821,052 Total increase (decrease) 668,430 Net assets at beginning of period 4,551,467 Net assets at end of period $ 4,470,683 $ 5,219,897 (1) Commenced operation May 19, 2008. See accompanying notes. 80 0707-0846947 Goldman Sachs Franklin Structured Government Strategic Income Small Cap & High Securities Equity Service Quality Class 2 Class I Bond Division (1) Division Division $  $ 3,142 $ 1,508 $ 1,740,726 $ 1,380,310 21,056 (60,662) (91,459) 341,202 (68,895) 1,660,850 688,936 24,171,972   (3,316,440)    (54,546)  (4,923) (128,891) (564,994) (11,508,270) (7,436) (1,764,660) (1,262) (261,226)   (145,231) 110,321 6,992,708 41,426 8,653,558  319,996 28,512,506 $ 253,301 $ 345,122 $ 361,422 $ 34,286,626 $ 37,166,064 0707-0846947 81 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 International Emerging Markets Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 256,413 $ 193,956 Total realized gains (losses) on investments 2,835,299 Change in net unrealized appreciation or depreciation of investments 4,411,039 Net increase (decrease) in net assets resulting from operations 7,440,294 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 14,145,220 Contract terminations and surrenders (1,319,930) Death benefit payments (8,746) Policy loan transfers (555,380) Transfers to other contracts (6,118,371) Cost of insurance and administration charges (1,127,109) Mortality and expenses charges (131,947) Surrender charges (128,924) Increase (decrease) in net assets from policy related transactions 4,754,813 Total increase (decrease) 12,195,107 Net assets at beginning of period 16,847,846 Net assets at end of period $ 14,664,016 $ 29,042,953 See accompanying notes. 82 0707-0846947 Janus Janus Aspen Aspen International Balanced Flexible Bond SmallCap Service Shares Service Shares Division Division Division $ 1,018,892 $ 926,052 $ 31,130 $ 17,105 $ 276,998 $ 153,166        $ 30,378,126 $ 65,296,135 $ 995,207 $ 1,098,509 $ 8,679,592 $ 3,707,605 0707-0846947 83 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Janus Janus Aspen Aspen Fundamental Forty Equity Service Shares Service Shares Division (1) Division Increase (decrease) in net assets Operations: Net investment income (loss) $  $ 115,107 $ 2,403 Total realized gains (losses) on investments 68,814 Change in net unrealized appreciation or depreciation of investments 151,879 Net increase (decrease) in net assets resulting from operations 223,096 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 1,299,496 Contract terminations and surrenders  (9,258) Death benefit payments    Policy loan transfers  (2,180) Transfers to other contracts (847,730) Cost of insurance and administration charges (31,720) Mortality and expenses charges (5,389) Surrender charges  27 Increase (decrease) in net assets from policy related transactions 403,246 Total increase (decrease) 626,342 Net assets at beginning of period  1,834,105 Net assets at end of period $ 1,194 $ 1,658,998 $ 2,460,447 (1) Commenced operations on July 21, 2008. See accompanying notes. 84 0707-0846947 Janus Janus Janus Aspen Aspen Aspen International Mid Cap Worldwide Growth Growth Growth Service Shares Service Shares Service Shares Division Division Division $ 118,976 $ 10,332 $ 4,730 $ 3,967 $ 8,055 $ 5,426 19,067 297,157 42,644 409,831 709,919 25,799 439,230 1,011,043 73,869 3,105,882 4,461,389 525,361 (38,839) (510,565) (11,132)   (36)   (7,332) (42,941)  (590,272) (1,151,910) (338,699) (30,899) (216,853) (13,367) (5,217) (35,942) (2,263) 1,372 (28,458) 47 95 2,434,695 2,474,684 159,995 2,873,925 3,485,727 233,864 791,284 3,985,668 777,376 $ 2,726,108 $ 3,665,209 $ 4,038,758 $ 7,471,395 $ 537,201 $ 1,011,240 0707-0846947 85 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 JP Morgan Bond Portfolio Series Trust II Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 239,172 $ 152,531 Total realized gains (losses) on investments (2,524) Change in net unrealized appreciation or depreciation of investments (129,302) Net increase (decrease) in net assets resulting from operations 20,705 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 2,144,378 Contract terminations and surrenders (39,369) Death benefit payments   Policy loan transfers  Transfers to other contracts (767,432) Cost of insurance and administration charges (44,180) Mortality and expenses charges (7,550) Surrender charges (431) Increase (decrease) in net assets from policy related transactions 1,285,416 Total increase (decrease) 1,306,121 Net assets at beginning of period 1,560,239 Net assets at end of period $ 2,212,681 $ 2,866,360 (1) Represented the operations of LargeCap Blend Division until May 19, 2008 name change. (2) Represented the operations of Growth Division until May 19, 2008 name change. See accompanying notes. 86 0707-0846947 JP Morgan Small Company Portfolio LargeCap LargeCap Series Trust II Blend II Growth Division Division (1) Division (2) $ 4,906 $ 233 $ 157,150 $ 79,065 $ 131,753 $ 44,663 154,408 653,289 325,677 (337,575) (199,733) 5,341,930 (182,934) 532,621 5,712,270 1,588,155 5,933,063 6,870,194 (72,302) (836,672) (3,093,765)   (10,657) (38,460) (22,909) (111,977) (382,565) (954,257) (2,160,668) (2,232,426) (46,710) (743,300) (1,456,915) (7,854) (80,765) (229,455) 2,553 (99,092) (143,414) 486,676 1,889,932 (706,806) 303,742 2,422,553 5,005,464 2,516,367 10,347,460 25,962,591 $ 2,470,435 $ 2,820,109 $ 8,336,101 $ 12,770,013 $ 17,810,368 $ 30,968,055 0707-0846947 87 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 LargeCap Growth I Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 137,167 $ 504,338 Total realized gains (losses) on investments 1,397,525 Change in net unrealized appreciation or depreciation of investments 5,404,186 Net increase (decrease) in net assets resulting from operations 7,306,049 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 36,667,216 Contract terminations and surrenders (9,359,676) Death benefit payments (163,290) Policy loan transfers (1,231,456) Transfers to other contracts (9,196,748) Cost of insurance and administration charges (4,805,263) Mortality and expenses charges (744,638) Surrender charges (404,793) Increase (decrease) in net assets from policy related transactions 10,761,352 Total increase (decrease) 18,067,401 Net assets at beginning of period 82,212,273 Net assets at end of period $ 56,770,606 $ 100,279,674 (1) Represented the operations of Equity Growth Division until May 19, 2008 name change. (2) Represented the operations of LargeCap Stock Index Division until May 19, 2008 name change. (3) Represented the operations of Capital Value Division until May 19, 2008 name change. (4) Represented the operations of LargeCap Value Division until May 19, 2008 name change. See accompanying notes. 88 0707-0846947 LargeCap LargeCap LargeCap S&P 500 Index Value Value III Division (2) Division (3) Division (4) $ 821,609 $ 575,639 $ 1,244,876 $ 1,080,162 $ 397,568 $ 268,190 1,416,730 5,011,089 1,202,711 97,904 (6,110,749) (2,472,800) 2,090,273 (19,498) (1,001,899) 8,692,493 11,657,633 13,129,350 (4,350,109) (3,628,622) (715,078) (44,177) (120,020) (2,645) (14,576) (662,543) (155,397) (4,941,886) (6,185,496) (6,154,587) (1,729,683) (2,830,132) (1,002,746) (246,878) (395,960) (118,228) (210,439) (138,925) (72,597) (2,845,255) (2,304,065) 4,908,072 (754,982) (2,323,563) 3,906,173 42,105,305 69,287,258 17,886,638 $ 15,467,018 $ 41,350,323 $ 41,589,751 $ 66,963,695 $ 11,722,967 $ 21,792,811 0707-0846947 89 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 LifeTime Strategic Income Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 20,410 $ 3,732 Total realized gains (losses) on investments 3,138 Change in net unrealized appreciation or depreciation of investments (3,167) Net increase (decrease) in net assets resulting from operations 3,703 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 371,560 Contract terminations and surrenders (670) Death benefit payments   Policy loan transfers   Transfers to other contracts (79,801) Cost of insurance and administration charges (22,204) Mortality and expenses charges (1,448) Surrender charges (99) Increase (decrease) in net assets from policy related transactions 267,338 Total increase (decrease) 271,041 Net assets at beginning of period 149,707 Net assets at end of period $ 620,150 $ 420,748 See accompanying notes. 90 0707-0846947 LifeTime LifeTime LifeTime Division Division Division $ 78,561 $ 12,140 $ 289,531 $ 21,068 $ 292,932 $ 19,507      $ 1,962,941 $ 1,578,882 $ 6,962,969 $ 5,925,227 $ 6,522,919 $ 6,948,872 0707-0846947 91 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 LifeTime Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 197,365 $ 10,988 Total realized gains (losses) on investments 74,484 Change in net unrealized appreciation or depreciation of investments 92,222 Net increase (decrease) in net assets resulting from operations 177,694 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 4,190,670 Contract terminations and surrenders (81,156) Death benefit payments (21,372) Policy loan transfers (26,320) Transfers to other contracts (328,632) Cost of insurance and administration charges (781,333) Mortality and expenses charges (41,326) Surrender charges (17,363) Increase (decrease) in net assets from policy related transactions 2,893,168 Total increase (decrease) 3,070,862 Net assets at beginning of period 2,049,626 Net assets at end of period $ 4,248,477 $ 5,120,488 (1) Represented the operations of MFS VIT Emerging Growth Service Class Division until May 19, 2008 name change. See accompanying notes. 92 0707-0846947 MFS VIT MFS VIT LifeTime Global Equity Growth Service Class Service Class Division Division Division (1) $ 156,867 $ 5,617 $ 1,778 $ 4,449 $  $            $ 3,372,952 $ 3,525,835 $ 283,921 $ 235,402 $ 867,125 $ 697,794 0707-0846947 93 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 MFS VIT MidCap Growth Service Class Division Increase (decrease) in net assets Operations: Net investment income (loss) $  $  Total realized gains (losses) on investments 40,138 Change in net unrealized appreciation or depreciation of investments 12,010 Net increase (decrease) in net assets resulting from operations 52,148 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 227,825 Contract terminations and surrenders (32,125) Death benefit payments   Policy loan transfers  Transfers to other contracts (175,284) Cost of insurance and administration charges (7,945) Mortality and expenses charges (1,342) Surrender charges 1,135 Increase (decrease) in net assets from policy related transactions 12,264 Total increase (decrease) 64,412 Net assets at beginning of period 522,184 Net assets at end of period $ 242,161 $ 586,596 (1) Commenced operations on May 1, 2007. (2) Commenced operations on November 24, 2008. (3) Commenced operations on July 21, 2008. See accompanying notes. 94 0707-0846947 MFS VIT MFS VIT Research MFS VIT MFS VIT New Discovery International Total Return Utilities Service Class Service Class Service Class Service Class Division Division (1) Division (2) Division (3) $  $  $ 12 $  $  $  170,539 66    (187,638) 82  (17,099) 82  3,109,869 2,906  (14,316)           (3,313)     (2,724,836) 1 (2)   (52,401) (8)  (5,869) (3)  (2,342)     306,792 2,893  289,693 2,975  1,370,404    $ 1,149,331 $ 1,660,097 $ 2,640 $ 2,975 $  $ 10,266 0707-0846947 95 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 MFS VIT Value Service Class Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 38,353 $ 12,757 Total realized gains (losses) on investments 53,448 Change in net unrealized appreciation or depreciation of investments 37,154 Net increase (decrease) in net assets resulting from operations 103,359 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 2,265,424 Contract terminations and surrenders (19,424) Death benefit payments   Policy loan transfers (726) Transfers to other contracts (565,664) Cost of insurance and administration charges (35,210) Mortality and expenses charges (5,980) Surrender charges 387 Increase (decrease) in net assets from policy related transactions 1,638,807 Total increase (decrease) 1,742,166 Net assets at beginning of period 1,243,949 Net assets at end of period $ 6,050,427 $ 2,986,115 (1) Represented the operations of MidCap Division until May 19, 2008 name change. (2) Represented the operations of MidCap Growth Division until May 19, 2008 name change. (3) Commenced operations on July 21, 2008. (4) Represented the operations of MidCap Value Division until May 19, 2008 name change. See accompanying notes. 96 0707-0846947 MidCap MidCap MidCap MidCap Blend Growth I Stock Value II Division (1) Division (2) Division (3) Division (4) $ 393,580 $ 459,590 $ 13,682 $ 20,487 $  $ 184,952 $ 160,815 11,109,111 2,986,192 3 2,437,380 (3,107,584) (1,207,987) 5 (3,097,763) 8,461,117 1,798,692 8 (499,568) 27,122,050 7,798,142 86 15,095,300 (6,729,588) (1,817,103)  (1,263,021) (153,881) (1,766)  (8,818) (1,260,790) (207,272)  (154,770) (20,839,091) (3,577,984)  (8,743,505) (3,976,300) (946,923)  (1,199,640) (495,622) (128,234)  (151,789) (264,417) (115,076)  (99,283) (6,597,639) 1,003,784 86 3,474,474 1,863,478 2,802,476 94 2,974,906 90,510,632 17,067,143  22,765,746 $ 57,439,881 $ 92,374,110 $ 11,337,074 $ 19,869,619 $ 94 $ 13,902,991 $ 25,740,652 0707-0846947 97 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Money Mortgage Market Securities Division Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 3,320,925 $ 4,529,318 $  Total realized gains (losses) on investments 4   Change in net unrealized appreciation or depreciation of investments   Net increase (decrease) in net assets resulting from operations 4,529,318 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 191,350,775 Contract terminations and surrenders (23,104,964)  Death benefit payments (20,254)  Policy loan transfers 4,778,635  Transfers to other contracts (138,110,341)  Cost of insurance and administration charges (5,349,660)  Mortality and expenses charges (727,515)  Surrender charges (104,888)  Increase (decrease) in net assets from policy related transactions 28,711,788 Total increase (decrease) 33,241,106 Net assets at beginning of period 80,848,264  Net assets at end of period $ 185,704,154 $ 114,089,370 $ 3,019 (1) Commenced operations on November 24, 2008. (2) Represented the operations of Neuberger Berman AMT Fasciano S Class Division until November 24, 2008 name change. (3) Commenced operations on May 19, 2008. See accompanying notes. 98 0707-0846947 Neuberger Neuberger Neuberger Oppenheimer Berman AMT Berman AMT Berman AMT Main Street Guardian Partners Small Cap Growth Small Cap I Class I Class S Class Service Shares Division Divison Divison (2) Division (3) $ 2,030 $ 1,219 $ 16,022 $ 8,465 $  $  $  1,645 135,851 1,789 19,815 (66,655) (3,664) 41 22,679 77,661 (1,875) 38 301,048 1,591,953 78,025 (2,684)  (3,699)           19 496    (29,404) (626,355) (17,972)  (5,481) (16,977) (1,861) (933) (2,884) (318) 95  131    262,660 942,665 57,874 285,339 1,020,326 55,999 261,486 611,181 78,097  $ 383,104 $ 546,825 $ 1,904,930 $ 1,631,507 $ 141,943 $ 134,096 $ 711 0707-0846947 99 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Pioneer Small Cap Putnam VT Value Growth & VCT Income Class II Class IB Division (1) Division Increase (decrease) in net assets Operations: Net investment income (loss) $  $ 4,339 $ 4,961 Total realized gains (losses) on investments 1 49,008 Change in net unrealized appreciation or depreciation of investments  (80,856) Net increase (decrease) in net assets resulting from operations 1 (26,887) Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 284,748 Contract terminations and surrenders   Death benefit payments    Policy loan transfers  (6,414) Transfers to other contracts  (224,291) Cost of insurance and administration charges  (6,005) Mortality and expenses charges  (998) Surrender charges   Increase (decrease) in net assets from policy related transactions 47,040 Total increase (decrease)  20,153 Net assets at beginning of period  323,827 Net assets at end of period $  $ 163,351 $ 343,980 (1) Commenced operations on November 24, 2008. See accompanying notes. 100 0707-0846947 Putnam VT International Putnam VT Equity Voyager Real Estate Class IB Class IB Securities Division Division Division $ 52,637 $ 100,982 $ (89) $ (154) $ 840,725 $ 455,740 705,881 (595,859) 10,786,229 (526,915) 2,131,489 (20,936,775) 279,948 1,535,476 (9,694,806) 2,878,097 5,861,894 38,842,019 (118,275) (3,615,416) (5,347,785)   (44,170) (30,063) (20,481) (520,050) (428,812) (2,734,873) (3,971,920) (44,235,151) (66,536) (1,707,046) (2,347,575) (11,141) (278,238) (333,798) (1,250) (138,139) (173,995) (74,459) (4,413,085) (14,055,160) 205,489 (2,877,609) (23,749,966) 3,620,540 29,287,691 63,388,805 $ 1,777,399 $ 3,826,029 $ 14,849,664 $ 26,410,082 $ 25,965,784 $ 39,638,839 0707-0846947 101 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 SAM Balanced Portfolio Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 58,774 $  Total realized gains (losses) on investments 1,631 Change in net unrealized appreciation or depreciation of investments 7,418 Net increase (decrease) in net assets resulting from operations 9,049 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 1,035,478 Contract terminations and surrenders (8,578) Death benefit payments   Policy loan transfers (55,134) Transfers to other contracts (150,542) Cost of insurance and administration charges (9,379) Mortality and expenses charges (505) Surrender charges (6,422) Increase (decrease) in net assets from policy related transactions 804,918 Total increase (decrease) 813,967 Net assets at beginning of period  Net assets at end of period $ 2,917,201 $ 813,967 (1) Commenced operations on May 1, 2007. See accompanying notes. 102 0707-0846947 SAM SAM SAM Conservative Conservative Flexible Balanced Growth Income Portfolio Portfolio Portfolio Division (1) Division (1) Division (1) $ 33,551 $  $ 112,621 $ 826 $ 19,439 $  (1) 142 12 (58) (22,328) 632 (59) (21,360) 644 193,750 2,448,095 53,755            62  (301)  (17,542) (165,156)  (862) (53,818) (717) (71) (2,883) (34)      175,275 2,225,937 53,004 175,216 2,204,577 53,648    $ 1,400,341 $ 175,216 $ 6,027,117 $ 2,204,577 $ 900,163 $ 53,648 0707-0846947 103 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 SAM Strategic Growth Portfolio Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 127,308 $ 3,498 Total realized gains (losses) on investments 539 Change in net unrealized appreciation or depreciation of investments (5,841) Net increase (decrease) in net assets resulting from operations (1,804) Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 2,174,491 Contract terminations and surrenders  Death benefit payments   Policy loan transfers 778 Transfers to other contracts (40,097) Cost of insurance and administration charges (54,575) Mortality and expenses charges (3,384) Surrender charges  Increase (decrease) in net assets from policy related transactions 2,077,213 Total increase (decrease) 2,075,409 Net assets at beginning of period  Net assets at end of period $ 4,863,036 $ 2,075,409 (1) Commenced operations on May 1, 2007. (2) Commenced operations on November 24, 2008. (3) Represented the operations of SmallCap Division until May 19, 2008 name change. (3) Represented the operations of SmallCap Growth Division until May 19, 2008 name change. See accompanying notes. 104 0707-0846947 Short Term Short-Term SmallCap SmallCap Bond Income Blend Growth II Division Division (2) Division (3) Division (4) $ 183,038 $ 119,632 $  $ 99,055 $ 84,043 $ (341) $ (433) 11,231  3,672,166 456,677 (33,996) (3,259,449) 637,139 96,867 496,760 1,093,383 2,814,603 6,198,264 8,783,705 (179,956)  (1,935,893) (3,160,796)   (66,104) (55,951) (20,770)  (160,197) (263,064) (1,510,064)  (3,309,111) (4,526,672) (127,353) (945,518) (1,117,595) (14,955) (145,603) (169,773) (23,643)  (87,267) (130,338) 937,862 (451,429) (640,484) 1,034,729 45,331 452,899 2,765,087  27,177,993 22,043,317 $ 3,643,341 $ 3,799,816 $ 17,011 $ 16,092,931 $ 27,223,324 $ 13,739,115 $ 22,496,216 0707-0846947 105 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 SmallCap Value I Division (1) Increase (decrease) in net assets Operations: Net investment income (loss) $ 292,093 $ 151,203 Total realized gains (losses) on investments 4,231,251 Change in net unrealized appreciation or depreciation of investments (8,229,743) Net increase (decrease) in net assets resulting from operations (3,847,289) Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 25,013,099 Contract terminations and surrenders (4,413,957) Death benefit payments (6,505) Policy loan transfers (265,305) Transfers to other contracts (21,862,852) Cost of insurance and administration charges (1,550,072) Mortality and expenses charges (225,246) Surrender charges (92,615) Increase (decrease) in net assets from policy related transactions (3,403,453) Total increase (decrease) (7,250,742) Net assets at beginning of period 43,353,858 Net assets at end of period $ 22,658,822 $ 36,103,116 (1) Represented the operations of SmallCap Value Division until May 19, 2008 name change. (2) Commenced operations on November 24, 2008. (3) Commenced operations on November 19, 2007. See accompanying notes. 106 0707-0846947 Summit Summit Summit EAFE Russell 2000 S&P T. Rowe Price International Small Cap MidCap Equity Index Index 400 Index Income II Division (2) Division Division (3) Division $  $ 9,964 $ 2,328 $ 609 $  $ 530 1 32,989  2,228  (61,170)  (1,817) 1 (25,853)  941 535,721  6,349                (290)      (74,945)  (2,229)  (6,599)  (498)  (1,113)  (85)        452,774  3,537  426,921  4,478  271,711   32,968 $  $ 765,500 $ 698,632 $ 81,965 $  $ 37,446 0707-0846947 107 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Templeton Developing Markets Securities Class 2 Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 48,733 $ 35,577 Total realized gains (losses) on investments 209,502 Change in net unrealized appreciation or depreciation of investments 172,598 Net increase (decrease) in net assets resulting from operations 417,677 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 2,229,719 Contract terminations and surrenders (106,628) Death benefit payments   Policy loan transfers (2,250) Transfers to other contracts (1,235,569) Cost of insurance and administration charges (22,516) Mortality and expenses charges (3,827) Surrender charges 3,766 Increase (decrease) in net assets from policy related transactions 862,695 Total increase (decrease) 1,280,372 Net assets at beginning of period 888,708 Net assets at end of period $ 1,358,586 $ 2,169,080 (1) Commenced operations on May 1, 2007. (2) Commenced operations on May 19, 2008. See accompanying notes. 108 0707-0846947 Templeton Templeton Van Eck Foreign Global Income Worldwide Vanguard Securities Securities Hard Assets VIF Class 2 Class 2 Initial Class Balanced Division (1) Division (2) Division (2) Division $ 3,640 $  $ 3,742 $  $ 706,967 $ 408,302 (1) 749,880 135 87,697 134 1,245,879 33,033 16,810,989     (1,219,917)           (25,212)  (7,621,306) (9) (295,397) (9) (49,811)     2,846 33,015 7,602,192 33,149 8,848,071    12,973,612 $ 278,958 $ 33,149 $ 134,827 $ 226,021 $ 22,453,884 $ 21,821,683 0707-0846947 109 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Vanguard VIF Equity Index Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 476,341 $ 278,857 Total realized gains (losses) on investments 961,372 Change in net unrealized appreciation or depreciation of investments (338,570) Net increase (decrease) in net assets resulting from operations 901,659 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 15,176,087 Contract terminations and surrenders (2,117,210) Death benefit payments   Policy loan transfers (19,652) Transfers to other contracts (8,322,688) Cost of insurance and administration charges (342,190) Mortality and expenses charges (57,981) Surrender charges 67,960 Increase (decrease) in net assets from policy related transactions 4,384,326 Total increase (decrease) 5,285,985 Net assets at beginning of period 15,900,111 Net assets at end of period $ 29,861,380 $ 21,186,096 See accompanying notes. 110 0707-0846947 Vanguard Wells Fargo Wells Fargo VIF Advantage VT Advantage VT Mid-Cap Asset Equity Index Allocation Income Division Division Division $ 146,608 $ 119,113 $ 36,658 $ 40,012 $ 11,096 $ 8,475 1,158,119 95,650 56,466 (893,674) (6,846) (48,230) 383,558 128,816 16,711 15,650,152 1,279,226 295,475 (454,831) (504,350) (84,798)       2,414,524 91 (717) (15,092,899) (512,761) (58,513) (201,670) (75,262) (34,792) (34,040) (9,328) (3,718) 6,368 1,382 (9,525) 2,287,604 178,998 103,412 2,671,162 307,814 120,123 8,510,422 1,441,798 491,358 $ 7,586,688 $ 11,181,584 $ 1,031,839 $ 1,749,612 $ 466,243 $ 611,481 0707-0846947 111 Principal Life Insurance Company Variable Life Separate Account Statements of Changes in Net Assets (continued) Years Ended December 31, 2008 and 2007 Wells Fargo Advantage VT Large Company Growth Division Increase (decrease) in net assets Operations: Net investment income (loss) $ 2,316 $  Total realized gains (losses) on investments 40,574 Change in net unrealized appreciation or depreciation of investments 26,717 Net increase (decrease) in net assets resulting from operations 67,291 Policy related transactions: Net premium payments, less sales charges and applicable premium taxes 438,604 Contract terminations and surrenders (38,246) Death benefit payments  Policy loan transfers (1,892) Transfers to other contracts (369,110) Cost of insurance and administration charges (27,030) Mortality and expenses charges (3,414) Surrender charges (4,367) Increase (decrease) in net assets from policy related transactions (5,455) Total increase (decrease) 61,836 Net assets at beginning of period 787,960 Net assets at end of period $ 647,435 $ 849,796 See accompanying notes. 112 0707-0846947 0707-0846947 Principal Life Insurance Company Variable Life Separate Account Notes to Financial Statements December 31, 2008 1. Nature of Operations and Significant Accounting Policies Principal Life Insurance Company Variable Life Separate Account (the Separate Account) is a segregated investment account of Principal Life Insurance Company (Principal Life) and is registered under the Investment Company Act of 1940 as a unit investment trust, with no stated limitations on the number of authorized units. As directed by eligible contract holders, each division of the Separate Account invests exclusively in shares representing interests in a corresponding investment option. As of December 31, 2008, contract holder investment options include the following diversified open-end management investment companies: Principal Variable Contracts Funds, Inc. (1) Asset Allocation Account Balanced Account Bond & Mortgage Securities Account (12) Diversified International Account Equity Income Account (5, 15) Government & High Quality Bond Account International Emerging Markets Account International SmallCap Account LargeCap Blend II Account (17) LargeCap Growth Account (16) LargeCap Growth I Account (14) LargeCap S&P 500 Index Account (18) LargeCap Value Account (13) LargeCap Value III Account (19) LifeTime Strategic Income Account (2) LifeTime 2010 Account (2) LifeTime 2020 Account (2) LifeTime 2030 Account (2) LifeTime 2040 Account (2) LifeTime 2050 Account(2) MidCap Blend Account (21) MidCap Growth I Account (22) MidCap Stock Account (10) MidCap Value II Account (23) Money Market Account Mortgage Securities Account (11) Real Estate Securities Account Short Term Bond Account Short-Term Income Account (11) SmallCap Blend Account (25) SmallCap Growth II Account (26) SmallCap Value I Account (27) Strategic Asset Management Portfolios  Balanced Portfolio Account (7) Strategic Asset Management Portfolios  Conservative Balanced Portfolio Account (7) Strategic Asset Management Portfolios  Conservative Growth Portfolio Account (7) Strategic Asset Management Portfolios  Flexible Income Portfolio Account (7) Strategic Asset Management Portfolios  Strategic Growth Portfolio Account (7) 0611-0787462 114 Principal Life Insurance Company Variable Life Separate Account Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) AIM V.I. Capital Appreciation Fund Series I (4) AIM V.I. Capital Appreciation Fund Series II (4) AIM V.I. Core Equity Fund Series I AIM V.I. Core Equity Fund  Series II AIM V.I. Dynamics Fund  Series I AIM V.I. Global Health Care Fund  Series I AIM V.I. International Growth Fund  Series I AIM V.I. Mid Cap Core Equity Fund  Series II (3) AIM V.I. Small Cap Equity Fund  Series I (6) AIM V.I. Technology Fund  Series I AllianceBernstein VP Series Fund Inc.: Global Technology Portfolio  Class A (11) AllianceBernstein VP Series Fund Inc.: International Growth Portfolio  Class A (11) AllianceBernstein VP Series Fund Inc.: International Value Portfolio  Class A (9) AllianceBernstein VP Series Fund Inc.: Small Cap Growth Portfolio  Class A (10) AllianceBernstein VP Series Fund Inc.: Small/Mid Cap Value Portfolio  Class A (10) American Century Variable Portfolios, Inc.: VP Income & Growth Fund  I VP Income & Growth Fund  II VP International Fund  II VP MidCap Value Fund  II (3) VP Ultra Fund  I VP Ultra Fund  II VP Value Fund  II VP Vista Fund  II (3) Calvert Variable Series, Inc. Income Portfolio - Initial Share Class (10) Dreyfus Investment Portfolios, Core Value Portfolio  Service Shares Dreyfus Socially Responsible Growth Fund Inc.  Service Shares Dreyfus Variable Investment Fund: Appreciation Portfolio  Service Shares Developing Leaders Portfolio  Service Shares Quality Bond Portfolio  Service Shares DWS Dreman Small Mid Cap Value VIP  Class B (9) Fidelity Variable Insurance Products Fund: Equity-Income Portfolio  IC Equity-Income Portfolio  SC2 Growth Portfolio  SC2 High Income Portfolio  IC High Income Portfolio  SC2 Fidelity Variable Insurance Products Fund II: Asset Manager Portfolio  SC2 Contrafund Portfolio  IC Contrafund Portfolio  SC2 Fidelity Variable Insurance Products Fund III, Mid Cap Portfolio  SC2 Franklin Templeton VIP Trust: Global Income Securities Fund  Class 2 (9) Income Securities Fund  Class 2 Mutual Discovery Securities Fund  Class 2 Mutual Shares Fund  Class 2 0611-0787462 Principal Life Insurance Company Variable Life Separate Account Notes to Financial Statements (continued) 1. Nature of Operations and Significant Accounting Policies (continued) Franklin Templeton VIP Trust, (continued): Rising Dividends Securities Fund  Class 2 Small Cap Value Securities Fund  Class 2 Strategic Income Securities Fund  Class 2 (9) Templeton Developing Markets Securities Fund  Class 2 (3) Templeton Foreign Securities Fund  Class 2 (7) Goldman Sachs Variable Insurance Trust, Structured Small Cap Equity Fund  SCI (3) Janus Aspen Series Balanced Portfolio  Service Shares Janus Aspen Series Flexible Bond Portfolio  Service Shares Janus Aspen Series Forty Portfolio  Service Shares (10) Janus Aspen Series Fundamental Equity Portfolio  Service Shares Janus Aspen Series International Growth Portfolio  Service Shares Janus Aspen Series Mid Cap Growth Portfolio  Service Shares Janus Aspen Series Worldwide Growth Portfolio  Service Shares JP Morgan Bond Portfolio Series Trust II JP Morgan Small Company Portfolio Series Trust II MFS Variable Insurance Trust: Global Equity Series  Service Class (3) Growth Series  Service Class (20) MidCap Growth Series  Service Class New Discovery Series  Service Class Research International Series Service Class (7) Total Return Series  Service Class (11) Utilities Series  Service Class (10) Value Series  Service Class Neuberger Berman AMT Guardian Portfolio  I Class Neuberger Berman AMT Partners Portfolio  I Class (3) Neuberger Berman AMT Small Cap Growth Portfolio  S Class (3, 24) Oppenheimer Main Street Small Cap Fund
